Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 39154EAA9

Revolving Credit CUSIP Number: 39154EAB7

Term A Loan CUSIP Number: 39154EAC5

Term B Loan CUSIP Number: 39154EAD3

 

 

 

CREDIT AGREEMENT

by and among

GREATBATCH LTD.,

as the Borrower,

GREATBATCH, INC.,

as Parent,

THE FINANCIAL INSTITUTIONS identified herein as Lenders,

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Administrative Agent

Dated as of October 27, 2015

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

CREDIT SUISSE SECURITIES (USA) LLC

and

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners, and

MUFG Union Bank, N.A.

Fifth Third Bank, and

Citibank NA,

as Co-Documentation Agents



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of October 27, 2015 (as amended, modified or
supplemented from time to time, this “Agreement”), is made by and among
MANUFACTURERS AND TRADERS TRUST COMPANY (“M&T”), individually, as the Issuing
Bank, a Lender, the Swingline Lender and the Administrative Agent, the LENDERS
(referred to below), GREATBATCH LTD., a New York corporation (the “Borrower”),
and GREATBATCH, INC., a Delaware corporation (“Parent”). M&T, when acting in its
capacity as administrative agent for the Lenders and the Issuing Bank, or any
successor or assign that assumes that position pursuant to the terms of this
Agreement, is hereinafter referred to as the “Administrative Agent.” Certain
capitalized terms used in this Agreement are defined in Article 1 (Definitions).

Background of Agreement

Pursuant to the terms of that certain Agreement and Plan of Merger, dated
August 27, 2015 (the “Merger Agreement”), among Parent, Provenance Merger Sub
Inc., a Delaware corporation and an indirect Subsidiary of Parent and direct
Subsidiary of the Borrower (“Merger Sub”), and Lake Region Medical Holdings
Inc., a Delaware corporation (the “Company”), Parent will acquire the Company
and its Subsidiaries through the merger of Merger Sub with and into the Company
with the Company being the survivor of such merger (the “Merger”) and becoming a
Subsidiary Guarantor hereunder and assuming (without taking of any further
action) all Obligations of Merger Sub under this Agreement and the other Loan
Documents.

The Borrower has requested that the Lenders provide the senior secured credit
facilities provided for herein, which consist of (a) a revolving credit facility
in an initial aggregate principal amount of Two Hundred Million Dollars
($200,000,000) with a letter of credit subfacility in an initial aggregate
principal amount equal to Thirty Million Dollars ($30,000,000) and a swingline
subfacility in an aggregate principal amount equal to Fifteen Million Dollars
($15,000,000), (b) a Term A Loan facility in an initial aggregate principal
amount of Three Hundred Seventy Five Million Dollars ($375,000,000), and (c) a
Term B Loan facility in an initial aggregate principal amount of One Billion
Twenty Five Million Dollars ($1,025,000,000).

Parent and its direct and indirect Subsidiaries (including Merger Sub) will
derive substantial benefits from the Facilities. In addition to providing
financing for the Merger transaction referenced above, the Borrower may, among
other things, use certain proceeds of the Loans hereunder to repay existing
indebtedness of the Borrower, Parent and certain Subsidiaries, to make capital
contributions in, and extend credit to, its U.S. Subsidiaries (including Merger
Sub) and, to the extent permitted hereby, its Foreign Subsidiaries. Such access
to capital provided to the foregoing Subsidiaries through this financing is on
terms that are more advantageous to such Subsidiaries than such Subsidiaries
could obtain if they accessed capital independently. Accordingly, the Facilities
provided for in this Agreement are to be guaranteed by Parent and, subject to
the next sentence, Parent’s U.S. Subsidiaries from time to time, and secured by
the equity of the Borrower and the other material personal property of the
Guarantors comprising the Collateral. Certain Ventures that are U.S.
Subsidiaries are not required to become guarantors.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

DEFINITIONS

1.1 DEFINED TERMS.

As used in this Agreement, the following terms shall have the meanings specified
in this Section 1.1 unless the context otherwise requires.

Accellent: Lake Region Medical, Inc. (formerly known as Accellent Inc.)

Acquisition: (a) any acquisition by Parent or any of its Subsidiaries of an
interest in any other Person that shall then become Consolidated with Parent and
its Subsidiaries in accordance with GAAP (including, by way of merger into the
Borrower or any Subsidiary or otherwise), or (b) any acquisition by Parent or
any of its Subsidiaries of all or any substantial part of the assets of any
other Person or of a division or line of business of any other Person, in any
case, whether by purchase, lease, exchange, issuance of equity or debt
securities, merger, reorganization or any other method.

Additional Lender: the meaning specified in clause (d) of Subsection 2.1.11
(Increases in Facility).

Adjusted EBITDA: for each period of four (4) consecutive fiscal quarters:
Consolidated Net Income for such period plus to the extent deducted in computing
such Consolidated Net Income (except in the case of clause (k)(ii) below), the
sum of (without duplication, and in each case of, or incurred by, Parent and its
Subsidiaries during such period):

(a) Interest Expense;

(b) income tax expense;

(c) depreciation and amortization expense;

(d) write-off of debt discount and debt issuance costs and commissions,
discounts and other fees and charges associated with Indebtedness (including the
Loans and any convertible securities);

(e) any extraordinary, unusual or non-recurring expenses or losses (including
expenses or losses on sales or abandonment of assets outside of the ordinary
course of business) determined in accordance with GAAP;

(f) share-based compensation plus any other non-cash charges, including, for the
sake of clarity, non-cash impairments of intangible assets;

(g) the absolute value of negative Net Income, if any, attributable to
discontinued operations;

 

-2-



--------------------------------------------------------------------------------

(h) non-recurring actual expenses in connection with Permitted Acquisitions;

(i) restructuring charges previously incurred by a Person prior to the date such
Person becomes a Subsidiary of Parent in connection with a Permitted
Acquisition;

(j) adjustments to Operating Income, including “Consolidation and Optimization,”
“IP Litigation,” “Acquisition and Integration,” and/or “Asset Dispositions and
Other” used in the determination of Total Adjusted Operating Income (in each
case, as such terms are used in the financial statements of Parent and its
Subsidiaries required to be delivered under Subsections 6.1.1 and 6.1.2(a));

(k) (i) business optimization expenses (including expenses related to
consolidation initiatives), relocation and integration expenses, costs, charges,
expenses, accruals and reserves related to cost savings initiatives, strategic
initiatives and initiatives aimed at profitability improvements, and other
restructuring costs, charges, expenses, accruals and reserves (which, for the
avoidance of doubt, shall include the effect of exiting lines of business,
operating expense reductions, personnel relocation, restructuring, redundancy,
severance, termination, settlement and judgment, one-time compensation charges,
modifications to pension and post-retirement employee benefit plans, the amount
of any signing, retention and completion bonuses, new systems design and
implementation costs, software development costs and curtailment and project
startup costs), in each case of Parent and its Subsidiaries, in each case to the
extent not included in clause (j) above, and (ii) the amount of net cost savings
and “run rate” synergies projected by Parent in good faith to be realized by
Parent and its Subsidiaries as a result of, and within twelve (12) Months of,
the Transactions or any actions specified in clause (i) of this clause
(k) (which cost savings and synergies shall be calculated on a pro forma basis
as though such cost savings or synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such amounts; provided, that such cost savings or synergies (A) are
reasonably identifiable and factually supportable and (B) shall have been
certified in writing to the Lenders by a Financial Officer of Parent (which
certification may be included in the relevant Officer’s Compliance Certificate);
provided, further, that the aggregate amount added to Consolidated Net Income
pursuant to this clause (k) for any such period ending (1) during or on the last
day of the 2015 or 2016 fiscal years shall not exceed Thirty-Five Million
Dollars ($35,000,000) for such period and (2) after the end of the 2016 fiscal
year, for any period, shall not exceed ten percent (10%) of Adjusted EBITDA
(prior to giving effect to such addition) for such period;

(l) other than in the event that the Permitted Nuvectra Spinoff shall not have
been consummated on or prior to the deadline therefor stated in the definition
thereof, the absolute value of the negative Net Income, if any, of Nuvectra;

(m) employee severance costs; and

(n) Transaction Costs,

 

-3-



--------------------------------------------------------------------------------

minus to the extent included in computing Consolidated Net Income for such
period, the sum of (without duplication, and in each case of, or received or
realized by, Parent and its Subsidiaries during such period):

(i) any extraordinary, unusual or non-recurring income or gains (including gains
on sales or abandonment of assets outside of the ordinary course of business)
determined in accordance with GAAP;

(ii) any other non-cash income;

(iii) positive Net Income, if any, attributable to discontinued operations;

(iv) any net gain from the collection of proceeds of life insurance policies;
and

(v) other than in the event that the Permitted Nuvectra Spinoff shall not have
been consummated on or prior to the deadline therefor stated in the definition
thereof, the positive Net Income, if any, of Nuvectra.

The aggregate amount of add backs made pursuant to clauses (h), (i), (j) and
(m) above for any such period shall not exceed (i) twenty-five percent (25%) of
Adjusted EBITDA (prior to giving effect to such add backs) for any such period
ending prior to the first anniversary of the Closing Date and (ii) twenty
percent (20%) of Adjusted EBITDA (prior to giving effect to such add backs) for
any such period ending after the first anniversary of the Closing Date.

Adjusted GAAP: the meaning specified in clause (b)(i) of Subsection 7.3.3
(Changes in GAAP).

Adjusted LIBOR: the rate per annum (rounded upwards if necessary to the nearest
one-hundredth of one percent (0.01%)) determined by the Administrative Agent to
be equal to the quotient of (a) LIBOR, divided by (b) a number equal to one
(1.00) minus, expressed as a decimal, the Reserve Percentage; provided, that
with respect to any Term B Loans, Adjusted LIBOR shall not be less than one
percent (1.00%) per annum.

Administrative Agent: the meaning specified in the preamble to this Agreement.

Administrative Questionnaire: an Administrative Questionnaire in a form supplied
by the Administrative Agent.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, following
the completion of the transactions contemplated on Schedule 1.1A in connection
with the Permitted Nuvectra Spinoff, Nuvectra will not be considered an
Affiliate.

 

-4-



--------------------------------------------------------------------------------

Agent Parties: the meaning specified in Subsection 11.1.4 (Platform; MNPI).

Agreement: the meaning specified in the preamble to this Agreement.

All-in Yield: as to any Loans (or other Indebtedness, if applicable), the
weighted average yield thereon to Lenders (or other lenders or investors, as
applicable) providing such Loans (or other Indebtedness, if applicable), as
reasonably determined by the Administrative Agent in consultation with the
Borrower, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate based on an assumed four
(4) year average life (or, if shorter, the remaining life to maturity);
provided, further, that “All-in Yield” shall not include arrangement,
commitment, underwriting, structuring or similar fees not generally paid to the
lenders or investors providing such Loans or other Indebtedness or customary
consent fees for an amendment paid generally to consenting lenders; provided,
further, that in determining the relative All-in-Yield applicable to different
tranches of Indebtedness, any LIBOR or Base Rate floor differential shall be
equated to a difference in the All-in Yield.

Alternative Incremental Facility Debt: any Indebtedness incurred by the Borrower
in the form of one or more series of senior secured notes, senior unsecured
notes (including, without limitation, any additional Senior Notes) or secured or
unsecured term loans; provided, that (a) if such Indebtedness is secured, such
Indebtedness (i) (x) solely, in the case of any such notes, shall be secured by
the Collateral on a pari passu or junior basis relative to the Secured
Obligations and (y) in the case of any such term loans, shall be secured by the
Collateral on a junior basis relative to the Secured Obligations, (ii) shall not
be secured by any property or assets of Parent or any of its Subsidiaries other
than the Collateral and (iii) shall be subject to customary intercreditor terms
and documentation reasonably acceptable to the Administrative Agent, (b) if such
Indebtedness is guaranteed, it shall not be guaranteed by any Person that is not
a Guarantor, (c) such Indebtedness shall have (1) a final scheduled maturity
date no earlier than the Maturity Date, and (2) a weighted average life to
maturity that is equal to or greater than the weighted average life to maturity
of the Term B Loans and (d) the other terms and conditions of, and the
definitive documentation for, such Indebtedness (excluding pricing, fees and
optional prepayment or redemption terms (including call protection)) shall be
substantially identical to (with appropriate adjustments for the differing
nature of notes and loans, if applicable), or not materially more favorable to
the lenders or other investors providing such Indebtedness, as applicable, than
those applicable to the RC Loans, the Term A Loans or the Term B Loans (except
for covenants or other provisions applicable only to periods after the Maturity
Date, in each case existing at the time such Indebtedness is incurred).

Anti-Terrorism Law: any Law relating to terrorism, trade sanctions programs and
embargoes, import/export licensing, money laundering or bribery (including the
FCPA), and any regulation, order or directive promulgated, issued or enforced
pursuant to such Law, all as amended, supplemented or replaced from time to
time.

Applicable Margin: the meaning specified in Subsection 2.8.2 (Applicable
Margin).

 

-5-



--------------------------------------------------------------------------------

Applicable Percentage: with respect to any RC Lender, the percentage of the
total RC Commitments represented by such RC Lender’s RC Commitment. If the RC
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the RC Commitments most recently in effect, giving effect
to any assignments.

Approved Fund: any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

Assignment and Assumption: an assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6 (Successors and Assigns)), and accepted by the
Administrative Agent, in substantially the form of Exhibit H or any other form
approved by the Administrative Agent.

Available RC Commitment: the meaning specified in Subsection 2.1.2 (Available RC
Commitment).

Banking Services: each and any of the following bank services provided to any
Loan Party by the Administrative Agent, a Lender, the Issuing Bank or an
Affiliate of the foregoing: (a) commercial credit cards and purchasing cards,
(b) stored value cards and (c) treasury and/or cash management services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services); provided, that
the Borrower and any such bank services provider shall have designated such bank
services as “Banking Services” in writing to the Administrative Agent, which
designation, in the case of any such Affiliate, shall contain an acknowledgement
by such Affiliate of the exculpatory and indemnification provisions herein in
favor of the Administrative Agent.

Banking Services Obligations: any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

Bankruptcy Plan: the meaning specified in Subsection 11.6.8 (Disqualified
Institutions).

Base Rate: the highest of (a) the variable per annum rate of interest so
designated from time to time by the Administrative Agent as its prime rate
(which rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer), (b) the Federal Funds Rate plus
one-half of one percent (0.50%) per annum and (c) a rate of interest equal to
one (1) month LIBOR as in effect on the first Eurodollar Business Day of the
then current month plus two percent (2.00%) per annum; provided, that with
respect to any Term B Loans, Base Rate shall not be less than two percent
(2.00%). Any change in the Base Rate shall be effective on the opening of
business on the day specified in the public announcement of such change.

Base Rate Loans: Loans bearing interest at a rate equal to the Base Rate plus
the Applicable Margin.

 

-6-



--------------------------------------------------------------------------------

Board of Directors: the board of directors, board of managers or similar group
that directs the affairs of a Person.

Borrower: the meaning specified in the preamble to this Agreement.

Borrower Materials: the meaning specified in Subsection 11.1.4 (Platform; MNPI).

Business Day: any day other than a Saturday, Sunday or day which shall be in the
State of New York a legal holiday or day on which banking institutions are
required or authorized to close; provided, that as it relates to LIBOR Loans,
Business Day shall mean a Eurodollar Business Day.

Capital Expenditures: expenditures for fixed or capital assets, including the
purchase, construction or rehabilitation of equipment or other physical assets
that are required to be capitalized under GAAP.

Capital Lease: a lease with respect to which the lessee is required to recognize
the acquisition of an asset and the incurrence of a liability in accordance with
GAAP.

Capital Lease Obligation: with respect to any Capital Lease, the amount of the
obligation of the lessee thereunder that would in accordance with GAAP appear on
a balance sheet of such lessee in respect of such Capital Lease or otherwise be
disclosed in a note to such balance sheet.

Capital Stock: any class of preferred, common or other capital stock, share
capital or similar equity interest of a Person, including any partnership
interest in any partnership or limited partnership and any membership interest
in any limited liability company.

Cash Collateralize: to deposit in a controlled account or to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the Issuing Bank or Lenders, as collateral for LC Obligations or obligations of
Lenders to fund participations in respect of LC Obligations, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

Cash Equivalents: any of the following: (a) full faith and credit obligations of
the United States, or fully guaranteed as to interest and principal by the full
faith and credit of the United States, maturing in not more than one year from
the date such investment is made; (b) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A2 by S&P or A by Moody’s; (c) time deposits

 

-7-



--------------------------------------------------------------------------------

and certificates of deposit having a final maturity of not more than one year
after the date of issuance thereof of any commercial bank or depository
institution incorporated under the laws of the United States or any state
thereof or the District of Columbia, which (i) in the case of a bank, is a
member of the Federal Reserve System and (ii) in the case of either a bank or a
depository institution, has a combined capital and surplus of not less than One
Billion Dollars ($1,000,000,000) and with a senior unsecured debt credit rating
of at least “A” by Moody’s or “A” by S&P; (d) commercial paper of companies,
banks, trust companies or national banking associations incorporated or doing
business under the laws of the United States or one of the States thereof, in
each case having a remaining term until maturity of not more than one hundred
eighty (180) days from the date such investment is made and rated at least P-1
by Moody’s or at least A-1 by S&P; (e) repurchase agreements with any financial
institution having combined capital and surplus of not less than One Billion
Dollars ($1,000,000,000) with a term of not more than seven (7) days for
underlying securities of the type referred to in clauses (a) and (b) above;
(f) money market funds which invest primarily in the Cash Equivalents set forth
in the preceding clauses (a) – (f) and seek to maintain a net asset value of one
(1.00) as their primary objective; and (g) in the case of the Foreign
Subsidiaries, short-term investments utilized by such Foreign Subsidiaries in
accordance with customary investment practices for cash management and of a type
substantially equivalent to the foregoing (as determined by the applicable
Foreign Subsidiary in good faith).

CERCLA: the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended from time to time, and all rules and regulations
promulgated in connection therewith.

Change in Law: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

Change of Control:

(a) Any person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) shall obtain ownership or control
in one or more series of transactions of more than thirty percent (30%) of the
Capital Stock of Parent entitled to vote in the election of members of the Board
of Directors of Parent; or

(b) Parent ceases to be the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended) of one hundred
percent (100%) of the Capital Stock of the Borrower, free and clear of all
Liens, except for Permitted Liens; or

 

-8-



--------------------------------------------------------------------------------

(c) There shall have occurred under any indenture or other instrument evidencing
any Indebtedness in excess of the Threshold Amount or preferred equity of Parent
or any of its Subsidiaries any “change of control” or “fundamental change” (or
similar term as defined in such indenture or such other evidence of Indebtedness
or preferred equity) obligating Parent or any such Subsidiary to repurchase,
redeem or repay all or any part of the Indebtedness or Capital Stock provided
for therein; or

(d) The Borrower ceases to own all of the Capital Stock of its U.S. Subsidiaries
free of all Liens (except in favor of the Administrative Agent) other than such
Capital Stock as may be disposed of in accordance with the terms hereof and
other than the Ventures; or

(e) The Borrower merges with or into another Person and the Borrower is not the
surviving entity or sells or disposes of all or substantially all of its assets
or all or substantially all of the equity of its Subsidiaries to any Person.

CIP Regulations: the meaning specified in Section 10.11 (No Reliance on
Administrative Agent’s Customer Identification Program).

Class: a reference to Loans in either the Term A Facility or the Term B
Facility.

Closing Date: October 27, 2015.

Closing Date GAAP: the meaning specified in clause (a) of Subsection 7.3.3
(Changes in GAAP).

Closing Date Refinancing: the following refinancing transactions: (a) all
Indebtedness (other than in respect of the Existing Letters of Credit and any
contingent indemnification obligations for which no claim has been asserted in
writing) of Parent and its Subsidiaries under the Second Amended and Restated
Credit Agreement, dated as of September 20, 2013, as amended, among the
Borrower, M&T as administrative agent and the other parties thereto, shall have
been repaid in full, together with all accrued but unpaid interest, fees and
other amounts owing thereon, (b) all Indebtedness (other than contingent
indemnification obligations for which no claim has been asserted in writing) of
the Company and its Subsidiaries except for such Indebtedness that is permitted
to remain outstanding pursuant to the Merger Agreement and this Agreement shall
have been repaid in full, together with all accrued but unpaid interest, fees
and other amounts owing thereon, (c) all commitments, security interests and
guaranties in connection with the Indebtedness described in clauses (a) and
(b) above shall have been terminated and released.

COBRA: the group health plan continuation coverage requirements of Section 4980B
of the Code and Part 6 of Subtitle B of Title I of ERISA.

Code: the Internal Revenue Code of 1986, as amended, or its predecessor or
successor, as applicable, and any Treasury regulations, revenue rulings or
technical information releases issued thereunder.

 

-9-



--------------------------------------------------------------------------------

Collateral: all property of any sort in which any Loan Party has granted, or
purported to grant, a security interest or other Lien pursuant to any of the
Loan Documents.

Commitment: the RC Commitment, the Term A Loan Commitment, the Term B Loan
Commitment or commitments in respect of any Incremental Term Loans, Refinancing
RC Indebtedness, Refinancing Term A Indebtedness or Refinancing Term B
Refinancing Indebtedness, as the context may require.

Commitment Fee: the meaning specified in Subsection 2.7.1 (Commitment Fees).

Commitment Fee Base: the meaning specified in Subsection 2.7.1 (Commitment
Fees).

Commitment Fee Rate: the meaning specified in Subsection 2.7.1 (Commitment
Fees).

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

Communications: the meaning specified in Subsection 11.1.4 (Platform; MNPI).

Company: the meaning specified in the Background of Agreement Section.

Company Material Adverse Effect: any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate with all other
changes, effects, events, occurrences, state of facts and developments, (a) is
or would reasonably be expected to be materially adverse to the business,
results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole, except to the extent that such change, effect,
event, occurrence, state of facts or development results from, arises out of or
is attributable to (i) changes in general economic conditions, (ii) general
financial or security market fluctuations or changes in conditions thereof,
(iii) changes in or events affecting any of the industries in which the Company
or any of its Subsidiaries operate, (iv) any effect arising out of a change or
proposed change in GAAP (or any authoritative interpretation thereof) or
Applicable Law (or any authoritative interpretation thereof), (v) the
negotiation, execution, delivery, announcement or pendency of the Merger
Agreement and the transactions contemplated hereby, including any (x) litigation
resulting therefrom and (y) change in customer, distributor, sales
representative, employee, labor union, works council, supplier, financing
source, licensor, licensee, sub-licensee, stockholder, Governmental Authority or
similar relationships, including as a result of the identity of Parent or its
plans or intentions for the Company or any of its Subsidiaries or their
respective businesses or operations (or any portion thereof), (vi) any failure
by the Company and its Subsidiaries to meet any estimates of revenues, earnings,
projections, budgets, plans or forecasts (provided, that unless otherwise
excluded from the definition of Company Material Adverse Effect, the underlying
cause or causes of such failure may be taken into consideration when determining
whether a Company Material Adverse Effect has occurred), (vii) natural disasters
or other force majeure events, (viii) changes in local, national, international
or other political, social or regulatory conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack of any kind, or
the worsening thereof, (ix) compliance

 

-10-



--------------------------------------------------------------------------------

by the Company and its Subsidiaries with any of the terms and conditions of the
Merger Agreement, (x) any change in the credit rating of the Company or any of
its Subsidiaries (provided, that unless otherwise excluded from the definition
of Company Material Adverse Effect, the underlying cause or causes of such
change in credit rating may be taken into consideration when determining whether
a Company Material Adverse Effect has occurred), (xi) any action taken by the
Company or any of its Subsidiaries at the request or with the consent of Parent,
so long as the Lead Arrangers shall have consented thereto in writing or
(xii) any relationship or activity subject to the National Labor Relations Act
or similar Applicable Law; provided, that in the cases of the foregoing clauses
(i) through (iv), (vii) and (viii), to the extent such changes do not have a
materially disproportionate effect on the Company and its Subsidiaries, taken as
a whole, as compared to other participants in the same industry or (b) would
prevent consummation of the transactions contemplated by the Merger Agreement by
the Company. For purposes of this definition of Company Material Adverse Effect
only, the foregoing definition, the terms “Applicable Law,” “Subsidiaries,”
“GAAP” and “Governmental Authority” shall be used as defined in the Merger
Agreement as in effect on August 27, 2015.

Competitor: a bona fide competitor of Parent and any of its Subsidiaries.

Competitor Debt Fund Affiliate: means any Affiliate of a Competitor that is a
bona fide debt fund or an investment vehicle that is primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business and with
respect to which no Competitor makes investment decisions or has the power,
directly or indirectly, to direct or cause the direction of such investment
decisions.

Consenting Lender: the meaning specified in Section 2.18 (Extension of Maturity
Date).

Consolidated: with respect to any Person and any specified Subsidiaries of such
Person, refers to the consolidation of financial statements of such Person and
such Subsidiaries and of particular items in such financial statements in
accordance with GAAP.

Consolidated Net Income: for any fiscal period, Net Income of Parent and its
Subsidiaries on a Consolidated basis for such fiscal period.

Consolidating: with respect to any Person and any specified Subsidiaries of such
Person, refers to the separate presentation of financial statements of each such
Person in accordance with GAAP.

Control: the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

Declining Lender: the meaning specified in Section 2.18 (Extension of Maturity
Date).

 

-11-



--------------------------------------------------------------------------------

Debtor Relief Laws: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

Default: any condition or event which, with notice or lapse of time or both,
would become an Event of Default.

Default Rate: the meaning specified in Subsection 2.8.6 (Default Rate).

Defaulting Lender: subject to Subsection 2.15.2 (Defaulting Lender Cure), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, any Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) unless the Administrative Agent determines in its
sole discretion that a Lender should not be a Defaulting Lender by virtue of the
facts and circumstances described in this clause (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Subsection
2.15.2 (Defaulting Lender Cure)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.

 

-12-



--------------------------------------------------------------------------------

Disqualified Institution: on any date, any Person (together with its Affiliates
to the extent clearly identifiable as Affiliates of such Person on the basis of
their name, but excluding any Competitor Debt Fund Affiliates) that is a
Competitor of Parent and its Subsidiaries, which Person has been designated by
the Borrower as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Platform) not less than five (5) Business Days prior to such date; provided,
that “Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) from time to time; provided, further, that no Competitor
Debt Fund Affiliate shall be a Disqualified Institution.

Disqualified Stock: with respect to any Person, any Capital Stock which by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable): (a) matures or is mandatorily redeemable for any reason;
(b) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(c) is or may for any reason be redeemable at the option of the holder thereof,
in whole or in part, in each case, on or prior to the first anniversary of the
stated maturity of the Notes.

DOL: United States Department of Labor, or any governmental agency or
instrumentality succeeding to the functions thereof.

Dollars and $: dollars in lawful currency of the United States.

DQ List: the meaning specified in Subsection 11.6.8 (Disqualified Institutions)

Dutch Auction: the meaning specified in Subsection 11.6.7 (Borrower Buybacks).

Eligible Assignee:

(a) a Lender;

(b) an Affiliate of a Lender;

(c) an Approved Fund; and

(d) any other Person (other than a natural person) subject to such consents, if
any, as may be required under clause (c) of Subsection 11.6.2 (Assignments by
Lenders); provided, that notwithstanding the foregoing, for the purposes of any
Commitment or Loans (other than Term B Loans to the extent provided in
Subsection 11.6.7 (Borrower Buybacks)), “Eligible Assignee” shall not include
the Borrower or any of the Borrower’s Affiliates or Subsidiaries. For the
avoidance of doubt, any Disqualified Institution is subject to Subsection 11.6.8
(Disqualified Institutions).

 

-13-



--------------------------------------------------------------------------------

Environmental Laws: any national, state or local law or regulation (including
CERCLA, OSHA and RCRA) enacted in connection with or relating to the protection
or regulation of human health or the environment, including those laws, statutes
and regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing or transporting of Hazardous Substances, and
any regulations issued or promulgated in connection with such statutes by any
Governmental Authority and any orders, decrees or judgments issued by any court
of competent jurisdiction in connection with any of the foregoing.

ERISA: the Employee Retirement Income Security Act of 1974, as amended, and any
regulations issued thereunder by the DOL or PBGC.

ERISA Affiliate: (a) any corporation included with any Loan Party in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (b) any trade or business (whether or not incorporated) which is under
common control with any Loan Party within the meaning of Section 414(c) of the
Code, (c) any member of an affiliated service group of which any Loan Party is a
member within the meaning of Section 414(m) of the Code and (d) any other group
that together with any Loan Party that is treated as a single employer within
the meaning of Section 414(o) of the Code.

Eurodollar Business Day: a day that the relevant London international financial
markets are open for dealings in Dollar deposits and that is also not a
Saturday, Sunday or day that is in the State of New York a legal holiday or day
on which banking institutions are required or authorized to close.

Eurodollar Deposits: U.S. dollar-denominated deposits at foreign banks or
foreign branches of U.S. banks.

Event of Default: the meaning specified in Section 9.1 (Events of Default).

Excess Cash Flow: means, for any fiscal year of Parent and its Subsidiaries, the
result (without duplication) of:

(a) Consolidated Net Income for such fiscal year; plus

(b) the amount of depreciation, amortization and other non-cash charges or
losses deducted in determining such Consolidated Net Income for such fiscal year
but excluding any such non-cash charges representing an accrual or reserve for
potential cash items in any future period and excluding amortization of a
prepaid cash item that was paid in a prior period; plus

(c) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of the reclassification of items from short-term
to long-term or vice-versa); minus

(d) the amount, if any, by which Net Working Capital increased during such
fiscal year (except as a result of the reclassification of items from long-term
to short-term or vice-versa); minus

 

-14-



--------------------------------------------------------------------------------

(e) the sum (without duplication) of (i) Capital Expenditures of Parent and its
Subsidiaries made in cash for such fiscal year (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed from Excluded Sources) and (ii) cash consideration paid during such
fiscal year to make Permitted Acquisitions or other investments (other than
investments in Subsidiaries and investments in Cash Equivalents) (except to the
extent financed from Excluded Sources); minus

(f) scheduled repayments, mandatory prepayments pursuant to clauses (b) or
(c) of Subsection 2.1.9 (Mandatory Prepayments) with net cash proceeds that
resulted in an increase to Consolidated Net Income (and not in excess of the
amount of such increase), and voluntary prepayments or repayments of
Indebtedness that constitute a long-term liability of Parent or a Subsidiary so
repaid or prepaid by Parent and its Subsidiaries in cash during such fiscal
year, excluding (i) Indebtedness in respect of RC Loans and Letters of Credit or
other revolving credit facilities (unless there is a corresponding permanent
reduction in the RC Commitment or the commitments in respect of such other
revolving credit facilities, as applicable), (ii) voluntary prepayments of Term
A Loans prepaid pursuant to clause (c) of Subsection 2.1.8 (Voluntary Commitment
Reductions and Prepayments), (iii) voluntary prepayments of Term B Loans prepaid
pursuant to clause (d) of Subsection 2.1.8 (Voluntary Commitment Reductions and
Prepayments) and (iv) repayments or prepayments of Indebtedness financed from
Excluded Sources; minus

(g) the sum of Interest Expense and Taxes, in each case for such fiscal year and
to the extent paid in cash during such fiscal year;

provided, however, in no event shall the amount of Excess Cash Flow be less than
zero.

Excluded Assets: collectively, (a) real property, (b) thirty-four percent
(34%) of the voting Capital Stock of the First-Tier Foreign Subsidiaries of the
Loan Parties, (c) each application to register a trademark, service mark or
other mark prior to the filing under applicable Law of a Statement of Use,
Amendment to Allege Use (or the equivalent) for such trademark, service mark or
other mark, (d) deposit accounts maintained with financial institutions other
than the Administrative Agent for which perfection is dependent on an account
control agreement and, in the case of all deposit accounts referenced in this
clause (d), the aggregate average monthly balance in all such accounts does not
exceed Two Million Dollars ($2,000,000) in any such account and Five Million
Dollars ($5,000,000) in all such accounts and (e) such other assets as to which
the Administrative Agent shall have determined (in consultation with the
Borrower) that the obtaining and perfecting of a security interest therein would
require the incurrence by a Loan Party of an aggregate amount of costs that are
excessive in relation to the value of such proposed collateral to the Secured
Parties.

Excluded Sources: proceeds of any (a) incurrence or issuance of Indebtedness
(including Capital Lease Obligations) and (b) issuance or sale of Capital Stock
in Parent or any of its Subsidiaries (other than issuances or sales of Capital
Stock to Parent or any of its Subsidiaries) or any capital contributions to
Parent or any of its Subsidiaries (other than such capital contributions made by
Parent or any of its Subsidiaries).

 

-15-



--------------------------------------------------------------------------------

Excluded Swap Obligation: with respect to any Guarantor, any Swap Obligation if,
and to the extent that, all or a portion of the Guaranty of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal. For purposes of this definition and Section 9.3
(Proceeds of Collateral), “Swap Obligation” means, with respect to any
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

Excluded Taxes: with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Subsection 2.14.2
(Replacement of Lenders)), any U.S. federal withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new lending office (other than pursuant to a
request by the Borrower under Subsection 2.14.1 (Designation of a Different
Lending Office))) or is attributable to such Foreign Lender’s failure (other
than as a result of a Change in Law) to comply with Subsection 2.13.5 (Status of
Lenders), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Subsection 2.13.1 (Payments Free of Taxes) and
(d) any withholding tax imposed pursuant to FATCA.

Executive Order: the Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.

Existing Letters of Credit: those certain letters of credit issued by M&T and
set forth on Schedule 1.1B.

Existing Maturity Date: the meaning specified in Section 2.18 (Extension of
Maturity Date).

 

-16-



--------------------------------------------------------------------------------

Existing RC Borrowings: the meaning specified in clause (e) of Subsection 2.1.11
(Increases in Facility).

Extension Amendment: the meaning specified in Section 2.18 (Extension of
Maturity Date).

Facility: any of the RC Facility, the Term A Facility or the Term B Facility, as
applicable.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version of FATCA that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

FCPA: the meaning specified Subsection 5.7.2 (Laws; FCPA).

Federal Funds Rate: for any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next Business Day as so published
on the next succeeding Business Day, and (b) if such rate is not so published
for any day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

Financial Covenant Event of Default: the meaning specified in clause (b) of
Subsection 9.1.5 (Certain Covenant Defaults).

Financial Covenant Indebtedness: collectively, the Term A Facility and the RC
Facility.

Financial Officer: as to any Person, the chief financial officer, treasurer or
corporate controller of such Person.

First Lien Net Leverage Ratio: the ratio, at any date of determination, of

(a) as at such date of determination, the amount of Total Net Indebtedness that
is secured by a first-priority lien (including, for the avoidance of doubt, on a
pari passu basis with the Liens securing the Secured Obligations) on any asset
of Parent or its Subsidiaries (including indebtedness under the Loan Documents
and Capital Lease Obligations) (provided, that for purposes of any ratio test in
connection with the incurrence of any Incremental Term Loan, RC Commitment
Increase or Alternative Incremental Facility Debt, any Alternative Incremental
Facility Debt that is unsecured or secured by a junior-priority lien shall be
deemed to be secured by a first-priority lien for purposes of this definition),

divided by

 

-17-



--------------------------------------------------------------------------------

(b) Adjusted EBITDA, as at the last date for which financial statements were
delivered pursuant to Subsections 6.1.1 (Delivery of Quarterly Financial
Statements) or 6.1.2 (Delivery of Annual Financial Statements; Accountants’
Certification).

First-Tier Foreign Subsidiary: a Foreign Subsidiary that has the majority of its
Capital Stock issued to Parent and/or one or more U.S. Subsidiaries of Parent.

Foreign Lender: any Lender that is organized under the Laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

Foreign Plan: any employee benefit plan or program including, for the avoidance
of doubt, any pension plan or retirement plan administered, maintained or
required to be contributed to by a Foreign Subsidiary or by any other Person for
the benefit of any current or former employee, consultant, director or contract
labourer of a Foreign Subsidiary or a foreign division, office or facility
(including any facilities in France, Mexico or Switzerland) of any Loan Party.

Foreign Subsidiary: (a) any Subsidiary that is not a U.S. Subsidiary and (b) to
the extent provided in Section 8.30 (Certain Limitations on Activities of
Maquiladora Holding Subsidiaries), any Maquiladora Holding Subsidiary.

Fronting Exposure: at any time there is a Defaulting Lender, (a) with respect to
any Issuing Bank, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations with respect to Letters of Credit issued by such
Issuing Bank other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

Fronting Fee: the meaning specified in Subsection 3.1.6 (Fees).

Fund: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

GAAP: generally accepted accounting principles in the United States consistently
applied, as in effect from time to time; provided, that for purposes of
calculating financial covenants, the provisions of Section 7.3 (Additional
Provisions Respecting Calculation of Financial Covenants) shall apply to the
extent set forth in such section.

GB Ventures: GBV, LLC, a Delaware limited liability company and, as of the
Closing Date, a wholly-owned direct Subsidiary of Parent and an Affiliate of the
Borrower.

 

-18-



--------------------------------------------------------------------------------

Governmental Authority: the government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

Greatbatch LLC: Greatbatch LLC, a Delaware limited liability company, which on
the Closing Date is an indirect wholly-owned Subsidiary of the Borrower and
direct Subsidiary of Medical SA.

Greatbatch Mexico: Greatbatch Medical, S. de R.L. de C.V.

Greatbatch MCSO: Greatbatch MCSO, S. de R.L. de C.V.

Guarantor: each of Parent and the Subsidiary Guarantors.

Guaranty: as applied to any Person, any direct or indirect liability, contingent
or otherwise, of such Person with respect to any indebtedness, lease, dividend
or other obligation of another Person, including any such obligation directly or
indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business) or discounted or sold with recourse by such Person,
or in respect of which such Person is otherwise directly or indirectly liable,
including any such obligation in effect guaranteed by such Person through any
agreement (contingent or otherwise) to purchase, repurchase or otherwise acquire
such obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain the solvency or
any balance sheet or other financial condition of the obligor of such
obligation, or to make payment for any products, materials or supplies or for
any transportation or services regardless of the non-delivery or non-furnishing
thereof, in any such case if the purpose or intent of such agreement is to
provide assurance that such obligation will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected against loss in respect thereof.

Hazardous Substances: any and all chemicals, pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health,
safety or the environment, the removal of which may be required or the
generation, manufacture, refining, production, processing, treatment, storage,
handling, transportation, transfer, use, disposal, release, discharge, spillage,
seepage or filtration of which is or shall be restricted, prohibited or
penalized by any Environmental Law (including petroleum products, asbestos, urea
formaldehyde foam insulation, lead based paint and polychlorinated biphenyls and
substances defined as Hazardous Substances under CERCLA).

IEEPA: the International Emergency Economic Power Act, 50 U.S.C. § 1701 et. seq.

 

-19-



--------------------------------------------------------------------------------

Incremental Extensions of Credit: the meaning specified in clause (a) of
Subsection 2.1.11 (Increases in Facility).

Incremental Facility Amendment: the meaning specified in clause (d) of
Subsection 2.1.11 (Increases in Facility).

Incremental Term A Loans: the meaning specified in clause (a) of Subsection
2.1.11 (Increases in Facility).

Incremental Term B Loans: the meaning specified in clause (a) of Subsection
2.1.11 (Increases in Facility).

Incremental Term Loans: the meaning specified in clause (a) of Subsection 2.1.11
(Increases in Facility).

Indebtedness: (of any entity, without duplication) means (a) all indebtedness
for borrowed money including seller paper; (b) all obligations for the deferred
purchase price of property or services; (c) all obligations evidenced by notes,
bonds, debentures or other similar instruments; (d) all indebtedness created or
arising under any conditional sale or other title retention agreement; (e) all
Capital Lease Obligations; (f) all obligations, contingent or otherwise under
acceptance, letter of credit or similar facilities; (g) all obligations to
purchase, redeem, retire, defease or otherwise acquire for value any Capital
Stock; (h) all obligations under Interest Rate Protection Agreements; (i) all
guarantees of items of indebtedness described in the other clauses of this
definition; (j) all obligations secured by any lien on the assets of such
entity; (k) all payments required by such entity under non-compete agreements;
(l) all indebtedness of any partnership in which such entity is a general
partner unless such indebtedness is non-recourse to such entity; (m) all
obligations under synthetic leases and other off balance sheet financing; and
(n) other obligations that are the functional equivalent of the Indebtedness
referred to in clauses (a) through (m). Notwithstanding the foregoing,
Indebtedness shall not include trade accounts payable, accrued expenses or
obligations in respect of usual and customary “earn-out” or similar agreements,
in each case, not shown as liabilities on the balance sheet in accordance with
GAAP.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitee: the meaning specified in Subsection 11.14.2 (Indemnification by the
Borrower).

Information: the meaning specified in Subsection 11.13.2 (Information).

Initial LC Amount: the aggregate face amount of the Existing Letters of Credit,
which will be outstanding on the Closing Date pursuant to Subsection 3.1.1.

Initial Term B Loans: (a) the Term B Loans made by the Term B Lenders to the
Borrower on the Closing Date pursuant to Subsection 2.1.4 (Commitment to Make
Term B Loans) and (b) any Incremental Term B Loans made to the Borrower on or
prior to the date that is six months after of the Closing Date pursuant to
Subsection 2.1.11 (Increases in Facility).

 

-20-



--------------------------------------------------------------------------------

Intellectual Property: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including: (a) all
copyrights arising under the laws of the United States, any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office; (b) inventions,
discoveries and ideas (whether patentable or unpatentable and whether or not
reduced to practice), and all patents, patent rights, applications for patents
(including divisions, continuations, continuations-in-part and renewal
applications), and any renewals, extensions or reissues thereof, in the United
States, any other country or any political subdivision thereof; (c) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade dress, service marks, logos, domain names and
other source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common law rights related thereto;
(d) all trade secrets arising under the Laws of the United States, any other
country or any political subdivision thereof; (e) all rights to obtain any
reissues, renewals or extensions of the foregoing; (f) all licenses for any of
the foregoing; and (g) all causes of action for infringement of the foregoing.

Intellectual Property Collateral Agreement: the meaning specified in clause
(g) of Subsection 4.1.5 (Closing Date Deliverables).

Interest Expense: for any period, interest expense of Parent and its
Subsidiaries in accordance with GAAP but excluding non-cash interest expense.

Interest Period: the period commencing on the date of a borrowing and ending on
the numerically corresponding day in the calendar Month that is one (1), two
(2), three (3) or six (6) Months, or, to the extent available to all Lenders in
the relevant Facility, twelve (12) months; provided, that (a) if any Interest
Period would end on a day other than a Eurodollar Business Day, such Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
such next succeeding Eurodollar Business Day would fall in the next calendar
Month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar Month (or on a day for which there is no numerically
corresponding day in the last calendar Month of such Interest Period) shall end
on the last Eurodollar Business Day of the last calendar Month of such Interest
Period; provided, further, that in the event an Interest Period is extended to
the next Eurodollar Business Day in a Month, the succeeding Interest Period will
end on the day it would have ended had the preceding Interest Period not been so
extended (e.g., if the preceding period is extended to the 16th because the 15th
is not a Eurodollar Business Day, the succeeding period will end on the 15th as
long as it is a Eurodollar Business Day). For purposes hereof, the date of a
Loan initially shall be the date on which such Loan is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Loan.

 

-21-



--------------------------------------------------------------------------------

Interest Rate Protection Agreement: a Swap Agreement entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party.

Investment: as applied to any Person (the “investor”) but without duplication:
(a) any direct or indirect purchase or other acquisition by such investor of
stock or other securities of any other Person, (b) any Guaranty by such investor
of obligations of any other Person, (c) any direct or indirect loan, advance or
capital contribution by such investor to any other Person, including all
Indebtedness and accounts receivable owing to such investor from such other
Person that are not current assets or did not arise from sales to such other
Person in the ordinary course of business and (d) any Swap Agreement entered
into by such Person.

Investor: the meaning specified in Section 8.3 (Investments, Loans,
Acquisitions, Etc.).

IRS: the United States Internal Revenue Service, or any governmental agency or
instrumentality succeeding to the functions thereof.

Issuing Bank: M&T, in its capacity as issuer of Letters of Credit hereunder, or
any successor or assign that assumes that position pursuant to the terms of this
Agreement.

Law: all common law and all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

LC Obligations: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of
Unreimbursed Drawings.

Lead Arrangers: M&T, Credit Suisse Securities (USA) LLC and Keybanc Capital
Markets Inc., in their capacity as joint lead arrangers and joint bookrunners of
the Facilities.

Lender and Lenders: each of the financial institutions and Funds that is listed
on Schedule 2.1.1, Schedule 2.1.3 or Schedule 2.1.4 and each other Person that
has become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Refinancing Term Facility Agreement or a
Refinancing RC Facility Agreement from time to time in accordance with the
provisions of this Agreement. The Lenders shall include the Term A Lenders, the
Term B Lenders, the RC Lenders, any Lender with respect to an Incremental Term
Loan, any Refinancing Term Loan Indebtedness or Refinancing RC Indebtedness,
and, unless the context requires otherwise, the Swingline Lender.

Letters of Credit: any and all letters of credit issued pursuant to this
Agreement.

Letter of Credit Fees: the meaning specified in Subsection 3.1.6 (Fees).

 

-22-



--------------------------------------------------------------------------------

Letter of Credit Sublimit: the meaning specified in Subsection 3.1.1 (Commitment
to Issue Letters of Credit).

LIBOR: the rate per annum as determined on the basis of the offered rates for
deposits in Dollars, for a period of time equal to the relevant Interest Period
which appears on Reuters Screen LIBOR01 Page (or any successor page) as of
approximately 11:00 a.m. London time on the day that is two Eurodollar Business
Days preceding the commencement of such Interest Period; provided, however, if
the rate described above is unavailable on any applicable interest determination
date, then LIBOR shall be the rate determined by the Administrative Agent from
such other recognized service or method as the Administrative Agent may select;
provided, further, that if the rate is less than zero, then LIBOR shall be
deemed to be zero.

LIBOR Loans: Loans bearing interest at a rate equal to Adjusted LIBOR plus the
Applicable Margin.

Lien: with respect to any asset, mortgage, lien, pledge, adverse claim, charge,
security interest or other encumbrance, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement and the other Loan
Documents, Parent or any of its Subsidiaries shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.

Liquidity: at any time, the sum of the Available RC Commitment at such time and
the Unrestricted Cash and Cash Equivalents of Parent and its Subsidiaries.

Loan Documents: this Agreement, any Incremental Facility Amendment, any
Refinancing Term Facility Agreement, any Refinancing RC Facility Agreement, the
Notes, the Suretyship Agreements, the Pledge Agreement, the Security Agreements
and any and all agreements, documents and instruments executed, delivered or
filed pursuant to this Agreement, as the same may be amended, modified or
supplemented from time to time. For the sake of clarity, Swap Agreements,
agreements in respect of Banking Services and Letters of Credit are not Loan
Documents, but obligations in respect thereof owing to Swap Parties (in the case
of Swap Agreements), providers of Banking Services (in the case of Banking
Services Obligations) and the Issuing Bank and the RC Lenders (in the case of
Letters of Credit) shall be secured by the Collateral.

Loan Parties: the Borrower and the Guarantors.

Loans: the amounts loaned to the Borrower pursuant to this Agreement, including
pursuant to any Incremental Facility Amendment, any Refinancing Term Facility
Agreement and any Refinancing RC Facility Agreement. Loans may be Term A Loans,
Term B Loans, RC Loans or Swingline Loans.

M&T: the meaning specified in the preamble to this Agreement.

 

-23-



--------------------------------------------------------------------------------

Majority Lenders: at any time, Lenders (excluding Defaulting Lenders) having or
holding greater than fifty percent (50%) of the aggregate principal amount of
Loans and Commitments under the Total Facility at such time. The interest of any
Defaulting Lender in the Total Facility shall be disregarded in determining the
Majority Lenders at any time.

Maquiladora Holding Subsidiary: (a) any wholly owned direct or indirect U.S.
Subsidiary of Borrower that is not engaged in any business other than (i) owning
99% of the Outstanding Capital Stock of one or more Target Mexican Subsidiaries,
and (ii) engaging in activities directly related to the foregoing, and
(b) Greatbatch LLC.

Margin Stock: any “margin security” or “margin stock” as defined in Regulation
T, U and X of the Board of Governors of the Federal Reserve System.

Material Adverse Change: any material adverse change in

(a) the business, condition (financial or otherwise), operations or properties
of (i) Parent and its Subsidiaries taken as a whole or (ii) Parent or any of its
Specified Subsidiaries, individually, if such change could result in the
insolvency or dissolution (other than pursuant to a merger or dissolution
permitted by this Agreement) of such Person or in the loss of control (by the
current holder thereof) over such Person’s assets;

(b) the binding nature, validity or enforceability of any of the Loan Documents;

(c) the ability of any Loan Party to perform its obligations under any of the
Loan Documents to which it is a party; or

(d) the validity, perfection, priority or enforceability of the Liens granted to
the Administrative Agent in respect of the Collateral.

Material Line of Business: as at any date of determination, any line of business
of Parent and its Subsidiaries that has generated for the previous four
(4) consecutive fiscal quarters of Parent and its Subsidiaries at least fifteen
percent (15%) of the Adjusted EBITDA of Parent and its Subsidiaries taken as a
whole during such four (4) consecutive fiscal quarters.

Maturity Date: the latest of the RC Maturity Date, the Term A Loan Maturity Date
and the Term B Loan Maturity Date.

Maturity Date Extension Request: the meaning specified in Section 2.18
(Extension of Maturity Date).

Medical SA: Greatbatch Medical SA, a Swiss société anonyme, which as of the
Closing Date is a wholly-owned direct Subsidiary of Precimed.

Merger: the meaning specified in the Background of Agreement Section.

 

-24-



--------------------------------------------------------------------------------

Merger Agreement: the meaning specified in the Background of Agreement Section.

Merger Sub: the meaning specified in the Background of Agreement Section.

Minimum Collateral Amount: means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred five percent (105%) of the Fronting Exposure of the Issuing Bank
with respect to Letters of Credit issued and outstanding at such time and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Bank.

Minimum Funding Standard: the minimum funding standard within the meaning of
Section 302 of ERISA or Sections 412 and 430 of the Code.

MNPI: material non-public information with respect to Parent or any of its
Subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws.

Month: a period from and including a given day in a calendar month to the day in
the subsequent calendar month numerically corresponding to such given day except
that (a) if there is no numerical correspondent in such subsequent calendar
month, or (b) if such given day is the last day of a calendar month, such day
shall be the last day of such subsequent calendar month.

Moody’s: Moody’s Investors Service, Inc., and any successor to its rating agency
business.

Multiemployer Plan: a multiemployer pension plan as defined in Section 3(37) of
ERISA to which any Loan Party or any ERISA Affiliate is required to contribute,
or otherwise has any liability.

Net Income: of any Person for any period, the aggregate net income (or loss) of
such Person for such period determined in accordance with GAAP.

Net Working Capital: at any date, (a) the Consolidated current assets of Parent
and its Subsidiaries as of such date (excluding cash and Cash Equivalents) minus
(b) the Consolidated current liabilities of Parent and its Subsidiaries as of
such date (excluding current liabilities in respect of Indebtedness). Net
Working Capital at any date may be a positive or negative number. For the
avoidance of doubt, Net Working Capital increases when it becomes more positive
or less negative and decreases when it becomes less positive or more negative.

Non-Consenting Lender: the meaning specified in Subsection 2.14.2 (Replacement
of Lenders).

Non-Defaulting Lender: means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

-25-



--------------------------------------------------------------------------------

Notes: the promissory notes delivered by the Borrower to the Lenders (including
any successors or assigns thereof) pursuant to this Agreement (including any
amendments, restatements, modifications or supplements which may from time to
time be created in respect of such notes), and any replacement promissory notes
issued in lieu of the foregoing, including but not limited to, the Term A Notes,
the Term B Notes, the RC Notes and the Swingline Note.

Nuvectra: the meaning ascribed to such term on Schedule 1.1A hereto.

Nuvectra Contribution: the meaning ascribed to such term on Schedule 1.1A
hereto.

Obligations: any and all indebtedness, obligations and liabilities of any type
or nature, direct or indirect, absolute or contingent, related or unrelated, due
or not due, liquidated or unliquidated, arising by operation of law or
otherwise, now existing or hereafter arising or created of any of the Loan
Parties, to any Secured Party, related to the Loans, the LC Obligations or
(without duplication) represented by or incurred pursuant or relating to the
Loan Documents. Without limiting the generality of the foregoing, the term
“Obligations” shall include:

(a) principal of, and interest on, the Loans and the Notes;

(b) any and all other fees, indemnities, costs, obligations and liabilities of
any of the Loan Parties from time to time under or in connection with the Loan
Documents;

(c) all obligations of the Borrower owing to the Issuing Bank or any Lender
under Letters of Credit issued under this Agreement; and

(d) all amounts (including post-petition interest) in respect of the foregoing
that would be payable but for the fact that the obligations to pay such amounts
are unenforceable or not allowable due to the existence of a proceeding under
any Debtor Relief Law involving Parent or any of its Subsidiaries.

For the avoidance of doubt, the “Obligations” do not include any Banking
Services Obligations or any obligations under or arising out of any Swap
Agreement with any Swap Party.

OFAC: the U.S. Department of Treasury’s Office of Foreign Asset Control.

Officer’s Compliance Certificate: a certificate in the form of Exhibit G.

Organizational Documents: means, with respect to any Person other than a natural
person, the documents by which such Person was organized (such as a certificate
of incorporation, certificate of limited partnership or articles of
organization, and including any certificates of designation for preferred stock
or other forms of preferred equity) and which relate to the internal governance
of such Person (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

OSHA: the Occupational Safety and Health Act, 29 U.S.C. 651 et seq.

 

-26-



--------------------------------------------------------------------------------

Other Senior Debt Document: the Senior Note Documents and any notes, agreements,
indentures or other documents relating to or executed in connection with any
Alternative Incremental Facility Debt, Refinancing Term Loan Indebtedness or
Refinancing RC Indebtedness, or any Permitted Refinancing of the foregoing.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

Parent: the meaning specified in the Background of Agreement Section.

Parent Suretyship Agreement: the meaning specified in clause (e) of Subsection
4.1.5 (Closing Date Deliverables).

Participant: the meaning specified in clause (a) of Subsection 11.6.4
(Participations).

Participant Register: the meaning specified in clause (b) of Subsection 11.6.4
(Participations).

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56) (The USA PATRIOT Act).

PBGC: Pension Benefit Guaranty Corporation, or any governmental agency or
instrumentality succeeding to the functions thereof.

Permitted Acquisitions: Acquisitions, for which the aggregate amount of
consideration for all such acquisitions through the Maturity Date does not
exceed Four Hundred Million Dollars ($400,000,000), subject to Section 8.29
(Reset Provision), so long as: (a) before and after giving effect to any such
Acquisition, Parent and its Subsidiaries are in pro forma compliance with the
financial covenants set forth in Article 7 (Financial Covenants) of this
Agreement; (b) the target is engaged primarily in a Permitted Business; (c) the
Administrative Agent shall have received five (5) Business Days’ prior written
notice, and if the Acquisition is for an amount greater than Forty Million
Dollars ($40,000,000), a copy of the acquisition agreement, lien searches, a pro
forma compliance certificate and such other information, documentation and
opinions as the Administrative Agent may reasonably request; (d) the Specified
Restricted Use Conditions are satisfied; (e) the Acquisition is approved by the
Borrower’s and the target’s respective Board of Directors; and (f) the
Acquisition is permitted under the Other Senior Debt Documents, and the Borrower
shall have provided such certifications, calculations and additional information
as the Administrative Agent may request to establish such compliance.

Permitted Business: the business of developing, manufacturing, distributing and
selling medical device technologies for the advanced surgical, cardiac,
neurology, vascular and

 

-27-



--------------------------------------------------------------------------------

orthopaedic markets, and developing, manufacturing, distributing and selling
battery and wireless sensing technologies for high-end niche applications in the
energy, environmental, military, portable medical and other markets, and
activities reasonably related to the foregoing.

Permitted Liens: the meaning specified in Subsection 8.2.1 (Liens; Licenses—In
General).

Permitted Maquiladora Restructuring: with respect to any Target Mexican
Subsidiary, the following transactions, collectively, so long as (a) at the time
of, and after giving effect to, each such transaction, no Default or Event of
Default shall have then occurred and be continuing or shall be caused thereby
and (b) there are identifiable tax savings for the Borrower and/or Parent
related to such transactions: the transfer of all of the Capital Stock of a
Target Mexican Subsidiary in a series of transactions with the result that the
Capital Stock of such Target Mexican Subsidiary will be held (i) 99% by a
Maquiladora Holding Subsidiary, and (ii) 1% by a wholly owned direct or indirect
Foreign Subsidiary of Parent.

Permitted Nuvectra Spinoff: the occurrence, on or before March 31, 2016, in all
material respects, of the series of transactions set forth on Schedule 1.1A
(with such changes thereto as shall have been disclosed in writing to the
Lenders pursuant to Subsection 6.3.4 (Nuvectra Spinoff) and, if material,
approved in writing by Administrative Agent), all of which shall be on a
tax-free basis to Parent and its Subsidiaries; provided, that as a condition to
the completion of the Permitted Nuvectra Spinoff: (a) at such time and after
giving effect to the foregoing transactions, no Event of Default shall have
occurred and be continuing, (b) the representations and warranties of the Loan
Parties in the Loan Documents shall be true and correct in all material
respects, (c) Parent and the Borrower shall be in pro forma compliance with the
financial covenants set forth in Article 7 (Financial Covenants), (d) the
Borrower shall have given the Lenders at least five (5) Business Days’ prior
written notice (or such shorter period as may be agreed to by the Administrative
Agent) as to the date of the dividend of the Capital Stock of Nuvectra to
Parent’s holders of Common Stock, (e) Parent or the Borrower shall have received
a favorable tax opinion from a nationally-recognized tax advisor, (f) the
Administrative Agent shall have received a certificate from an authorized
officer of Parent or the Borrower stating that (i) each of the transactions set
forth on Schedule 1.1A complies with the terms of this Agreement (including
those set forth in this proviso) and (ii) all necessary third party and
governmental consents and stock exchange approvals shall have been obtained,
(g) Parent (or its applicable Subsidiary) shall (x) have filed a Registration
Statement on Form 10 with the SEC, and (y) such Registration Statement on Form
10 shall have been declared effective by the SEC, (h) there shall be no
litigation, order, law, statute or regulation challenging or threatening to
enjoin any of the foregoing transactions and no injunction shall have been
issued concerning any of the foregoing transactions, and (i) immediately after
giving effect to the foregoing transactions, the GAAP net worth of Parent and
its Subsidiaries on a Consolidated basis (as reasonably determined by Parent in
good faith) shall not be less than the lesser of (x) $720,000,000 and (y) 80% of
the level thereof prior to giving effect to such transactions.

Permitted Perfection Limitations: a limitation on the perfected status (but not,
for the avoidance of doubt, on the creation or attachment) of the Administrative
Agent’s security interests in any Collateral to the extent that: (a) perfection
would require a notation on the records of

 

-28-



--------------------------------------------------------------------------------

the issuer of title (such as motor vehicle titles) and no notation is made;
(b) the laws of a jurisdiction outside of the United States governs such
perfection; or (c) such Collateral consists of a deposit account or deposit
accounts maintained with the Administrative Agent or a Lender and perfection is
dependent on an account control agreement; provided, that nothing in this
definition shall affect or be deemed to limit any setoff rights that the
Administrative Agent or any such Lender shall have with respect to such deposit
accounts solely in such Person’s capacity as the depositary bank therefor.

Permitted Refinancing: with respect to any Indebtedness of a Person, any
modification, refinancing, refunding, renewal, restructuring, replacement or
extension of such Indebtedness of such Person; provided, that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, restructured, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other amounts
owing or payable related to such Indebtedness, and fees and expenses incurred,
in connection with such modification, refinancing, refunding, renewal,
restructuring, replacement or extension plus an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) no Event of Default shall have occurred and be continuing, (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Secured Obligations (or any
portion thereof), such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Secured
Obligations (or such portion thereof) on terms (i) at least as favorable (taken
as a whole) to the Lenders as those contained in the documentation governing or
evidencing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended or (ii) as otherwise reasonably acceptable to the
Administrative Agent, (e) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is unsecured or secured by
Liens that are subordinated to the Liens securing the Secured Obligations (or
any portion thereof), such modification, refinancing, replacement, refunding,
renewal or extension is unsecured or (solely with respect to such Indebtedness
that is secured by Liens that are subordinated to the Liens securing the Secured
Obligations (or any portion thereof)) secured by Liens that are subordinated to
the Liens securing the Secured Obligations (or such portion thereof),
respectively, in each case on terms (x) at least as favorable (taken as a whole)
to the Lenders as those contained in the documentation (including any
intercreditor or similar agreements) governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended or (y) otherwise reasonably
acceptable to the Administrative Agent and (f) such modification, refinancing,
refunding, renewal, replacement or extension is directly incurred only by the
direct borrower or issuer of the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, and is guaranteed only by one or more
Persons who are guarantors of the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, except as otherwise acceptable to the
Administrative Agent. For the avoidance of doubt, if the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended was not subject to
an intercreditor agreement, then any new intercreditor agreement must be
reasonably acceptable to the Administrative Agent.

 

-29-



--------------------------------------------------------------------------------

Person: any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.

Plan: an “Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA)
or an “Employee Welfare Benefit Plan” (as defined in Section 3(1) of ERISA)
which is maintained, or to which contributions are, or are required to be, made,
by any Loan Party or any ERISA Affiliate or with respect to which any Loan Party
or an ERISA affiliate has any liability, except a Multiemployer Plan or Foreign
Plan.

Platform: the meaning specified in Subsection 11.1.4 (Platform; MNPI).

Pledge Agreement: the meaning specified in clause (f) of Subsection 4.1.5
(Closing Date Deliverables).

Precimed: P Medical Holding SA, a société anonyme organized and existing under
the laws of Switzerland, which as of the Closing Date is a wholly-owned direct
Subsidiary of the Borrower.

Pre-Increase RC Lenders: the meaning specified in clause (e) of Subsection
2.1.11 (Increases in Facility).

Prohibited Transaction: the meaning given to such term in Section 406 of ERISA,
Section 4975(c) of the Code and any Treasury regulations issued thereunder.

Public Lender: the meaning specified in Subsection 11.1.4 (Platform; MNPI).

QIG: QIG Group, LLC, a Delaware limited liability company and, as of the Closing
Date, a wholly-owned direct Subsidiary of the Borrower.

Quarterly Payment Date: the last Business Day of each fiscal quarter of Parent
and its Subsidiaries and, in the case of any Facility, the Maturity Date of such
Facility.

RC Commitment: the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).

RC Commitment Increase: the meaning specified in clause (a) of Subsection 2.1.11
(Increases in Facility).

RC Commitment Increase Lender: the meaning specified in clause (e) of Subsection
2.1.11 (Increases in Facility).

RC Facility: the collective reference to (a) the RC Loans contemplated by
Subsection 2.1.1 (Commitment to Make RC Loans) including pursuant to any RC
Commitment Increase, (b) any Refinancing RC Indebtedness and (c) any commitment
for any of the foregoing.

 

-30-



--------------------------------------------------------------------------------

RC Lender: each Lender that signs this Agreement in respect of a RC Commitment
and each successor and assign thereof.

RC Loans: the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).

RC Maturity Date: initially, October 27, 2020 and as the same may be extended
pursuant to the terms of this Agreement, or, as applicable, such earlier date as
the RC Commitment shall have been terminated in full.

RC Note: the meaning specified in Section 2.6 (Notes).

RCRA: the Resource Conservation and Recovery Act of 1976, as amended, and any
rules and regulations issued in connection therewith.

Recipient: the meaning specified in Section 8.3 (Investments, Loans,
Acquisitions, Etc.).

Refinancing RC Effective Date: the meaning specified in Subsection 2.19.2
(Revolver Refinancing).

Refinancing RC Facility Agreement: the meaning specified in Subsection 2.19.2
(Revolver Refinancing).

Refinancing RC Indebtedness: the meaning specified in Subsection 2.19.2
(Revolver Refinancing).

Refinancing Revolver Notice: the meaning specified in Subsection 2.19.2
(Revolver Refinancing).

Refinancing Term A Indebtedness: the meaning specified in Subsection 2.19.1
(Term Facility Refinancing).

Refinancing Term B Indebtedness: the meaning specified in Subsection 2.19.1
(Term Facility Refinancing).

Refinancing Term Effective Date: the meaning specified in Subsection 2.19.1
(Term Facility Refinancing).

Refinancing Term Facility Agreement: the meaning specified in Subsection 2.19.1
(Term Facility Refinancing).

Refinancing Term Loan Indebtedness: the meaning specified in Subsection 2.19.1
(Term Facility Refinancing).

 

-31-



--------------------------------------------------------------------------------

Refinancing Term Notice: the meaning specified in Subsection 2.19.1 (Term
Facility Refinancing).

Register: the meaning specified in Subsection 11.6.3 (Register).

Related Parties: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, other controlling persons, advisors (including accountants and legal
counsel) and representatives of such Person and of such Person’s Affiliates.

Release: a release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any property, including the movement of Hazardous
Substances through or in the air, soil, surface water, groundwater or property.

Remedial Action: actions necessary to comply with any Environmental Law or
otherwise required by any Governmental Authority with respect to (a) the
investigation, clean up, removal, treatment or handling of Hazardous Substances
in the indoor or outdoor environment; (b) the prevention of Releases or threats
of Releases or minimization of further Releases of Hazardous Substances so they
do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) the performance of pre-remedial studies
and investigations and post-remedial monitoring and care.

Reorganization: any reorganization as defined in Section 4241(a) of ERISA.

Reportable Event: with respect to any U.S. Pension Plan, an event described in
Section 4043(c) of ERISA.

Repricing Event: either one or both of (a) any prepayment, repayment,
refinancing or replacement of Initial Term B Loans with the proceeds of, or
conversion of all or any portion of the Initial Term B Loans into, any new or
replacement Indebtedness with an All-in Yield less than the All-in Yield
applicable to the Initial Term B Loans subject to such event or (b) any
amendment, waiver or consent to or under this Agreement which reduces the All-in
Yield applicable to the Initial Term B Loans (it being understood that any fee
or premium with respect to a Repricing Event shall apply to any required
assignment by a Non-Consenting Lender in connection with any such amendment
pursuant to Subsection 2.14.2 (Replacement of Lenders)).

Requested Lenders: the meaning specified in Section 2.18 (Extension of Maturity
Date).

Required Financial Covenant Lenders: at any time, Lenders (excluding Defaulting
Lenders) having or holding greater than fifty percent (50%) of the aggregate
principal amount of the Loans and Commitments under the Financial Covenant
Indebtedness at such time. The interests of any Defaulting Lender in the Term A
Facility and the RC Facility shall be disregarded in determining Required
Financial Covenant Lenders at any time.

 

-32-



--------------------------------------------------------------------------------

Reserve Percentage: the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D of the Board of Governors of the Federal Reserve System
(or any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including any basic,
supplemental, emergency, special or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.

Reset Election Date: the meaning specified in Section 8.29 (Reset Provision).

Responsible Officer: with respect to any Loan Party, any Financial Officer or
duly authorized chief executive officer, president, vice president, secretary,
assistant secretary or any other officer or similar official responsible for the
administration of such Loan Party’s obligations under the Loan Documents, in
each case of such Loan Party.

Restricted Cash: cash of any Person (a) identified (or required under GAAP to be
identified) on the balance sheet of such Person as “restricted” (unless such
identification as restricted is solely related to the Liens created under the
Loan Documents, customary Liens of depositary institutions that are Permitted
Liens or Liens permitted under clause (h) of Subsection 8.2.1 (Liens;
Licenses—In General)) or (b) not immediately available to be applied in
repayment or prepayment of any Indebtedness of such Person.

Restricted Payment:

(a) any dividend or other distribution, direct or indirect, on account of any
shares of any class of Capital Stock of Parent or any of its Subsidiaries, as
the case may be, now or hereafter outstanding, except a dividend payable solely
in shares of Capital Stock (other than Disqualified Stock) of Parent or such
Subsidiary, as the case may be;

(b) any redemption, retirement, purchase or other acquisition, direct or
indirect, of any shares of any class of Capital Stock of Parent or any of its
Subsidiaries, as the case may be, now or hereafter outstanding, or of any
warrants, rights or options to acquire any such shares or interests, except to
the extent that the consideration therefor consists solely of shares of Capital
Stock (other than Disqualified Stock) of Parent or such Subsidiary;

(c) any sinking fund, other prepayment or installment payment on account of any
Capital Stock of Parent or any of its Subsidiaries;

(d) any other payment, loan or advance to a shareholder or other equity holder
of Parent or any of its Subsidiaries whether in the capacity of such Person as a
shareholder or otherwise, except salaries and other compensation, the payment of
which is not otherwise restricted under the Loan Documents, paid in the ordinary
course of business, consistent with past practice;

 

-33-



--------------------------------------------------------------------------------

(e) any forgiveness or release without adequate consideration by Parent or any
of its Subsidiaries of any Indebtedness or other obligation owing to Parent or
such Subsidiary by a shareholder or other equity holder of Parent or such
Subsidiary; or

(f) any payment of principal, interest, fees or other amounts in respect of
subordinated Indebtedness.

Revolving Credit Exposure: means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in LC Obligations and Swingline Loans at such time.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

Sanctioned Country: a country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published from time to time.

Sanctioned Person: (a) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published from time to time or (b) (i) an agency of the government of a
Sanctioned Country; (ii) an organization controlled by a Sanctioned Country or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

SEC: the U.S. Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

Secured Obligations: collectively, (a) the Obligations, (b) any Banking Services
Obligations and (c) obligations of any Loan Party under or arising out of Swap
Agreements with any Swap Party (including the Swap Obligations identified in
Schedule 5.26(b)) from time to time but excluding Excluded Swap Obligations.

Secured Party: the Administrative Agent, the Lenders, the Issuing Bank, the Lead
Arrangers, the Indemnitees and all other Persons referred to in any of the Loan
Documents as a beneficiary of the security interest granted therein, and all
other holders of Secured Obligations, including any and all Swap Parties.

Security Agreement: the meaning specified in clause (c) of Subsection 4.1.5
(Closing Date Deliverables).

Senior Notes: collectively, the senior unsecured notes due 2023, issued by the
Borrower on or prior to the Closing Date in an original aggregate principal
amount of $360,000,000, and any additional senior unsecured notes issued by the
Borrower under the Senior Note Documents (including pursuant to any supplement,
amendment or other related documentation, and whether part of the same or a
different series of notes (and whether or not having the same terms) as the
original Senior Notes) after the Closing Date.

 

-34-



--------------------------------------------------------------------------------

Senior Note Documents: the indenture and other definitive documentation for the
Senior Notes issued on the Closing Date, together with any supplements thereto
and other related documentation for any additional senior unsecured notes of the
Borrower issued after the Closing Date, as in effect from time to time.

Solvent: a condition of a Person on a particular date, whereby on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital. For purposes of this definition, in computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Specified Merger Agreement Representations: the representations made by or in
respect of the Company and its subsidiaries in the Merger Agreement that are
material to the interests of the Lenders, but only to the extent that Parent or
Merger Sub (or any of their Affiliates) have the right to terminate their
obligations under the Merger Agreement or otherwise have the right to decline to
consummate the Acquisition as a result of a breach of such representations and
warranties in the Merger Agreement.

Specified Representations: the representations and warranties set forth in
Subsection 5.1.1 (Status—Organization and Qualification), Section 5.2 (Power and
Authority; Enforceability), clause (c) of Section 5.3 (No Violation of
Agreements; Absence of Conflicts), the first sentence of Section 5.4 (Recording,
Enforceability and Consent), the first and third sentences of Section 5.6
(Security Interest in Collateral), the second and third sentences of Subsection
5.7.2 (Laws; FCPA), Subsection 5.7.3 (Sanctioned Persons; Patriot Act),
Subsection 5.7.4 (Anti-Corruption Policies), Section 5.16 (Federal Reserve
Regulations), Section 5.17 (Investment Company Act), Section 5.27 (Designation
as Senior Debt) and the representations set forth in Exhibit I.

Specified Restricted Uses: collectively: (a) Permitted Acquisitions;
(b) Investments made pursuant to clause (e) of Section 8.3 (Investments, Loans,
Acquisitions, Etc.); (c) Investments made pursuant to clause (b) of Section 8.3
(Investments, Loans, Acquisitions, Etc.); and (d) Restricted Payments made
pursuant to Subsection 8.4.3 (Permitted Stock Repurchases and Dividends).

Specified Restricted Use Conditions: with respect to any Specified Restricted
Use each of the following: (a) no Default or Event of Default shall have
occurred and be continuing or

 

-35-



--------------------------------------------------------------------------------

caused thereby; (b) there shall be minimum Liquidity of at least Fifty Million
Dollars ($50,000,000) after giving pro forma effect to the proposed Specified
Restricted Use; (c) subject to Section 8.29 (Reset Provision), the aggregate
amount expended on all Specified Restricted Uses shall not exceed Four Hundred
Million Dollars ($400,000,000); (d) the Total Net Leverage Ratio on a pro forma
basis after giving effect to the proposed Specified Restricted Use shall be less
than 5.20 to 1.00; and (e) Parent and the Borrower shall be in compliance with
all covenants set forth in Article 7 (Financial Covenants) on a pro forma basis
after giving effect to the proposed Specified Restricted Use.

Specified Subsidiary: at any date of determination, (a) each Subsidiary of
Parent (i) whose total assets, as at the last day of the most recent fiscal
quarter for which financial statements were delivered hereunder, were equal to
or greater than five percent (5.00%) of total assets of Parent and its
Subsidiaries on a Consolidated basis as at such date or (ii) whose gross
revenues for the four consecutive fiscal quarters ended on such date were equal
to or greater than five percent (5.00%) of the total gross revenues of Parent
and its Subsidiaries on a Consolidated basis for such period, in each case
determined in accordance with GAAP, and (b) each other Subsidiary of Parent that
is the subject of an Event of Default under Subsection 9.1.10 (Insolvency) and
that, when such Subsidiary’s total assets or gross revenues are aggregated with
the total assets or gross revenues, as applicable, of each other such Subsidiary
that is the subject of an Event of Default under Subsection 9.1.10 (Insolvency),
would constitute a Specified Subsidiary under clause (a) above.

Subsidiary: with respect to any Person (referred to in this definition as the
“parent”),

(a) any other Person of which more than fifty percent (50%) of the issued and
outstanding equity having ordinary voting power to elect a majority of the Board
of Directors or other governing body is directly or indirectly owned or
controlled by such parent; or

(b) any other Person of which more than fifty percent (50%) of the voting equity
interests are directly or indirectly owned or controlled by such parent.

For the sake of clarity a Subsidiary of a Person shall include any direct or
indirect Subsidiary of such Person. Unless otherwise indicated or required by
the context in which such term is used, any reference to a “Subsidiary”
hereunder or under any other Loan Document shall mean a Subsidiary of Parent
after the consummation of the Merger.

Subsidiary Guarantor: each U.S. Subsidiary of Parent excluding the Borrower, any
Ventures and, to the extent provided below in this definition, Greatbatch LLC,
in each case that has executed and delivered a Suretyship Agreement. As of the
Closing Date, the Subsidiary Guarantors are: Precimed, Inc.; Electrochem
Solutions, Inc.; Greatbatch-Globe Tool, Inc.; GB Ventures; QIG; Micro Power
Electronics, Inc.; NeuroNexus Technologies, Inc.; Provenance Merger Sub Inc.;
Lake Region Medical Holdings, Inc.; Accellent Holdings Corp.; Accellent
Acquisition Corp.; Accellent; Lake Region Manufacturing, Inc.; Accellent LLC;
American Technical Molding, Inc.; G&D, LLC; UTI Holdings, LLC; Machining
Technology Group, LLC; UTI Holding Company; MedSource Technologies Holdings,
LLC; Micro-Guide, Inc.; Noble-Met LLC; Venusa, Ltd.; CE Huntsville, LLC;
Spectrum Manufacturing, Inc.; MedSource Technologies, LLC; Brimfield
Acquisition, LLC; Brimfield Precision, LLC; Kelco Acquisition

 

-36-



--------------------------------------------------------------------------------

LLC; MedSource Technologies, Newton Inc.; MedSource Technologies Pittsburgh,
Inc.; MedSource Trenton LLC; National Wire & Stamping, Inc.; Portlyn, LLC and
Thermat Acquisition, LLC. No Maquiladora Holding Subsidiary shall be a
Subsidiary Guarantor if and to the extent that and for so long as such guaranty
would cause adverse tax consequences for the Borrower or Parent pursuant to
Section 956 of the Code (or any successor section) but it shall be subject to
the provisions of Section 8.30 (Certain Limitations on Activities of Maquiladora
Holding Subsidiaries) below.

Subsidiary Suretyship Agreement: the meaning specified in clause (d) of
Subsection 4.1.5 (Closing Date Deliverables).

Suretyship Agreements: the Parent Suretyship Agreement and the Subsidiary
Suretyship Agreement.

Swap Agreement: any agreement with respect to (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange or other foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

Swap Party: any party to a Swap Agreement that is a Lender, a Lead Arranger or
an Affiliate of a Lender or Lead Arranger (or at the time the applicable Swap
Agreement was entered into was a Lender, Lead Arranger or an Affiliate of a
Lender or Lead Arranger); provided, that (a) the Borrower and such other party
shall have designated such other party as “Swap Party” in writing to the
Administrative Agent, which designation, in the case of any such Affiliate,
shall contain an acknowledgement by such Affiliate of the exculpatory and
indemnification provisions herein in favor of the Administrative Agent.

Swingline Lender: M&T so long as it is a Lender, or if M&T is no longer a
Lender, then an RC Lender designated by the Borrower and acceptable to the
Administrative Agent and such RC Lender.

Swingline Loans: the meaning specified in Subsection 2.2.1 (Swingline Loan
Advances).

Swingline Note: the meaning specified in Section 2.6 (Notes).

 

-37-



--------------------------------------------------------------------------------

Target Mexican Subsidiary: any wholly owned direct or indirect Subsidiary of the
Borrower, which (a) was a Subsidiary of the Company prior to the Closing Date,
and (b) is organized under the Laws of Mexico.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Term A Facility: the collective reference to (a) the Term A Loans made by the
Term A Lenders to the Borrower on the Closing Date pursuant to Subsection 2.1.3
(Commitment to Make Term A Loans), (b) any Incremental Term A Loans,
(c) Refinancing Term A Indebtedness and (d) all commitments for the foregoing.

Term A Lender: each Lender that signs this Agreement in respect of a Term A Loan
Commitment and each successor and assign thereof.

Term A Loan Commitment: the meaning specified in Subsection 2.1.3 (Commitment to
Make Term A Loans).

Term A Loan Maturity Date: initially, October 27, 2021, and as the same may be
extended pursuant to the terms of this Agreement, or, as applicable, such
earlier date as all Term A Loans shall have become due and payable hereunder.

Term A Loans: the meaning specified in Subsection 2.1.3 (Commitment to Make Term
A Loans).

Term A Note: the meaning specified in Section 2.6 (Notes).

Term B Facility: the collective reference to (a) the Term B Loans made by the
Term B Lenders to the Borrower on the Closing Date pursuant to Subsection 2.1.4
(Commitment to Make Term B Loans), (b) any Incremental Term B Loans,
(c) Refinancing Term B Indebtedness and (d) all commitments for the foregoing.

Term B Lender: each Lender that signs this Agreement in respect of a Term B Loan
Commitment and each successor and assign thereof.

Term B Loan Commitment: the meaning specified in Subsection 2.1.4 (Commitment to
Make Term B Loans).

Term B Loan Maturity Date: initially, October 27, 2022, and as the same may be
extended pursuant to the terms of this Agreement, or, as applicable, such
earlier date as all Term B Loans shall have become due and payable hereunder.

Term B Loan Standstill Period: the meaning specified in clause (b) of Subsection
9.1.5.

 

-38-



--------------------------------------------------------------------------------

Term B Loans: the meaning specified in Subsection 2.1.4 (Commitment to Make Term
B Loans).

Term B Note: the meaning specified in Section 2.6 (Notes).

Term Facility: collectively the Term A Facility and the Term B Facility.

Term Lenders: the Term A Lenders and the Term B Lenders, as applicable.

Term Loans: the Term A Loans and the Term B Loans, as applicable.

Threshold Amount: $100,000,000.

Total Facility: the collective reference to the RC Facility, the Term A Facility
and the Term B Facility.

Total Net Indebtedness: the aggregate amount of (x) all Indebtedness of Parent
and its Subsidiaries on a Consolidated basis, other than Indebtedness described
in clauses (g) and (h) of the definition of “Indebtedness” above to the extent
such Indebtedness described in clauses (g) and (h) does not, in accordance with
GAAP, appear as a liability on the Consolidated balance sheet of Parent and its
Subsidiaries minus (y) Unrestricted Cash and Cash Equivalents of Parent and its
Subsidiaries in an aggregate amount not to exceed Fifty Million Dollars
($50,000,000) (and excluding, in any event, the cash proceeds of any
Indebtedness incurred in reliance on any provision of the Loan Documents that
requires any leverage ratio test to be satisfied (on a pro forma basis or
otherwise) in connection with the incurrence of such Indebtedness).

Total Net Leverage Ratio: the ratio of (a) the amount of Total Net Indebtedness
to (b) Adjusted EBITDA.

Trade Date: the meaning specified in Subsection 11.6.8 (Disqualified
Institutions).

Transaction Costs: all transaction fees, charges, premiums, expenses, tender and
consent fees and premiums and other amounts related to clauses (a) through
(d) of the definition of “Transactions” (including any financing fees,
investment banking fees, merger and acquisition fees, call premiums, legal fees
and expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid or payable within twelve (12) Months
of the Closing Date.

Transactions: collectively, (a) the execution, delivery and performance by
Parent and Merger Sub of the Merger Agreement and the consummation of the
transactions contemplated thereby, (b) the negotiation, execution and delivery
by Parent and its Subsidiaries party thereto of the Senior Note Documents and
the issuance of the Senior Notes on or prior to the Closing Date, (c) the
negotiation, execution and delivery by the Loan Parties of the Loan Documents to
which they are a party and the initial funding of the Facilities on the Closing
Date, (d) the Closing Date Refinancing and (e) the payment of the Transaction
Costs.

 

-39-



--------------------------------------------------------------------------------

United States and U.S.: the United States of America.

Unreimbursed Drawings: drawings made under Letters of Credit that, for any
reason, have not been reimbursed by or on behalf of the Borrower, whether
through borrowings of Loans hereunder or otherwise.

Unrestricted Cash: cash of Parent or any of its Subsidiaries other than
Restricted Cash of any such Person.

U.S. Pension Plan: any Plan that (a) any Loan Party or any ERISA Affiliate
maintains, contributes to, or otherwise has any liability with respect thereto,
and (b) is subject to Title IV of ERISA or Sections 412 and 430 of the Code or
Section 302 of ERISA.

U.S. Subsidiary: any Subsidiary of Parent that is organized under the Laws of
the United States, any State thereof or the District of Columbia.

U.S. Tax Compliance Certificate: the meaning specified in Section 2.13.5 (Status
of Lenders).

Venture: a Person in which GB Ventures or, prior to consummation of the
Permitted Nuvectra Spinoff, QIG, individually or collectively, owns a majority
of or controlling interest in, but in any event less than all of, its
outstanding Capital Stock.

Withdrawal Liability: any withdrawal liability as defined in Section 4201 of
ERISA.

1.2 TERMS GENERALLY.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any Law or regulation herein shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Unless otherwise indicated or required by the
context in which such term is used, any reference to a fiscal period (including,
without limitation, a “fiscal year” or “fiscal quarter”) hereunder or under any
other Loan Document shall be a reference to such fiscal period of Parent and its
Subsidiaries.

 

-40-



--------------------------------------------------------------------------------

ARTICLE 2

THE LOANS

2.1 RC LOANS; TERM A LOANS; TERM B LOANS.

2.1.1 Commitment to Make RC Loans. Subject to, and upon the terms and conditions
set forth in this Agreement, the RC Lenders shall make advances to the Borrower
until the RC Maturity Date in an aggregate principal amount outstanding at any
one time not to exceed Two Hundred Million Dollars ($200,000,000) (as the same
may be increased or reduced pursuant to the terms of this Agreement, the “RC
Commitment”); provided, however, that (a) the aggregate amount of the RC
Commitment available for borrowing at any time shall not exceed the Available RC
Commitment at such time; (b) the amount and percentage of the RC Commitment and
the Available RC Commitment that each RC Lender is obligated to lend shall not
exceed at any time the amount or percentage set forth on Schedule 2.1.1 for such
RC Lender (as supplemented and amended by giving effect to the assignments
contemplated by this Agreement and any other adjustments contemplated by this
Agreement) and (c) notwithstanding anything to the contrary in this Section 2.1,
the aggregate amount of the RC Commitment available on the Closing Date shall
not exceed the Initial LC Amount.

The RC Commitment of any RC Lender is sometimes referred to herein as such RC
Lender’s RC Commitment. Within the limits set forth above, the Borrower may
borrow under this Section 2.1, repay or prepay such advances, and reborrow under
this Section 2.1. The principal amounts loaned to the Borrower pursuant to the
revolving credit facility described in this Section 2.1 are referred to as the
“RC Loans.”

2.1.2 Available RC Commitment. “Available RC Commitment” shall mean the initial
RC Commitment, as the same is reduced by:

(a) voluntary reductions in the RC Commitment pursuant to Subsection 2.1.8
(Voluntary Commitment Reductions and Prepayments);

(b) the amount of LC Obligations;

(c) the aggregate principal amount of any outstanding Swingline Loans and RC
Loans; and as the same is increased by:

(d) RC Commitment Increases pursuant to Subsection 2.1.11 (Increases in
Facility).

2.1.3 Commitment to Make Term A Loans. Upon the terms and subject to the
conditions of this Agreement, each Term A Lender agrees to make advances (such
advances, together with any Incremental Term A Loans, the “Term A Loans”) to the
Borrower on the

 

-41-



--------------------------------------------------------------------------------

Closing Date in an aggregate principal amount not to exceed Three Hundred
Seventy Five Million Dollars ($375,000,000) (as the same may be increased or
reduced pursuant to the terms of this Agreement, the “Term A Loan Commitment”);
provided, however, that the amount and percentage of the Term A Loan Commitment
that any Lender is obligated to lend shall not exceed the amount or percentage
set forth on Schedule 2.1.3 for such Term A Lender (as supplemented and amended
by giving effect to the assignments contemplated by this Agreement and any other
adjustments contemplated by this Agreement). The Term A Loan Commitment of any
Term A Lender is sometimes referred to herein as such Term A Lender’s Term A
Loan Commitment. The Borrower shall not be permitted to reborrow any amount of
the Term A Loans once repaid.

2.1.4 Commitment to Make Term B Loans. Upon the terms and subject to the
conditions of this Agreement, each Term B Lender agrees to make advances (such
advances, together with any Incremental Term B Loans, the “Term B Loans”) to the
Borrower on the Closing Date in an aggregate principal amount not to exceed One
Billion Twenty Five Million Dollars ($1,025,000,000) (as the same may be
increased or reduced pursuant to the terms of this Agreement, the “Term B Loan
Commitment”); provided, however, that the amount and percentage of the Term B
Loan Commitment that any Lender is obligated to lend shall not exceed the amount
or percentage set forth on Schedule 2.1.4 for such Term B Lender (as
supplemented and amended by giving effect to the assignments contemplated by
this Agreement and any other adjustments contemplated by this Agreement). The
Term B Loan Commitment of any Term B Lender is sometimes referred to herein as
such Term B Lender’s Term B Loan Commitment. The Borrower shall not be permitted
to reborrow any amount of the Term B Loans once repaid.

2.1.5 Scheduled Repayment of RC Loans. All amounts of principal, interest and
fees relating to RC Loans not due and payable before the RC Maturity Date shall
be due and payable on that date.

2.1.6 Scheduled Repayment of Term A Loans. The principal of the Term A Loans
shall be due and payable in quarterly installments on each Quarterly Payment
Date commencing on April 1, 2016, in each case in an amount equal to the amount
specified below, subject to adjustment pursuant to the terms of this Agreement,
such that all of the Term A Loans will be repaid in full on or before the Term A
Loan Maturity Date:

 

Quarterly Payment Date

   Percentage of Original
Principal Amount (Per
Quarter)   Amount (Per
Quarter)

Last Business Day of Parent’s 1st, 2nd and 3rd fiscal quarters 2016

   1.250%   $4,687,500

Last Business Day of Parent’s 4th fiscal quarter 2016 and of Parent’s 1st, 2nd
and 3rd fiscal quarters 2017

   1.250%   $4,687,500

Last Business Day of Parent’s 4th fiscal quarter 2017 and of Parent’s 1st, 2nd
and 3rd fiscal quarters 2018

   1.875%   $7,031,250

Last Business Day of Parent’s 4th fiscal quarter 2018 and each fiscal quarter
thereafter until the Term A Loan Maturity Date

   2.500%   $9,375,000

At Term A Loan Maturity Date

     Unpaid Balance

 

-42-



--------------------------------------------------------------------------------

2.1.7 Scheduled Repayment of Term B Loans. The principal of the Term B Loans
shall be due and payable in quarterly installments, each equal to one-quarter of
one percent (0.250%) of the original principal amount (or Two Million Five
Hundred Sixty Two Thousand and Five Hundred Dollars ($2,562,500)), subject to
adjustment pursuant to the terms of this Agreement) on each Quarterly Payment
Date commencing on April 1, 2016 and continuing through (and including) the last
Quarterly Payment Date prior to the Term B Loan Maturity Date. All amounts of
principal, interest and fees relating to Term B Loans not due and payable before
the Term B Loan Maturity Date are due and payable on the Term B Loan Maturity
Date.

2.1.8 Voluntary Commitment Reductions and Prepayments.

(a) The Borrower shall have the right at any time and from time to time upon
five (5) Business Days’ prior written notice to the Administrative Agent (or
such shorter period as the Administrative Agent in its sole discretion may agree
to) to permanently reduce (on a pro rata basis among the RC Lenders) or
terminate the RC Commitment; provided, that after giving effect to any such
reduction, the Available RC Commitment shall be not less than zero. Any partial
reductions shall be in minimum amounts of One Million Dollars ($1,000,000) and
in whole multiples of Five Hundred Thousand Dollars ($500,000) in excess of such
minimum amount, without penalty or premium except as provided in Subsection
2.8.5 (Breakage).

(b) The Borrower shall have the right at any time and from time to time to
prepay the RC Loans at any time without penalty or premium except as otherwise
provided in Subsection 2.8.5 (Breakage). In connection with each such voluntary
prepayment, the Borrower shall provide the Administrative Agent with notice of
its intention to prepay (i) no later than 11:00 a.m. (New York, NY time) on the
date of prepayment in the case of Base Rate Loans, and (ii) no later than 11:00
a.m. (New York, NY time) three (3) Business Days prior to the date of prepayment
in the case of the LIBOR Loans.

(c) The Borrower may at any time and from time to time prepay the Term A Loans
in whole or in part in a minimum amount equal to One Million Dollars
($1,000,000) or in whole multiples of Five Hundred Thousand Dollars ($500,000)
in excess of such minimum amount, without penalty or premium except as provided
in Subsection 2.8.5 (Breakage). In connection with each such voluntary
prepayment, the Borrower shall provide the Administrative Agent with notice of
its intention to prepay (i) no later than 11:00 a.m. (New York, NY time) one
Business Day prior to the date of prepayment in the case of Base Rate Loans, and
(ii) no later than 11:00 a.m. (New York, NY time) three (3) Business Days prior
to

 

-43-



--------------------------------------------------------------------------------

the date of prepayment in the case of the LIBOR Loans. At any time that the
Borrower makes a prepayment of principal, it shall pay accrued interest on the
amount so prepaid if it is a prepayment in full of the Term A Loans.

(d) The Borrower may at any time and from time to time prepay the Term B Loans
in whole or in part in a minimum amount equal to Five Million Dollars
($5,000,000) or in whole multiples of Five Hundred Thousand Dollars ($500,000)
in excess of such minimum amount, without penalty or premium except as provided
in Subsection 2.8.5 (Breakage) and Subsection 2.7.3 (Repricing Event). In
connection with each such voluntary prepayment, the Borrower shall provide the
Administrative Agent with notice of its intention to prepay (i) no later than
11:00 a.m. (New York, NY time) one (1) Business Day prior to the date of
prepayment in the case of Base Rate Loans, and (ii) no later than 11:00 a.m.
(New York, NY time) three (3) Business Days prior to the date of prepayment in
the case of the LIBOR Loans. At any time that the Borrower makes a prepayment of
principal, it shall pay accrued interest on the amount so prepaid if it is a
prepayment in full of the Term B Loans.

2.1.9 Mandatory Prepayments. Outstanding principal amounts under the Facilities
shall be mandatorily prepaid (allocated across the Facilities as provided in
clause (c) of Subsection 2.1.10 (Application of Prepayments)) at the times and
in the amounts specified below. Nothing in this Subsection 2.1.9 shall be
construed to constitute the Administrative Agent’s or any Lender’s consent to
any transaction that is not permitted by other provisions of this Agreement or
the other Loan Documents.

(a) Issuance of Debt. At any time that Parent or any of its Subsidiaries shall
incur any Indebtedness (exclusive of Indebtedness permitted under Subsection
8.1.1 (Indebtedness—In General), other than Refinancing Term Loan Indebtedness
or Refinancing RC Indebtedness), Borrower shall prepay, on the date of such
incurrence thereof, such amount of the Loans as is equal to one hundred percent
(100%) of the net cash proceeds of such Indebtedness.

(b) Material Recovery Event. In the event Parent or any of its Subsidiaries (or
the Administrative Agent as loss payee or assignee) receives property or
casualty insurance proceeds and/or a condemnation or similar payment (relating
to one event, condition or transaction or a series of related events, conditions
or transactions),

(i) Subject to clause (ii) below, in an amount in excess of Ten Million Dollars
($10,000,000) per occurrence (or series of related occurrences) if such Person
does not, in fact, use the proceeds to repair or replace the applicable property
within one hundred eighty (180) days of receipt of such proceeds, unless the
Majority Lenders specifically consent to the use of such proceeds or other
payment by Parent or the applicable Subsidiary; or

(ii) at the request of the Majority Lenders, in any amount if there is then an
Event of Default that has occurred and is continuing at the time such net cash
proceeds are received,

the Borrower shall promptly, and in any event no later than five (5) Business
Days from the date of receipt thereof or of such request, as applicable, pay to
the Administrative Agent, for the benefit of the Lenders, one hundred percent
(100%) of all such insurance proceeds or payments

 

-44-



--------------------------------------------------------------------------------

as a prepayment of the Loans. Notwithstanding the foregoing, the Borrower shall
not use the proceeds of property or casualty insurance proceeds and/or a
condemnation or similar payment for any purpose other than the prepayment of the
Obligations unless such other use is permitted under the Other Senior Debt
Documents without creating an obligation to prepay a portion of the Borrowers
obligations under the Other Senior Debt Documents.

(c) Certain Asset Dispositions. At any time that Parent or any of its
Subsidiaries sells, transfers or otherwise disposes of any of its assets or
property (other than dispositions permitted under clauses (a), (b), (c), (d),
(f), (g) and (h) of Subsection 8.7.2 (Sales and Other Dispositions) or
contemplated by clause (b) above), the Borrower shall promptly prepay such
amount of the Loans as is equal to the net cash proceeds of such disposition. If
any proceeds are received in a form other than cash and subsequently converted
into cash, then such proceeds shall be treated as net cash proceeds for purposes
of this clause (c) at such time as they are converted into cash. Notwithstanding
the foregoing, so long as no Default or Event of Default is then existing, and
the Borrower notifies the Administrative Agent of its intent to do so at the
time of receipt thereof, the Borrower (or Parent or such other relevant
Subsidiary) may use the net cash proceeds of such dispositions to reinvest in
assets useful in the business of the Borrower and its Subsidiaries not
prohibited by the terms of this Agreement made within one hundred eighty
(180) days after receipt of the net cash proceeds; provided, however, that if
the assets disposed of are held by the Borrower or a Subsidiary Guarantor, then
replacement assets shall also be held by the Borrower or a Subsidiary Guarantor.
If the Borrower does not so notify the Administrative Agent, it shall prepay the
Loans within five (5) Business Days of receipt of the proceeds. If the Borrower
so notifies the Administrative Agent, but the Borrower or such applicable
Subsidiary fails to use the net cash proceeds to reinvest in such replacement
assets within said 180-day period, then the Borrower shall prepay the Loans on
the date that is one hundred eighty (180) days after the date of receipt of the
net cash proceeds. Nothing in this paragraph shall be construed to permit
dispositions otherwise prohibited by this Agreement. Notwithstanding the
foregoing, the Borrower shall not use the proceeds of any asset disposition for
any purpose other than the prepayment of the Obligations unless such other use
is permitted under the Other Senior Debt Documents without creating an
obligation to prepay a portion of the Borrowers obligations under the Other
Senior Debt Documents.

(d) Excess Cash Flow. On or prior to the date on which annual financial
statements are required to be delivered pursuant to Subsection 6.1.2 (Delivery
of Annual Financial Statements; Accountants’ Certification) for each fiscal year
(the “subject fiscal year”) of Parent and its Subsidiaries, commencing with the
fiscal year ending closest to December 31, 2016 and until the Loans are repaid
in full, the Borrower shall deliver to the Administrative Agent a written
statement of a Financial Officer of Parent or the Borrower (which statement may
be included in the Officer’s Compliance Certificate for such fiscal year)
calculating the Excess Cash Flow for the subject fiscal year, and, if there
shall be Excess Cash Flow, then within five (5) Business Days of the delivery of
such written statement shall pay to the Administrative Agent, for the ratable
account of the applicable Lenders, an amount equal to the (i) Applicable
Recapture Rate (as defined below) multiplied by such Excess Cash Flow, minus
(ii) the amount of any voluntary prepayments of Term A Loans made during the
subject fiscal year pursuant to clause (c) of Subsection 2.1.8 (Voluntary
Commitment Reductions and Prepayments), minus (iii) the amount of any voluntary
prepayments of Term B Loans made during the subject fiscal year pursuant to
clause (d) of Subsection 2.1.8 (Voluntary Commitment

 

-45-



--------------------------------------------------------------------------------

Reductions and Prepayments), and minus (iv) the principal amount of any Term B
Loans repurchased for cash by the Borrower pursuant to Subsection 11.6.7
(Borrower Buybacks) during the subject fiscal year; provided, that (1) any
voluntary prepayment or repurchase of Term A Loans or Term B Loans shall not be
deducted pursuant to clauses (ii), (iii), or (iv) above if (A) such prepayment
or repurchase was funded using the proceeds of Indebtedness that constitutes a
long-term liability, or (B) such prepayment was a non-cash prepayment deemed to
occur upon the cancellation of such Term B Loans pursuant to Subsection 11.6.7
(Borrower Buybacks), and (2) if the Borrower repurchases any Term B Loans
pursuant to Subsection 11.6.7 (Borrower Buybacks) for a price less than par,
then the amount that the Borrower may deduct pursuant to clause (iv) above for
such Term B Loan shall be the cash purchase price (respecting principal)
actually paid for such Term B Loan. The term “Applicable Recapture Rate” shall
mean the following:

 

If the Total Net Leverage Ratio is, as of the end of such subject fiscal year:
   Then the Applicable Recapture Rate is: Greater than or equal to 3.25 to 1.00
   50%

Less than 3.25 to 1.00 and greater than or

equal to 2.75 to 1.00

   25% Less than 2.75 to 1.00    0%

(e) Repatriation. Notwithstanding any other provisions of this Subsection 2.1.9,
to the extent any or all of the net cash proceeds of any event giving rise to a
prepayment obligation pursuant to clauses (b) or (c) of this Subsection 2.1.9 by
a Foreign Subsidiary or Excess Cash Flow attributable to Foreign Subsidiaries,
in either case, are prohibited or delayed by any applicable local Law from being
repatriated or passed on to or used for the benefit of the Borrower or any U.S.
Subsidiary or if the Borrower has determined in good faith that repatriation of
any such amount to the Borrower or any U.S. Subsidiary would have material
adverse tax consequences with respect to such amount, the portion of such net
cash proceeds or Excess Cash Flow so affected will not be required to be applied
to prepay the Loans at the times provided in this Subsection 2.1.9 but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local Law will not permit repatriation or the passing on to or
otherwise using for the benefit of the Borrower or any U.S. Subsidiary, or the
Borrower believes in good faith that such material adverse tax consequence would
result from such repatriation, and once such repatriation of any of such
affected net cash proceeds or Excess Cash Flow is permitted under the applicable
local Law or the Borrower determines in good faith such repatriation would no
longer have such material adverse tax consequences, such repatriation will be
promptly effected and such repatriated net cash proceeds or Excess Cash Flow
will be promptly (and in any event not later than five (5) Business Days after
such repatriation) applied (net of additional taxes payable or reasonably
estimated to be payable as a result thereof) to the prepayment of the Loans
pursuant to this Subsection 2.1.9; provided, that

 

-46-



--------------------------------------------------------------------------------

the Borrower shall use commercially reasonable efforts to eliminate any
prohibition or delay or material adverse tax consequence that would apply to
such repatriation in order to make the foregoing repayment as soon as possible.
The Borrower shall include a calculation of, and reasonable documentation for,
any net cash proceeds or Excess Cash Flow for which a mandatory prepayment is
deferred in reliance on this clause (e) of this Subsection 2.1.9 in the written
statement of a Financial Officer delivered pursuant to clause (d) of this
Subsection 2.1.9.

(f) Delay in Payment During Interest Period. Notwithstanding any of the other
provisions of this Subsection 2.1.9 to the contrary, so long as no Event of
Default shall have occurred and be continuing, if any prepayment of LIBOR Loans
is required to be made under this this Subsection 2.1.9 other than on the last
day of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
thereunder into a cash collateral account in the name of and for the benefit of
the Administrative Agent and the Lenders until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this this
Subsection 2.1.9. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with this
this Subsection 2.1.9.

2.1.10 Application of Prepayments.

(a) Any voluntary prepayments of Term A Loans pursuant to clause (c) of
Subsection 2.1.8 (Voluntary Commitment Reductions and Prepayments) shall be
applied to the remaining scheduled principal payments on the Term A Loans as
directed by the Borrower (provided, that if the Borrower fails to make any such
direction concurrently with such prepayment, the prepayment will be applied to
reduce the applicable remaining payments under Subsection 2.1.6 (Scheduled
Repayment of Term A Loans) in direct order of maturity).

(b) Any voluntary prepayments of Term B Loans pursuant to clause (d) of
Subsection 2.1.8 (Voluntary Commitment Reductions and Prepayments) shall be
applied to the remaining scheduled principal payments on the Term B Loans as
directed by the Borrower (provided, that if the Borrower fails to make any such
direction concurrently with such prepayment, the prepayment will be applied to
reduce the applicable remaining payments under Subsection 2.1.7 (Scheduled
Repayment of Term B Loans) in direct order of maturity).

(c) Any mandatory prepayments of Loans pursuant to Subsection 2.1.9 (Mandatory
Prepayments) shall be applied first, to outstanding Term Loans pro rata among
such Term Loans based on the outstanding principal amount of all Term Loans, and
in each case to reduce the applicable remaining payments under Subsection 2.1.6
(Scheduled Repayment of Term A Loans) and Subsection 2.1.7 (Scheduled Repayment
of Term B Loans) (in each case, including payments to be made at maturity) pro
rata until there are no outstanding Term Loans; and second, to RC Loans without
a corresponding permanent reduction of the RC Commitment; provided, however,
that proceeds of any Refinancing Term A Indebtedness, Refinancing Term B
Indebtedness or Refinancing RC Indebtedness shall be applied as provided in
clauses (c) and (d) of Subsection 2.19.1 (Term Facility Refinancing) or clause
(b) of Subsection 2.19.2 (Revolver Refinancing), respectively.

 

-47-



--------------------------------------------------------------------------------

2.1.11 Incremental Extensions of Credit.

(a) Subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent, request:

(i) solely prior to the Term A Loan Maturity Date to add one or more additional
tranches of Term A Loans (the “Incremental Term A Loans”),

(ii) solely prior to the Term B Loan Maturity Date to add one or more additional
tranches of Term B Loans (the “Incremental Term B Loans” and together with the
Incremental Term A Loans, the “Incremental Term Loans”),

(iii) solely prior to the RC Maturity Date, one or more increases in the
aggregate amount of the RC Commitments (each such increase, a “RC Commitment
Increase” and, together with the Incremental Term Loans and any Alternative
Incremental Facility Debt, the “Incremental Extensions of Credit”), or

(iv) prior to the Maturity Date, Alternative Incremental Facility Debt,

in an unlimited aggregate principal amount so long as, after giving pro forma
effect to the incurrence of such Indebtedness and the application of the
proceeds thereof (and assuming that the full amount of such Incremental
Extensions of Credit has been funded on such date and that any such Incremental
Extensions of Credit are secured by a lien on assets of Parent or any of its
Subsidiaries on a first-lien basis), the First Lien Net Leverage Ratio does not
exceed 4.25 to 1.00; provided, that at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment and the incurrence of
Alternative Incremental Facility Debt, as applicable,

(1) no Default or Event of Default shall have occurred and be continuing or
shall result therefrom,

(2) such Incremental Extension of Credit or Alternative Incremental Facility
Debt, as applicable, shall be permitted under the Other Senior Debt Documents

(3) the representations and warranties of the Borrower and each other Loan
Party, as applicable, set forth in the Loan Documents shall be true and correct
in all material respects (or, in the case of representations and warranties
qualified as to materiality, in all respects) on and as of the date of, and
immediately after giving effect to, the incurrence of such Incremental Extension
of Credit,

(4) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (1), (2) and (3) above, together with reasonably
detailed calculations demonstrating compliance with the First Lien Net Leverage
Ratio test set forth above and any other calculations as the Administrative
Agent may request to evidence compliance with the Other Senior Debt Documents,

 

-48-



--------------------------------------------------------------------------------

(5) each tranche of Incremental Term Loans and each RC Commitment Increase shall
be in an integral multiple of Five Million Dollars ($5,000,000) and be in an
aggregate principal amount that is not less than Twenty Million Dollars
($20,000,000) (or such lesser amount as the Administrative Agent may agree to),

(6) the Administrative Agent shall have received (A) all documents (including
resolutions of the Board of Directors of the Borrower and the other Loan
Parties) it may reasonably request relating to the authority for, and the
validity of, such increase in the RC Commitments or borrowing of such
Incremental Term Loan, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent and
(B) reaffirmation agreements and/or such other supplements to the Loan Documents
as may be reasonably requested by the Administrative Agent, and

(7) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of LIBOR Loans on a day
which is not the last day of an Interest Period with respect thereto, the
Borrower shall pay to each affected Lender such amounts, if any, as and when
required pursuant to Subsection 2.8.5 (Breakage).

(b) If the Incremental Extension of Credit is of an RC Commitment Increase,
(i) the Loans under any such incremental facility will mature on the RC Maturity
Date, (ii) there shall be no scheduled commitment reduction prior to the RC
Maturity Date and (iii) the interest rate and other terms shall be consistent
with those for the existing RC Facility.

(c) If the increase is an Incremental Term Loan, (i) such Incremental Term Loans
will mature no earlier than the Term B Loan Maturity Date, (ii) the weighted
average life to maturity of any Incremental Term Loans shall be no shorter than
the weighted average life to maturity of the existing Term B Loans, (iii) the
interest rate margins for the Incremental Term Loans shall be determined by the
Borrower and the Lenders providing such Incremental Term Loans; provided, that
in the event that the All-in Yield for such Incremental Term Loans is greater
than the All-in Yield for the existing Term B Loans by more than one-half of one
percent (0.50%) per annum, then the interest rate margins for the existing Term
B Loans shall be increased to the extent necessary so that the All-in Yield for
the existing Term B Loans shall be equal to or greater than the level that is
one-half of one percent (0.50%) less than the All-in Yield for such Incremental
Term Loans.

(d) The notice from the Borrower pursuant to clause (a) of this Section shall
set forth the requested amount and proposed terms of the relevant Incremental
Extension of Credit and shall be delivered to the Administrative Agent no later
than ten (10) Business Days (or such shorter period as may be agreed to by the
Administrative Agent) prior to the proposed date of the increase. The Borrower
shall be entitled to offer Incremental Extensions of Credit to existing Lenders
or other Persons subject to the following sentence. Any additional bank,
financial institution or other Person (other than an existing RC Lender) that
elects to extend an RC Commitment Increase shall be reasonably satisfactory to
the Administrative Agent, each

 

-49-



--------------------------------------------------------------------------------

applicable Issuing Bank and the Swingline Lender (any such existing Lender or
other Person participating in any Incremental Extension of Credit, an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent and satisfactory
to the Administrative Agent (and which shall not require the consent of any
other Lender). No Lender shall be obligated to provide any Incremental Extension
of Credit unless it so agrees pursuant to an Incremental Facility Amendment.
Commitments in respect of any Incremental Extension of Credit shall become
Commitments (or in the case of any RC Commitment Increase to be provided by an
existing Lender with an RC Commitment, an increase in such Lender’s RC
Commitment) under this Agreement upon the effectiveness of the applicable
Incremental Facility Amendment. Except as expressly provided herein, terms of
any Incremental Extension of Credit shall be consistent with the terms set forth
in this Agreement or other terms satisfactory to the Administrative Agent and to
the Borrower. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement or to any other Loan
Document as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section.

(e) On the date of effectiveness of any RC Commitment Increase, the aggregate
principal amount of the RC Loans outstanding (the “Existing RC Borrowings”)
immediately prior to the effectiveness of such RC Commitment Increase shall be
deemed to be repaid and immediately reborrowed upon the effectiveness of the RC
Commitment Increase. In connection therewith, (i) each Lender who is
participating in the RC Commitment Increase (a “RC Commitment Increase Lender”)
shall deliver to the Administrative Agent funds equal to the excess, if any, of
its ratable share of the Existing RC Borrowings immediately after the RC
Commitment Increase over the amount of its ratable share, if any, of the
Existing RC Borrowings immediately prior to the RC Commitment Increase and
(iii) each RC Lender with a RC Commitment immediately prior to the RC Commitment
Increase ( a “Pre-Increase RC Lender”) shall receive any excess of the amount of
its ratable share of the Existing RC Borrowings immediately prior to the RC
Commitment Increase over its ratable share of the Existing RC Borrowings
immediately after the RC Commitment Increase. The deemed payments of the
Existing RC Borrowings of Pre-Increase RC Lenders made pursuant to this clause
(e) shall be subject to compensation by the Borrower pursuant to the provisions
of Subsection 2.8.5 (Breakage) if the date of the effectiveness of such RC
Commitment Increase occurs other than on the last day of the Interest Period
relating thereto. Upon each RC Commitment Increase pursuant to this Subsection
2.1.11, each Pre-Increase RC Lender will automatically and without further act
be deemed to have assigned to each RC Commitment Increase Lender, and each such
RC Commitment Increase Lender will automatically and without further act be
deemed to have assumed, a ratable portion of such Pre-Increase RC Lender’s
participations hereunder in outstanding Letters of Credit and participations
hereunder in Swingline Loans.

(f) Notwithstanding the foregoing, no RC Commitment Increase shall (i) increase
the Letter of Credit Sublimit without the consent of the Issuing Bank or
(ii) increase the aggregate outstanding principal amount for Swingline Loans
pursuant to Subsection 2.2.1 (Swingline Loan Advances) without the consent of
the Swingline Lender.

 

-50-



--------------------------------------------------------------------------------

2.2 SWINGLINE LOANS.

2.2.1 Swingline Loan Advances. Upon the terms and subject to the conditions of
this Agreement, the Swingline Lender may (but is not obligated to) make, from
time to time, from and including the Closing Date to but excluding the RC
Maturity Date, one or more Loans (“Swingline Loans”) to the Borrower, in an
aggregate outstanding principal amount not exceeding at any time Fifteen Million
Dollars ($15,000,000); provided, however, that no Swingline Loan shall be made
at any time in an amount in excess of the Available RC Commitment.

2.2.2 Terms of Swingline Loan Borrowings. The Borrower shall give the Swingline
Lender notice (which shall be irrevocable) of a request for a Swingline Loan no
later than 12:00 noon (New York, NY time) on the day such Loan is requested; if
such notice is received later than 12:00 noon (New York, NY time), then the
request shall be deemed to be a request for a Swingline Loan to be made on the
next Business Day. Each Swingline Loan shall be in a principal amount equal to
or greater than Two Hundred Thousand Dollars ($200,000) and shall bear interest
at the Base Rate plus the Applicable Margin. The Borrower shall repay the
principal amount of each Swingline Loan (together with all accrued interest) no
later than 3:00 p.m. (New York, NY time) on the earliest of (a) the date that is
five (5) Business Days after the date that such Loan is made; (b) the date that
demand is made therefor by the Swingline Lender and (c) the RC Maturity Date.
However, nothing in this Subsection 2.2.2 shall prohibit the Borrower from
repaying any Swingline Loan with the proceeds of another Swingline Loan that it
may borrow hereunder.

2.2.3 Participation by Lenders. Upon demand made to the RC Lenders by the
Swingline Lender, which demand may be made before or after a Default or Event of
Default, and before or after the maturity date of the subject Swingline Loans,
but subject to the provisions of Subsection 2.2.5 (Certain Limitations), each RC
Lender shall promptly, irrevocably and unconditionally purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation in the Swingline Loans then outstanding. Each RC Lender shall
effect such purchase by paying to the Swingline Lender in immediately available
funds, without reduction or deduction of any kind, including reductions or
deductions for setoff, recoupment or counterclaim, an amount equal to such RC
Lender’s pro rata share of the principal amount of all Swingline Loans then
outstanding. Each RC Lender’s pro rata share of the Swingline Loans shall be
based on the amount of such RC Lender’s pro rata share of the total RC
Commitment (or if the RC Commitment is then terminated, based on the amount of
such RC Lender’s pro rata share of the total RC Commitment at the time the
Swingline Loan immediately prior to termination of the RC Commitment).
Thereafter, the RC Lenders’ respective interests in such Swingline Loans, and
the remaining interest of the Swingline Lender in such Swingline Loans, shall in
all respects be treated as RC Loans under this Agreement, except that such
Swingline Loans shall be due and payable by the Borrower on the dates referred
to in Subsection 2.2.2 (Terms of Swingline Loan Borrowings).

If any RC Lender does not pay any amount that it is required to pay pursuant to
this Subsection 2.2.3 promptly upon the Swingline Lender’s demand therefor,
(a) the Swingline Lender shall be entitled to recover such amount on demand from
such RC Lender, together with interest thereon, at the Federal Funds Rate for
the first three (3) Business Days, and thereafter at

 

-51-



--------------------------------------------------------------------------------

the Base Rate, for each day from the date of such demand, if made prior to 2:00
p.m. (New York, NY time) on any Business Day, or, if made at any later time,
from the next Business Day following the date of such demand, until the date
such amount is paid in full to the Swingline Lender by such RC Lender and
(b) the Swingline Lender shall be entitled to all interest payable by the
Borrower on such amount until the date on which such amount is received by the
Swingline Lender from such Lender. Moreover, any RC Lender that shall fail to
make available the required amount shall be a Defaulting Lender until such
amount with interest is paid in full to the Swingline Lender by such RC Lender.
Without limiting any obligations of any RC Lender pursuant to this Subsection
2.2.3, if any RC Lender does not pay such corresponding amount promptly upon the
Swingline Lender’s demand therefor, the Swingline Lender shall notify the
Borrower and the Borrower shall promptly repay such corresponding amount to the
Swingline Lender together with accrued interest thereon at the applicable rate
on such Swingline Loans.

2.2.4 No Setoff, Etc. Subject only to the limitations set forth in Subsection
2.2.5 (Certain Limitations), the obligations of each RC Lender to make available
to the Swingline Lender the amounts set forth in Subsection 2.2.3 (Participation
by Lenders) shall be absolute, unconditional and irrevocable under any and all
circumstances, shall be without reduction for any setoff or counterclaim of any
nature whatsoever, may not be terminated, suspended or delayed for any reason
whatsoever, shall not be subject to qualification or exception and shall be made
in accordance with the terms of this Agreement.

2.2.5 Certain Limitations. No RC Lender shall be obligated to purchase a
participation in any Swingline Loan pursuant to Subsection 2.2.3 (Participation
by Lenders), if such Lender proves that (a) the conditions set forth in
Subsections 4.2.1 (No Default) or 4.2.3 (Representations and Warranties) were
not satisfied at the time such Swingline Loan was made (unless such condition
was waived in accordance with the terms of this Agreement) and (b) such RC
Lender had notified the Swingline Lender in a writing received by the Swingline
Lender at least one (1) Business Day prior to the time that it made such
Swingline Loan that the Swingline Lender was not authorized to make such
Swingline Loan because such conditions were not satisfied and stating with
specificity the reason therefor.

2.2.6 Resignation of Swingline Lender. The Swingline Lender may resign at any
time by giving thirty (30) days’ prior notice to the Administrative Agent, the
RC Lenders and the Borrower, so long as the Swingline Lender uses commercially
reasonable efforts to have a new Swingline Lender designated prior to the
expiration of such notice period and such new Swingline Lender agrees to assume
the responsibilities of the Swingline Lender upon such expiration. After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.

2.3 BORROWING NOTICE.

Each Loan that is a Base Rate Loan shall be in the minimum amount of Two Million
Dollars ($2,000,000) and integral multiples of Five Hundred Thousand Dollars
($500,000) in excess of such minimum amount. Each Loan that is a LIBOR Loan
shall be in the minimum amount of

 

-52-



--------------------------------------------------------------------------------

One Million Dollars ($1,000,000) and integral multiples of One Hundred Thousand
Dollars ($100,000) in excess of such amount. To request a funding, the Borrower
shall give the Administrative Agent written notice in the form attached to this
Agreement as Exhibit B specifying the type, amount and date of each intended
borrowing and the manner in which the same shall be disbursed, which notice:

(a) in the case of Base Rate Loans, shall be given no later than 11:00 a.m. (New
York, NY time) at least one (1) Business Day prior to the date of such
borrowing;

(b) in the case of LIBOR Loans, shall be given no later than 11:00 a.m. (New
York, NY time) at least three (3) Eurodollar Business Days prior to the date of
such borrowing and shall specify the Interest Period with respect to such
borrowing; and

(c) in the case of Swingline Loans, shall be given no later than 12:00 noon (New
York, NY time) on the date of such borrowing.

Notwithstanding the foregoing, the Administrative Agent may (but is not
obligated to) act upon telephone notice by the Borrower whether or not written
notice is received; provided, that nothing in this sentence shall relieve the
Borrower from providing written notice as provided by this Section.

Except in the case of Swingline Loans, the Administrative Agent in turn shall
give prompt written or telephonic (promptly confirmed in writing) notice to each
applicable Lender of its pro rata share of the borrowing, the interest rate
option selected and the scheduled date of the funding. After receipt of such
notice, each such Lender shall make such arrangements as are necessary to assure
that its share of the funding shall be immediately available (in Dollars) to the
Administrative Agent no later than 2:30 p.m. (New York, NY time), on the date on
which the funding is to occur. After receipt of the funds, the Administrative
Agent, subject to the satisfaction of the conditions precedent set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit), shall disburse the
amount of such funding in accordance with instructions in the Borrower’s
borrowing notice.

The Lenders shall not be obligated to comply with a borrowing notice if there
shall then exist an Event of Default or a Default regardless of whether the
Lenders have determined to exercise their remedies arising upon the occurrence
of such Default or Event of Default.

2.4 [RESERVED].

2.5 LENDERS’ OBLIGATIONS SEVERAL.

Each Lender is severally bound by this Agreement, but there shall be no joint
obligation of the Lenders under this Agreement. The failure of any Lender to
make any share of the Loans or fulfill any obligations respecting Letters of
Credit to be made or fulfilled by it on the date specified for the Loans or such
obligations shall not relieve any other Lender of its obligation to make its
share of the Loans or fulfill other obligations on such date, but neither any
Lender nor the Administrative Agent shall be responsible for the failure of any
other Lender to make a share of the Loans or fulfill other obligations to be
made or fulfilled by such other Lender.

 

-53-



--------------------------------------------------------------------------------

2.6 NOTES.

Upon the request of any Lender holding Term A Loans, the aggregate principal
amount of such Lender’s share of the Term A Loans shall be evidenced by a note
to be issued by the Borrower to such Lender in substantially the form attached
to this Agreement as Exhibit A-1 (each, a “Term A Note” and collectively, the
“Term A Notes”). Upon the request of any Lender holding Term B Loans, the
aggregate principal amount of such Lender’s share of the Term B Loans shall be
evidenced by a note to be issued by the Borrower to such Lender in substantially
the form attached to this Agreement as Exhibit A-2 (each, a “Term B Note” and
collectively, the “Term B Notes”). Upon the request of any RC Lender, the
aggregate principal amount of such Lender’s share of the RC Commitment and RC
Loans shall be evidenced by a note to be issued by the Borrower to such Lender
in substantially the form attached to this Agreement as Exhibit A-3 (each, a “RC
Note” and collectively, the “RC Notes”). Upon the request of the Swingline
Lender, the Swingline Loans and commitment therefor shall be evidenced by a note
to be issued by the Borrower to the Swingline Lender in substantially the form
attached to this Agreement as Exhibit A-4 (the “Swingline Note”). Upon receipt
of (a) an affidavit of an officer of a Lender as to the loss, theft, destruction
or mutilation of any Note, and in the case of any such mutilation, upon
cancellation of such Note, and (b) if requested by the Borrower, an appropriate
indemnification, the Borrower will issue, in lieu thereof, a replacement Note.

2.7 FEES TO LENDERS.

2.7.1 Commitment Fees.

(a) The Borrower shall pay to the Administrative Agent, for the account of the
RC Lenders, quarterly in arrears on each Quarterly Payment Date, a commitment
fee (the “Commitment Fee”) (calculated on the basis of a 360-day year for the
actual days elapsed) equal to the Commitment Fee Rate multiplied by the
Commitment Fee Base determined on an average daily basis.

(b) The term “Commitment Fee Rate” shall mean the following:

The Commitment Fee Rate shall be one-quarter of one percent (0.250%) per annum
from the Closing Date until five (5) Business Days after the delivery of the
Officer’s Compliance Certificate for the first full fiscal quarter following the
Closing Date pursuant to Subsection 6.1.3 (Delivery of Officer’s Compliance
Certificates). Thereafter, the Commitment Fee Rate shall be the rate per annum
specified below based on the Total Net Leverage Ratio as reflected in the most
recently delivered Officer’s Compliance Certificate:

 

Total Net Leverage Ratio

   Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

   0.250%

Less than 2.50 to 1.00

   0.175%

 

-54-



--------------------------------------------------------------------------------

The Commitment Fee Rate shall be adjusted five (5) Business Days after each
Officer’s Compliance Certificate is delivered pursuant to Subsection 6.1.3
(Delivery of Officer’s Compliance Certificates); provided, however, at any time
that the Borrower shall have not delivered such certificate at the time
specified in Subsection 6.1.3 (Delivery of Officer’s Compliance Certificates),
until such time as such certificate is so delivered to the Administrative Agent,
the Commitment Fee Rate shall be one-quarter of one percent (0.250%) per annum.

(c) “Commitment Fee Base” means an amount at any time equal to (i) the RC
Commitment less (ii) the sum of the aggregate principal amount of outstanding RC
Loans, the face amount of outstanding Letters of Credit and any Unreimbursed
Drawings in respect of Letters of Credit. Outstanding Swingline Loans shall not
reduce the Commitment Fee Base.

(d) Notwithstanding the foregoing, if, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Administrative Agent determines that (i) the Total
Net Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) an accurate calculation of the Total Net Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under Debtor Relief Laws,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This clause (d) shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Bank, as the case
may be, under Article 3 (Letters of Credit), Section 2.8 (Interest) or under
Article 9 (Events of Default). The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

2.7.2 Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Issuing Bank and/or Lenders, as applicable, such letter
of credit fees as are described in Article 3 (Letters of Credit).

2.7.3 Repricing Event. If any Repricing Event occurs on or prior to the date
that is six months after the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term B Lender holding
Initial Term B Loans that are subject to such Repricing Event (including any
Term B Lender that is replaced pursuant to Subsection 2.14.2 (Replacement of
Lenders) as a result of its refusal to consent to an amendment giving rise to
such Repricing Event), a fee in an amount equal to one percent (1.00%) of the
aggregate principal amount of the Initial Term B Loans subject to such Repricing
Event. Such fees shall be earned, due and payable upon the date of the
occurrence of the respective Repricing Event.

2.7.4 Other Fees. The Borrower shall pay such other fees, if any, as the
Borrower has otherwise agreed to pay to the Administrative Agent, the Issuing
Bank, and/or the Lenders.

 

-55-



--------------------------------------------------------------------------------

2.8 INTEREST.

2.8.1 Rates. The Loans (other than Swingline Loans) shall bear interest at the
Borrower’s option (subject to the limitation and conditions set forth in this
Section 2.8) at the Base Rate plus the Applicable Margin or at the Adjusted
LIBOR plus the Applicable Margin. Interest on Base Rate Loans shall be payable
monthly on the first day of the month, in arrears, commencing with the Month
following the Month in which the Closing Date occurs. Interest on LIBOR Loans
shall be payable on the last day of each Interest Period; provided, that if the
Interest Period is six (6) Months or longer, interest shall be payable on the
ninetieth day of the Interest Period, every ninetieth day thereafter until the
end of the Interest Period and on the last day of the Interest Period. Swingline
Loans shall bear interest at the Base Rate plus the Applicable Margin on RC
Loans; accrued interest on Swingline Loans shall be payable at the earlier of
(a) the date the principal amount of such Swingline Loans are payable and (b) on
the first day of each month, in arrears. All computations of interest shall be
made on the basis of a 360-day year (except, in the case of Base Rate Loans
calculated with respect to the prime rate, computations of interest shall be
made on the basis of a 365-day/366-day year) and the actual number of days
elapsed. Changes in the rate of interest resulting from changes in the Base Rate
shall take place immediately without notice or demand of any kind.

2.8.2 Applicable Margin. Except as set forth in Subsection 2.8.3 (Adjustments to
Applicable Margin), the term “Applicable Margin” when used (a) with respect to
the Base Rate shall mean (i) for Term B Loans, three and one-quarter of one
percent (3.25%) per annum, and (ii) for Term A Loans and RC Loans, the rate per
annum set forth next to the as applicable Total Net Leverage Ratio:

 

Total Net Leverage Ratio

(Calculated on a Trailing Four-Fiscal-Quarter Basis)

   Base Rate Applicable Margin
for Term A Loans and RC Loans

Greater than or equal to 4.50 to 1.00

   2.25%

Less than 4.50 to 1.00 and greater than or equal to 4.00 to 1.00

   1.75%

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

   1.50%

Less than 3.00 to 1.00 and greater than or equal to 2.50 to 1.00

   1.25%

Less than 2.50 to 1.00 and greater than or equal to 2.00 to 1.00

   1.00%

Less than 2.00 to 1.00

   0.75%

 

-56-



--------------------------------------------------------------------------------

and (b) with respect to Adjusted LIBOR shall mean (i) for Term B Loans, four and
one-quarter of one percent (4.25%) per annum, and (ii) for Term A Loans and RC
Loans, the rate per annum set forth next to the applicable Total Net Leverage
Ratio:

 

Total Net Leverage Ratio

(Calculated on a Trailing Four-Fiscal-Quarter Basis)

   Adjusted LIBOR Applicable Margin
for Term A Loans and RC Loans Greater than or equal to 4.50 to 1.00    3.25%
Less than 4.50 to 1.00 and greater than or equal to 4.00 to 1.00    2.75% Less
than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00    2.50% Less than
3.00 to 1.00 and greater than or equal to 2.50 to 1.00    2.25% Less than 2.50
to 1.00 and greater than or equal to 2.00 to 1.00    2.00% Less than 2.00 to
1.00    1.75%

2.8.3 Adjustments to Applicable Margin. From the Closing Date until five
(5) Business Days after the financial statements and Officer’s Compliance
Certificate for the first full fiscal quarter following the Closing Date are
delivered to the Administrative Agent pursuant to Subsection 6.1.3 (Delivery of
Officer’s Compliance Certificates), the Applicable Margins for RC Loans and Term
A Loans shall be two and one-quarter of one percent (2.25%) per annum for Base
Rate Loans and three and one-quarter of one percent (3.25%) per annum for LIBOR
Loans. Thereafter, the Applicable Margin shall be adjusted five (5) Business
Days after the delivery of each Officer’s Compliance Certificate most recently
delivered pursuant to Subsection 6.1.3 (Delivery of Officer’s Compliance
Certificates); provided, however, at any time that the Borrower shall have not
delivered such certificate at the time specified in Subsection 6.1.3 (Delivery
of Officer’s Compliance Certificates), until such time as such certificate is so
delivered to the Administrative Agent, the Applicable Margin shall be the
maximum amount for the applicable type of Loan set forth above; provided,
further, if the Borrower incorrectly reports or calculates the Total Net
Leverage Ratio, the Administrative Agent or the Majority Lenders, in its or
their sole discretion, may charge interest retroactively based on the Applicable
Margin that should have been in effect for such period that the Total Net
Leverage Ratio was incorrectly reported or calculated. The foregoing shall not
limit any rights of the Lenders to receipt of the Default Rate, if applicable.

 

-57-



--------------------------------------------------------------------------------

2.8.4 LIBOR Election.

(a) Unless otherwise elected by the Borrower, all Loans shall be Base Rate
Loans. The Borrower may, upon at least three (3) Eurodollar Business Days’ prior
written notice to the Administrative Agent in the form attached to this
Agreement as Exhibit C, and subject to and upon the terms and conditions set
forth in this Agreement, elect to borrow money that will bear interest based on
Adjusted LIBOR plus the Applicable Margin or to convert a portion of the Loans
to bear interest based on Adjusted LIBOR plus the Applicable Margin. Any such
election may be made with respect to a principal amount designated in such
notice and equal to at least One Million Dollars ($1,000,000) and integral
multiples of One Hundred Thousand Dollars ($100,000) in excess of such minimum,
for the Interest Period next ensuing, as designated by the Borrower in its
notice.

(b) During the existence of an Event of Default, the Administrative Agent or the
Required Lenders may require that the Borrower may not convert any outstanding
Loans to LIBOR Loans.

(c) If an Interest Period for any LIBOR Loan would otherwise commence on a day
which is not a Eurodollar Business Day, such Interest Period shall commence on
the next Eurodollar Business Day.

(d) Each LIBOR Loan shall, on the last day of the applicable Interest Period,
automatically convert into a Base Rate Loan unless, at least three
(3) Eurodollar Business Days prior thereto, the Administrative Agent has
received a notice in the form attached hereto as Exhibit C that the Borrower has
elected to continue such Loan as a LIBOR Loan.

(e) The Borrower may not elect an interest rate based on Adjusted LIBOR if such
election would require the Administrative Agent to administer concurrently a
combination of elective rates of interest based on Adjusted LIBOR and/or a
combination of Interest Periods that exceed an aggregate of twenty (20).

(f) No Interest Period may be elected that would end later than the RC Maturity
Date, the Term A Loan Maturity Date or the Term B Loan Maturity Date, as the
case may be.

2.8.5 Breakage. In the event that the Borrower makes a prepayment (whether
voluntary or mandatory) of any LIBOR Loans on a day other than the last day of
the applicable Interest Period, including any such prepayment as a result of an
assignment required by Subsection 2.14.2 (Replacement of Lenders), or fails to
borrow a LIBOR Loan, or fails to convert a Loan to a LIBOR Loan on the date
specified in the applicable notice, the Borrower will pay to the Administrative
Agent, upon demand, for the account of the affected Lenders, any cost, loss or
expense incurred as a result thereof. Each affected Lender shall certify the
amount of such cost, loss or expense to the Borrower, which certification and
statement shall be conclusive in the absence of manifest error.

2.8.6 Default Rate. Anything in this Agreement to the contrary notwithstanding,
upon the occurrence and during the continuance of an Event of Default (whether
or not the Administrative Agent has accelerated payment of the Notes), upon
notice

 

-58-



--------------------------------------------------------------------------------

from the Administrative Agent, which may be retroactive to the Event of Default,
the unpaid principal of the Loans, Letter of Credit Fees and all reimbursement
obligations in respect of Letters of Credit shall bear interest at the interest
rate or rate otherwise in effect plus two percent (2.00%) per annum (the
“Default Rate”).

2.8.7 Source of Funds. Although each Lender may elect to purchase in the London
Inter-Bank Eurocurrency Market one or more Eurodollar Deposits in order to fund
or maintain its funding of LIBOR Loans hereunder, it is acknowledged that the
provisions of this Agreement relating to such funding are included only for the
purpose of determining the rate of interest to be paid and any other amounts
owing under this Agreement in connection with such election, and each Lender
shall be entitled to fund and maintain its funding of all or any part of that
portion of the principal amount of the Loans in any manner it sees fit.

2.9 INCREASED COSTS; UNAVAILABILITY.

2.9.1 Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR) or the Issuing
Bank;

(b) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it, or change the basis of taxation
of payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.13 (Taxes) and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(c) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

2.9.2 Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital or

 

-59-



--------------------------------------------------------------------------------

liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

2.9.3 Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Subsections 2.9.1 (Increased Costs Generally) or 2.9.2 (Capital Requirements)
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

2.9.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 2.9 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.9 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

2.9.5 Inability to Determine LIBOR. In the event that the Administrative Agent
or the Majority Lenders shall have determined that for any reason it has become
impossible or impracticable to determine the Adjusted LIBOR (or the Adjusted
LIBOR for any specified Interest Periods), the Administrative Agent shall
promptly give notice of such determination to the Borrower. In that case, no
part of the Loans shall thereafter be available at the Adjusted LIBOR (or at the
Adjusted LIBOR for the specified Interest Period) until the Administrative Agent
determines that the circumstances described above cease to exist.

2.9.6 Laws Affecting LIBOR Availability. If any Lender shall determine that it
has become unlawful or impossible for such Lender (or any of its lending
offices) to make or maintain LIBOR Loans (or LIBOR Loans of a specified
duration) due to (a) the introduction of, or any change in, any Law or any
change in the interpretation or administration thereof by any Governmental
Authority, or (b) compliance by any Lender (or any of its lending offices) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, such Lender shall promptly give notice thereof to the
Administrative Agent and the

 

-60-



--------------------------------------------------------------------------------

Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make such LIBOR Loans (or LIBOR Loans of the specified duration) and the right
of the Borrower to convert any Loan or continue any Loan as such shall be
suspended and thereafter the Borrower may select only Base Rate Loans (or LIBOR
Loans of other durations) hereunder, and (ii) if any Lender may not lawfully
continue to maintain a Loan as a LIBOR Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan.

2.10 PURPOSE.

The proceeds of the Term A Loans and Term B Loans shall be used by the Borrower
on the Closing Date (a) to pay, in part, the cash consideration for the Merger,
(b) to fund, in part, the Closing Date Refinancing and (c) to pay Transaction
Costs. The proceeds of the RC Loans and any Incremental Extension of Credit
(unless otherwise provided in the applicable Incremental Facility Amendment)
shall be used (i) to refinance existing Indebtedness; (ii) to make Restricted
Payments permitted under this Agreement; (iii) to finance acquisitions,
investments and Capital Expenditures by the Borrower and the other Subsidiaries,
in each case to the extent permitted under this Agreement; and (iv) to provide
for working capital needs and general corporate purposes; provided, however,
that none of the proceeds of the Loans may be used by any Loan Party to purchase
or carry any Margin Stock in violation of applicable Law including, Regulations
T, U and X of the Board of Governors of the Federal Reserve System.

2.11 MECHANICS OF PAYMENTS: BORROWER PAYMENTS.

2.11.1 Manner of Making Payments. All payments on account of principal of and
interest on the Loans, the Commitment Fee, and all other amounts otherwise
payable to the Lenders under this Agreement (other than payments in respect of
Swingline Loans that shall be made directly to the Swingline Lender) shall be
made to the Administrative Agent. All payments shall be made by the Borrower to
the Administrative Agent, in Dollars in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any taxes or other payments. Unless otherwise specified, all
payments by the Borrower shall be made by 12:00 noon (New York, NY time) on the
due date for such payment, (and if by wire transfer, in accordance with the
instructions on the signature page to this Agreement) or by the Administrative
Agent debiting an account of the Borrower with the Administrative Agent. The
failure by the Borrower to make a payment by 12:00 noon (New York, NY time)
shall not constitute an Event of Default if such payment is made on the due
date; however, any payment made after such time on such due date shall be deemed
made on the next Business Day for the purpose of interest and reimbursement
calculations.

2.11.2 Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then

 

-61-



--------------------------------------------------------------------------------

each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

2.11.3 Disbursements from Administrative Agent to Lenders. The Administrative
Agent shall promptly remit to each Lender its pro rata share of payments
received pursuant to Subsection 2.11.1 (Manner of Making Payments) in
immediately available funds, except that all reimbursement payments in respect
of losses, out-of-pocket expenses, funding losses or like matters shall be
retained by the Administrative Agent or remitted to the Lenders according to
their respective appropriate entitlement to such reimbursement and except as
otherwise provided with respect to Defaulting Lenders. Unless otherwise provided
in this Agreement or the other Loan Documents, payments from the Borrower shall
be applied first to fees, then to interest (to the extent then payable), then to
principal of Base Rate Loans, and then to principal of LIBOR Loans (and among
such LIBOR Loans, first to those with the earliest expiring Interest Periods).

2.11.4 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided, that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this Subsection 2.11.4 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Disqualified Institution), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Unreimbursed Drawings to
any assignee or participant, other than to Parent or any Subsidiary thereof (as
to which the provisions of this Subsection 2.11.4 shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

-62-



--------------------------------------------------------------------------------

2.11.5 Payments or Documentation Due on Non-Business Days. Subject to Subsection
2.8.4 (LIBOR Election) as to payments with respect to Adjusted LIBOR, if any
payment under the Loan Documents becomes due on a day that is not a Business Day
or any delivery of documents is required on a day that is not a Business Day,
the due date of such payment or delivery of such documents shall be extended to
the next succeeding Business Day, and, in the case of payments, such extension
of time shall be included in computing interest and fees in connection with such
payment.

2.12 MECHANICS OF PAYMENTS; LENDER PAYMENTS.

2.12.1 Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.3 (Borrowing Notice) and may, in reliance upon such
assumption (but shall not be required to), make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(a) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (b) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Loans bearing interest at the Base Rate plus the Applicable Margin. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in the applicable borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

2.13 TAXES

2.13.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided, that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13) the Administrative Agent, each
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (b) the Borrower
shall make such deductions and (c) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.

 

-63-



--------------------------------------------------------------------------------

2.13.2 Payment of Other Taxes by the Borrower. Without limiting the provisions
of Subsection 2.13.1 (Payments Free of Taxes), the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Law.

2.13.3 Indemnification.

(a) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.13) paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

(b) Without limiting other indemnities in this Agreement and the other Loan
Documents, each Lender shall indemnify the Administrative Agent within ten
(10) days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are payable by the Administrative Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

2.13.4 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

2.13.5 Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is

 

-64-



--------------------------------------------------------------------------------

subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (a), (b), (c) and (d) of this Subsection
2.13.5 below) shall not be required if in the Foreign Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Foreign Lender.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(a) duly completed copies of IRS Form W-8BEN-E claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

(b) duly completed copies of IRS Form W-8ECI,

(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed copies of IRS Form W-8BEN,

(d) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-81MY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9 and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; and/or

(e) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States federal withholding tax
(including, but not limited to, any documentation required by FATCA) duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

2.13.6 Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.13, it shall pay to the Borrower

 

-65-



--------------------------------------------------------------------------------

an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.13 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.13.6 (Treatment of Certain Refunds), in no event
will the Administrative Agent, a Lender or the Issuing Bank be required to pay
any amount to the Borrower pursuant to this Section 2.13.6 (Treatment of Certain
Refunds) the payment of which would place the Administrative Agent, a Lender or
the Issuing Bank in a less favorable net after-Tax position than the
Administrative Agent, a Lender or the Issuing Bank would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent, any Lender or the Issuing Bank
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

2.13.7 Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.13 shall survive the payment in full of the Obligations and the
termination of the Commitments.

2.14 MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

2.14.1 Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.9 (Increased Costs; Unavailability), or requires
the Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13 (Taxes), then
such Lender shall (at the request of Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to Section 2.9
(Increased Costs; Unavailability) or Section 2.13 (Taxes), as the case may be,
in the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

2.14.2 Replacement of Lenders. If any Lender requests compensation under
Section 2.9 (Increased Costs; Unavailability), or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13 (Taxes), or if any Lender is a
Defaulting Lender or a Disqualified Institution, or if any Lender does not
approve an amendment of this Agreement or any other Loan Document

 

-66-



--------------------------------------------------------------------------------

which is approved by the Majority Lenders (or, as applicable, the Required
Financial Covenant Lenders) and which is required to also be approved by such
Lender to be effective pursuant to Section 11.5 (Amendments, Waivers and
Consents) (any such Lender, a “Non-Consenting Lender”) then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.6 (Successors and Assigns), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.6 (Successors and Assigns) unless waived by the
Administrative Agent,

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Unreimbursed Drawings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Subsection 2.8.5 (Breakage)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts),

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.9 (Increased Costs; Unavailability) or payments required to be
made pursuant to Section 2.13 (Taxes), such assignment will result in a
reduction in such compensation or payments thereafter,

(d) such assignment does not conflict with applicable Law, and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.15 DEFAULTING LENDERS.

2.15.1 Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender shall not have the right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement or other Loan Documents except (i) no Commitment of any Lender may be
increased or extended without the consent of such Lender, (ii) the principal
amount of any Loans outstanding to such Defaulting Lender may not be waived,
forgiven or reduced without such

 

-67-



--------------------------------------------------------------------------------

Lender’s consent (unless all Lenders affected thereby are treated similarly) or
(iii) the final maturity date(s) of such Defaulting Lender’s Loans may not be
extended without such Defaulting Lender’s consent (unless all Lenders affected
thereby are treated similarly).

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 (Events of Default) or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.11 (Right of Setoff) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;

third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with clause (e) below (Cash Collateral;
Repayment of Swingline Loans);

fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

fifth, if so determined by the Administrative Agent and (so long as no Default
or Event of Default exists) the Borrower, to be held in a deposit account and
released in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with clause (e) below (Cash Collateral; Repayment of
Swingline Loans);

sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

 

-68-



--------------------------------------------------------------------------------

provided, that if (x) such payment is a payment of the principal amount of any
Loans or Unreimbursed Drawings in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit) were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
Unreimbursed Drawings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Unreimbursed Drawings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Obligations and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable
facility without giving effect to clause (d) below (Reallocation of
Participations to Reduce Fronting Exposure). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
clause (b) of Subsection 2.15.1 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(c) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(i) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
otherwise payable to it for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to clause (e) below (Cash Collateral; Repayment of Swingline Loans).

(ii) With respect to any Commitment Fee, any such other fees due hereunder or
Letter of Credit not required to be paid to any Defaulting Lender pursuant to
this Section 2.15, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LC Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(d) below, (y) pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit) are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s RC
Commitment. No reallocation hereunder

 

-69-



--------------------------------------------------------------------------------

shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral; Repayment of Swingline Loans. If the reallocation described
in clause (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.17
(Cash Collateral).

2.15.2 Defaulting Lender Cure. If the Administrative Agent, the Swingline Lender
and Issuing Bank and, if no Event of Default shall then have occurred and be
continuing, the Borrower, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable facility (without giving effect to clause (d) of Subsection
2.15.1 (Reallocation of Participations to Reduce Fronting Exposure), whereupon
such Lender will cease to be a Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.15.3 New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (a) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (b) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.16 TERMINATION OF DEFAULTING LENDER. The Borrower may terminate the unused
amount of the RC Commitment of any RC Lender that is a Defaulting Lender upon
not less than five (5) Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of clause (b) of Subsection 2.15.1 (Defaulting Lender Waterfall) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided, that (a) no Event of
Default shall have occurred and be continuing, and (b) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

 

-70-



--------------------------------------------------------------------------------

2.17 CASH COLLATERAL.

Without limiting the provisions of Subsection 3.1.9 (Cash Collateral Account),
at any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the written request of the Administrative Agent or any Issuing
Bank (with a copy to the Administrative Agent), if the reallocation described in
clause (d) of Subsection 2.15.1 (Reallocation of Participations to Reduce
Fronting Exposure) cannot, or can only partially, be effected, the Borrower
shall Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to such clause (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). To the extent
that such Cash Collateral is also subject to a Lien securing the Secured
Obligations, notwithstanding any provision in the Loan Documents to contrary,
such Cash Collateral shall be used for the purposes described in this Section.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.17 or Section 2.15
(Defaulting Lenders) in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.17
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided, that subject to Section 2.15
(Defaulting Lenders) the Person providing Cash Collateral and each Issuing Bank
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided, further, that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

-71-



--------------------------------------------------------------------------------

2.18 EXTENSION OF MATURITY DATE.

(a) The Borrower may, from time to time, with the consent of the Administrative
Agent, by delivery of a request (a “Maturity Date Extension Request”) to the
Administrative Agent (which shall promptly deliver a copy thereof to each of the
Lenders) not less than thirty (30) days prior to the then-existing Maturity Date
for the applicable Commitments and/or Loans hereunder to be extended (the
“Existing Maturity Date”), request that the Lenders holding such Loans and/or
Commitments (the “Requested Lenders”) extend the Existing Maturity Date in
accordance with this Section 2.18. Each Maturity Date Extension Request relating
to Term Loans of a Class shall offer to extend all Term Loans of such Class
ratably among the Term Lenders holding Loans of such Class. Each Maturity Date
Extension Request relating to RC Commitments shall offer to extend all RC
Commitments ratably among the RC Lenders. Each Maturity Date Extension Request
shall (i) specify the applicable Commitments and/or Loans hereunder to be
extended, (ii) specify the date to which the applicable Maturity Date is sought
to be extended, (iii) specify the changes, if any, to the Applicable Margin to
be applied in determining the interest payable on the Loans of, and fees payable
hereunder to, Consenting Lenders (as defined below) in respect of that portion
of their Commitments and/or Loans extended to such new Maturity Date and the
time as of which such changes will become effective (which may be prior to the
Existing Maturity Date) and (iv) specify any other amendments or modifications
to this Agreement to be effected in connection with such Maturity Date Extension
Request; provided, that with respect to any Term Loans, (1) except as to
interest rates, fees and any other pricing terms, and amortization, final
maturity date and participation in prepayments and commitment reductions, the
extended Term Loans shall have the same terms as the existing Class of Term
Loans from which they are extended or such other terms as shall be reasonably
satisfactory to the Administrative Agent, (2) the final maturity date of any
extended Term Loans shall be no earlier than the Existing Maturity Date, (3) the
weighted average life to maturity of any extended Term Loans shall be no shorter
than the remaining weighted average life to maturity of the Class of Term Loans
to which such offer relates; provided, further, with respect to any RC
Commitment, except as to interest rates, fees, any other pricing terms and final
maturity, any extended RC Commitment shall have the same terms as the existing
RC Commitments from which they are extended or have such other terms as shall be
reasonably satisfactory to the Administrative Agent and, in respect of any other
terms that would affect the rights or duties of any Issuing Bank or Swingline
Lender, such terms as shall be reasonably satisfactory to such Issuing Bank or
Swingline Lender.

(b) In the event a Maturity Date Extension Request shall have been delivered by
the Borrower, each Requested Lender shall have the right to agree to the
extension of the Existing Maturity Date and other matters contemplated thereby
on the terms and subject to the conditions set forth therein (each Requested
Lender agreeing to the Maturity Date Extension Request being referred to herein
as a “Consenting Lender” and each Lender not agreeing thereto being referred to
herein as a “Declining Lender”), which right may be exercised by written notice
thereof, specifying the maximum amount of the Commitment and/or Loans of such
Requested Lender with respect to which such Requested Lender agrees to the
extension of the Maturity Date, delivered to the Borrower (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrower and
the Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Borrower (it being understood and
agreed that any Requested Lender that shall have failed to exercise such

 

-72-



--------------------------------------------------------------------------------

right as set forth above shall be deemed to be a Declining Lender). If a
Requested Lender elects to extend only a portion of its then existing Commitment
and/or Loans subject to the Maturity Date Extension Request, it will be deemed
for purposes hereof to be a Consenting Lender in respect of such extended
portion and a Declining Lender in respect of the remaining portion of such
Commitment and/or Loans.

(c) If there shall be Consenting Lenders who have agreed to such Maturity Date
Extension Request in respect of Commitments and/or Loans held by them, then the
Borrower, the Administrative Agent and the Consenting Lenders shall enter into
an amendment to this Agreement (the “Extension Amendment”) to effect such
modifications as may be necessary to reflect the terms of any Maturity Date
Extension Request.

(d) Solely in respect of a Maturity Date Extension Request that has become
effective in respect of RC Commitments, on the Existing Maturity Date, the RC
Commitment of each Declining Lender shall terminate, and the Borrower shall
repay the RC Loans of the Declining Lenders, in each case together with accrued
and unpaid interest and all fees and other amounts owing to such Declining
Lender hereunder, it being understood and agreed that, subject to satisfaction
of the conditions set forth in Section 4.2 (Requirements for Each Loan/Letter of
Credit), such repayments may be funded with the proceeds of new RC Loans from
the Consenting Lenders.

(e) Solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date,
the Borrower shall repay the Loans of such Class of the Declining Lenders, in
each case together with accrued and unpaid interest and all fees and other
amounts owing to such Declining Lender hereunder, it being understood and agreed
that, subject to satisfaction of the conditions set forth in Section 4.2
(Requirements for Each Loan/Letter of Credit), such repayments may be funded
with the proceeds of new RC Loans made simultaneously.

(f) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Subsections 4.2.1 (No Default) and 4.2.3
(Representations and Warranties) have been satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower.

(g) No extension of an Existing Maturity Date in accordance with the express
terms of this Section 2.18, or any amendment or modification of the terms and
conditions of the Commitments and the Loans of the Consenting Lenders or any
reallocation of Loans or Commitments or other obligations effected in connection
with this Section 2.18, shall be deemed to violate provisions of this Agreement
requiring pro rata payments, pro rata borrowings or pro rata Commitment
increases or decreases or require consents of any Lenders (except as expressly
set forth in this Section 2.18). If provided in any Extension Amendment with
respect to any extended RC Commitments, and with the consent of each Swingline
Lender and Issuing Bank, participations in Swingline Loans and Letters of Credit
shall be reallocated to RC Lenders holding such extended RC Commitments and RC
Lenders holding existing RC Commitments in the manner specified in such
Extension Amendment.

 

-73-



--------------------------------------------------------------------------------

2.19 REFINANCING FACILITIES.

2.19.1 Term Facility Refinancing. The Borrower may, on one or more occasions,
upon giving no less than ten (10) Business Days’ prior written notice (or such
shorter period as may be agreed to by the Administrative Agent) (which notice
may take the form of a draft of the relevant Refinancing Term Facility
Agreement) (the “Refinancing Term Notice”) to the Administrative Agent,
refinance some or all of the Term A Loans or Term B Loans with new term loans
under this Agreement (such refinancing of Term A Loans, being the “Refinancing
Term A Indebtedness”; such refinancing of the Term B Loans being the
“Refinancing Term B Indebtedness”; and collectively, the “Refinancing Term Loan
Indebtedness”). Each such notice shall specify the date (each, a “Refinancing
Term Effective Date”) on which the Borrower proposes that such refinancing shall
be consummated. Any such refinancing shall be subject to the following:

(a) No Default or Event of Default shall have occurred and be continuing.

(b) Such Refinancing Term Loan Indebtedness shall be permitted under the Other
Senior Debt Documents.

(c) Substantially concurrently with the incurrence of any Refinancing Term A
Indebtedness, the Borrower shall repay or prepay then outstanding Term A Loans
(together with any accrued but unpaid interest thereon and all fees or premiums,
if any, with respect thereto) in an aggregate principal amount equal to the net
proceeds of the applicable Refinancing Term A Indebtedness, and any such
prepayment shall be applied to reduce the subsequent scheduled repayments of
Term A Loans (including those on the Term A Maturity Date) to be made pursuant
to Subsection 2.1.6 (Scheduled Repayment of Term A Loans) ratably.

(d) Substantially concurrently with the incurrence of any Refinancing Term B
Indebtedness, the Borrower shall repay or prepay then outstanding Term B Loans
(together with any accrued but unpaid interest thereon and all fees or premiums,
if any, with respect thereto) in an aggregate principal amount equal to the net
proceeds of the applicable Refinancing Term B Indebtedness, and any such
prepayment shall be applied to reduce the subsequent scheduled repayments of
Term B Loans (including those on the Term B Maturity Date) to be made pursuant
to Subsection 2.1.7 (Scheduled Repayment of Term B Loans) ratably.

(e) The Borrower shall pay any applicable amounts as and when required pursuant
to Subsection 2.8.5 (Breakage) if the applicable Refinancing Term Effective Date
is not on the last day of the applicable Interest Period for the Indebtedness
being refinanced. In addition, if a Repricing Event shall occur with respect to
any Refinancing Term B Indebtedness, then the related repayment shall be subject
to Subsection 2.7.3 (Repricing Event).

(f) The Refinancing Term Notice shall set forth, with respect to the Refinancing
Term Loan Indebtedness referred to therein the following:

(i) the stated maturity date and amortization applicable thereto; provided,
that, in the case of any Refinancing Term A Indebtedness, the maturity date
shall not be prior to, nor shall the weighted-average life to maturity be
earlier than ninety-one

 

-74-



--------------------------------------------------------------------------------

(91) days after the Term A Maturity Date then in effect and, in the case of any
Refinancing Term B Indebtedness, the maturity date shall not be prior to, nor
shall the weighted-average life to maturity be earlier than ninety-one (91) days
after the Term B Maturity Date then in effect;

(ii) the interest rate or rates applicable to the Refinancing Term Loans of such
Class;

(iii) the initial Interest Period or Interest Periods applicable to Refinancing
Term Loans;

(iv) any other terms applicable to the Refinancing Term Loans; provided, that
such other terms (excluding pricing, fees and optional prepayment or redemption
terms) shall be substantially identical to, or not materially more favorable to
the Lenders holding such Refinancing Term Loans than, the Lenders holding such
Class of existing Term Loans (except for covenants and other provisions only
applicable after the Maturity Date of the Loans not so refinanced); and

(v) a certification that the requirements set forth in clauses (a) and (b) above
have been satisfied, together with such reasonably detailed calculations as the
Administrative Agent may request to evidence compliance with the Other Senior
Debt Documents.

(g) Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing Term Loan Indebtedness may elect or
decline, in its sole discretion, to provide any Refinancing Term Loan
Indebtedness.

(h) Any Refinancing Term Loans shall be established pursuant to an amendment
hereto and/or the other Loan Documents (collectively, the “Refinancing Term
Facility Agreement”), in form and substance satisfactory to the Administrative
Agent, executed and delivered by each Loan Party, each Lender providing such
Refinancing Term Loan Indebtedness and the Administrative Agent, which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender). Each Refinancing Term Facility Agreement shall be
binding on the Lenders, the Loan Parties and the other parties hereto and may
effect amendments to the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect provisions of this Subsection 2.19.1, including any
amendments necessary to treat such Refinancing Term Loans as a new “Class” of
loans hereunder. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing Term Facility Agreement.

(i) Any Refinancing Term Loan Indebtedness shall rank pari passu or shall be
subordinated to the remaining Classes of Term Loans (if any) not refinanced
therewith and the other Secured Obligations in right of payment and, if secured,
in priority with respect to the Collateral.

2.19.2 Revolver Refinancing. The Borrower may, on one or more occasions, upon
giving no less than ten (10) Business Days’ prior written notice (or such
shorter period as may be agreed to by the Administrative Agent) (which notice
may take the form of a draft of the

 

-75-



--------------------------------------------------------------------------------

relevant Refinancing RC Facility Agreement) (the “Refinancing Revolver Notice”)
to the Administrative Agent, refinance some or all of the RC Commitments with a
new revolving credit facility under this Agreement (such refinancing of the RC
Commitments, being the “Refinancing RC Indebtedness”). Each such notice shall
specify the date (each, a “Refinancing RC Effective Date”) on which the Borrower
proposes that such refinancing shall be consummated. Any such refinancing shall
be subject to the following:

(a) No Event of Default shall have occurred and be continuing.

(b) Such Refinancing RC Indebtedness shall be permitted under the Other Senior
Debt Documents.

(c) Substantially concurrently with the incurrence of any Refinancing RC
Indebtedness, the Borrower shall reduce the existing RC Commitments and repay or
prepay then outstanding RC Loans associated with such terminated RC Commitments
(together with any accrued but unpaid interest thereon and any prepayment
premium, if any, with respect thereto).

(d) The Borrower shall pay any applicable amounts as and when required pursuant
to Subsection 2.8.5 (Breakage) if the applicable Refinancing RC Effective Date
is not on the last day of the applicable Interest Period for the Indebtedness
being refinanced.

(e) The Refinancing RC Notice shall set forth, with respect to the Refinancing
Term Loan Indebtedness referred to therein the following:

(i) the stated maturity date applicable thereto; provided, that the maturity
date shall not be prior to the RC Maturity Date then in effect;

(ii) the interest rate or rates and unused commitment fees applicable to the
Refinancing RC Indebtedness;

(iii) the initial Interest Period or Interest Periods applicable to Refinancing
RC Indebtedness;

(iv) any other terms applicable to the Refinancing RC Indebtedness; provided,
that such other terms (excluding pricing, fees and optional prepayment or
redemption terms) shall be substantially identical to, or not materially more
favorable to the Lenders holding such Refinancing RC Indebtedness than, the
Lenders holding the RC Loans (except for covenants and other provisions only
applicable after the Maturity Date of the Loans not so refinanced); and

(v) a certification that the requirements set forth in clauses (a) and (b) above
have been satisfied, together with such reasonably detailed calculations as the
Administrative Agent may request to evidence compliance with the Other Senior
Debt Documents.

(f) Any Lender or any other Eligible Assignee approached by the Borrower to
provide all or a portion of the Refinancing RC Indebtedness may elect or
decline, in its sole discretion, to provide any Refinancing RC Indebtedness.

 

-76-



--------------------------------------------------------------------------------

(g) Solely to the extent that an Issuing Bank or Swingline Lender is not a
replacement issuing bank or replacement swingline lender, as the case may be,
under a Refinancing RC Facility Agreement, it is understood and agreed that such
Issuing Bank or Swingline Lender shall not be required to issue any letters of
credit or swingline loan under such Refinancing RC Facility Agreement and, to
the extent it is necessary for such Issuing Bank or Swingline Lender to withdraw
as an Issuing Bank or Swingline Lender, as the case may be, at the time of the
establishment of such Refinancing RC Facility Agreement, such withdrawal shall
be on terms and conditions reasonably satisfactory to such Issuing Bank or
Swingline Lender, as the case may be, in its sole discretion. The Borrower
agrees to reimburse each Issuing Bank or Swingline Lender, as the case may be,
in full upon demand, for any reasonable and documented out-of-pocket cost or
expense attributable to such withdrawal.

(h) Any Refinancing RC Indebtedness shall be established pursuant to an
amendment hereto and/or the other Loan Documents (collectively, the “Refinancing
RC Facility Agreement”), in form and substance satisfactory to the
Administrative Agent, executed and delivered by each Loan Party, each Lender
providing such Refinancing RC Indebtedness and the Administrative Agent, which
shall be consistent with the provisions set forth above (but which shall not
require the consent of any other Lender). Each Refinancing RC Facility Agreement
shall be binding on the Lenders, the Loan Parties and the other parties hereto
and may effect amendments to the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect provisions of this Subsection 2.19.2, including any
amendments necessary to treat such Refinancing Term Loans as a new class of
loans hereunder. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Refinancing RC Facility Agreement.

(i) Any Refinancing RC Indebtedness shall rank pari passu or shall be
subordinated to the remaining RC Commitments (if any) not refinanced therewith
and the other Secured Obligations in right of payment and, if secured, in
priority with respect to the Collateral.

ARTICLE 3

LETTERS OF CREDIT

3.1 LETTERS OF CREDIT.

3.1.1 Commitment to Issue Letters of Credit. Subject to the requirements set
forth below, the Borrower may use a portion of the RC Commitment, which portion
shall not exceed, in the aggregate, (1) at any time prior to April 27, 2016,
Thirty Million Dollars ($30,000,000) and (2) thereafter, Twenty Five Million
Dollars ($25,000,000) (the “Letter of Credit Sublimit”) for the purpose of
causing the Issuing Bank to issue standby Letters of Credit for the account of
the Borrower or any of its U.S. Subsidiaries; provided, that (a) the Borrower or
the applicable Subsidiary executes and delivers a letter of credit application
and reimbursement agreement in a form acceptable to the Issuing Bank and
complies with any conditions to the issuance of such Letter of Credit (including
the payment of any applicable fees) set forth therein; (b) the Issuing Bank
approves the form of such Letter of Credit; (c) except for evergreen Letters of
Credit approved by the Issuing Bank in its sole discretion, but which will not
be extended for a period past the RC Maturity Date, such Letter of Credit bears
an expiration date not later than

 

-77-



--------------------------------------------------------------------------------

the earlier of (i) one (1) year after the date of issuance and (ii) thirty
(30) days prior to the RC Maturity Date; (d) the Issuing Bank receives a request
for issuance three (3) Business Days prior to the date of issuance (unless the
Issuing Bank, in its sole and absolute discretion, agrees to shorter notice in
any instance); (e) the purpose of such Letter of Credit shall be acceptable to
the Issuing Bank; and (f) the conditions set forth in Section 4.2 (Requirements
for Each Loan/Letter of Credit) are fulfilled to the satisfaction of the Issuing
Bank as of the date of the issuance of such Letter of Credit. Notwithstanding
anything in this Article 3, the Issuing Bank shall be under no obligation to
issue any Letter of Credit if there is a Defaulting Lender, unless the Issuing
Bank has entered into arrangements satisfactory to the Issuing Bank with the
Borrower or such Lender to eliminate the Issuing Bank’s risk with respect to
such Defaulting Lender. On and as of the Closing Date, each Existing Letter of
Credit shall constitute a Letter of Credit hereunder.

3.1.2 Reimbursement Obligations. The Borrower (or any U.S. Subsidiary that is an
account party) is absolutely, unconditionally and irrevocably obligated to
reimburse the Issuing Bank for all amounts drawn under each Letter of Credit. If
any draft is presented under a Letter of Credit, the payment of which is
required to be made at any time on or before the RC Maturity Date, then payment
by the Issuing Bank of such draft shall constitute an RC Loan (which is a Base
Rate Loan) hereunder, the proceeds of which are used to reimburse the Issuing
Bank (without regard to any required notice periods, Available RC Commitment
amount or minimum advance requirements, all of which are waived for this
purpose) and interest shall accrue from the date the Issuing Bank makes payment
on such draft under such Letter of Credit; provided, however, if there is not
then an Available RC Commitment in an amount at least equal to the amount of the
draw, the Borrower shall repay the excess amount of the Loan within one
(1) Business Day after the date that the Issuing Bank notifies the Borrower of
such deemed Loan. The Borrower further agrees that the Issuing Bank may
reimburse itself for such drawing at any time when there is no Available RC
Commitment from the balance in any other account of the Borrower maintained with
the Issuing Bank.

3.1.3 Limitation on Amount. The Issuing Bank shall not be obligated or permitted
under this Section 3.1 to issue any Letter of Credit for the account of the
Borrower to the extent that the sum of (a) the amount that would be available to
be drawn under the proposed Letter of Credit plus (b) the sum of all amounts
available to be drawn under outstanding Letters of Credit plus (c) any
Unreimbursed Drawings would exceed the lesser of (i) the Letter of Credit
Sublimit and (ii) the excess of the RC Commitment over the aggregate principal
amount of the RC Loans and Swingline Loans then outstanding.

3.1.4 Obligations Absolute. The Borrower’s obligations under this Section 3.1
(including any obligations to repay draws under Letters of Credit issued
hereunder) shall be absolute and unconditional under any and all circumstances
and irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Bank, the
Administrative Agent, any Lender or any beneficiary of a Letter of Credit. The
Borrower further agrees that the Issuing Bank, the Administrative Agent and the
Lenders shall not be responsible for, and the Borrower’s reimbursement
obligations shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or

 

-78-



--------------------------------------------------------------------------------

forged, or any dispute between or among the Borrower, the beneficiary of any
Letter of Credit or any financial institution or other party to which any Letter
of Credit may be transferred or any claims or defenses whatsoever of the
Borrower against the beneficiary of any Letter of Credit or any such transferee.
The Issuing Bank, the Administrative Agent and the Lenders shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit. Any action taken or omitted by the Issuing Bank under or in
connection with each Letter of Credit and the related drafts and documents shall
be binding upon the Borrower and shall not result in any liability on the part
of the Issuing Bank. Notwithstanding anything to the contrary set forth in this
Subsection 3.1.4, the Borrower shall not have any obligations to indemnify the
Issuing Bank, the Administrative Agent or any Lender in respect of any liability
resulting from any such Person’s gross negligence or willful misconduct.

3.1.5 Reliance by Issuing Bank. The Issuing Bank shall be entitled to rely, and
shall be fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
facsimile, statement, order or other document believed by it to be genuine and
correct and believed by it to have been signed, sent or made by the proper
Person(s) and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Issuing Bank and the
Administrative Agent.

3.1.6 Fees. The Borrower shall pay to the Administrative Agent for the account
of the RC Lenders a fee per annum equal to the product of (a) the Applicable
Margin for RC Loans bearing interest at a rate based on Adjusted LIBOR
multiplied by (b) the face amount of each outstanding Letter of Credit (to the
extent such face amount is undrawn) (the “Letter of Credit Fees”). In addition,
the Borrower shall pay to the Issuing Bank, for its own account, a fronting fee
equal to one-eighth of one percent (0.125%) per annum of the face amount of all
outstanding Letters of Credit (to the extent such face amount is undrawn) (a
“Fronting Fee”). All Letter of Credit Fees shall be payable quarterly in arrears
on each Quarterly Payment Date based on the number of days that a Letter of
Credit is outstanding during such quarter (calculated on the basis of a 360-day
year). All Fronting Fees shall be payable quarterly in arrears on each Quarterly
Payment Date for Letters of Credit issued during such quarter. The Borrower
shall also pay to the Issuing Bank all of the Issuing Bank’s standard fees and
charges for the opening, amendment, modification, presentation or cancellation
of a Letter of Credit and otherwise in respect of a Letter of Credit and shall
execute all of the Issuing Bank’s standard agreements in connection with the
issuance of the Letter of Credit. The provisions of Subsection 2.8.6 (Default
Rate) shall apply under the circumstances referred to therein.

3.1.7 Participation by Lenders.

(a) Effective immediately upon the issuance of each Letter of Credit and without
further action on the part of the Issuing Bank, the Issuing Bank shall be deemed
to have granted to each RC Lender, and each RC Lender shall be deemed to have
irrevocably purchased and received from the Issuing Bank, without recourse or
warranty, an undivided interest and participation in such Letter of Credit to
the extent of each RC Lender’s percentage of the RC Commitment. Further, each RC
Lender acknowledges and agrees that it shall be absolutely liable, to the extent
of its percentage of the RC Commitment, to fund on demand or reimburse the
Issuing Bank on demand for the amount of each draft paid by the Issuing Bank
under each Letter of Credit to the extent that such amount is not immediately
reimbursed by the Borrower.

 

-79-



--------------------------------------------------------------------------------

(b) In furtherance of the provisions of the preceding clause (a), the Issuing
Bank shall notify the Administrative Agent promptly upon receipt of notice of an
intended draw under a Letter of Credit. The Administrative Agent shall give
written, facsimile or telegraphic notice to each of the RC Lenders of its pro
rata share of such draw and the scheduled date thereof. After receipt of such
notice, and whether or not a Default or Event of Default then exists and whether
or not there shall then be any Available RC Commitment, each Lender shall make
available to the Administrative Agent such RC Lender’s share of such draw in
immediately available funds (in Dollars) to the Administrative Agent no later
than 12:00 noon (New York, NY time) on the date specified in the Administrative
Agent’s notice. The failure of the Issuing Bank or the Administrative Agent to
give timely notice pursuant to this Subsection 3.1.7 shall not affect the right
of the Issuing Bank to reimbursement from the RC Lenders. Any amount paid by the
Issuing Bank and RC Lenders pursuant to a draw made under a Letter of Credit
shall constitute an RC Loan and shall be repaid pursuant to the provisions
respecting RC Loans; provided, that if a Default or Event of Default exists at
the time of a draw, the Borrower shall immediately reimburse the amount of such
draw to the Administrative Agent for the benefit of the RC Lenders.

3.1.8 Standard of Conduct. The Issuing Bank shall be entitled to administer each
Letter of Credit in the ordinary course of business and in accordance with its
usual practices, modified from time to time as it deems appropriate under the
circumstances, and shall be entitled to use its discretion in taking or
refraining from taking any action in connection herewith as if it were the sole
party involved. Any action taken or omitted to be taken by the Issuing Bank
under or in connection with any Letter of Credit shall not create for the
Issuing Bank any resulting liability to any other Lender.

3.1.9 Cash Collateral Account. In the event that (a) the excess of (i) the
amount of the RC Commitment over (ii) the aggregate principal amount of RC Loans
and Swingline Loans then outstanding is less than (b) the amount of any LC
Obligations at any time for any reason (whether because the RC Commitment has
been reduced or terminated or otherwise), the Borrower shall forthwith pay to
the Administrative Agent an amount equal to the excess of the amount described
in clause (b) above over the amount described in clause (a) above. Such amount
shall be applied first, against any Unreimbursed Drawings and second, against
the unpaid principal amount of any Loans then outstanding, and the remainder
shall be maintained by the Administrative Agent in an interest bearing cash
collateral account in the name of and for the benefit of the Administrative
Agent and the Lenders to secure the repayment of Borrower’s obligation to
reimburse the Lenders for drafts drawn or that may be drawn under outstanding
Letters of Credit until the earlier of (1) such time as all outstanding Letters
of Credit have expired or been cancelled and (2) the excess of the amount
described in clause (b) above over the amount described in clause (a) above no
longer exists.

3.1.10 Obligations Secured. The obligations of the Borrower to the Issuing Bank,
the Administrative Agent and the Lenders in respect of Letters of Credit shall
be guaranteed pursuant to the Loan Documents and shall be secured by the
Collateral.

 

-80-



--------------------------------------------------------------------------------

3.2 RESIGNATION OF ISSUING BANK.

The Issuing Bank may resign at any time by giving thirty (30) days’ prior notice
to the Administrative Agent, the Lenders and the Borrower, so long as the
Issuing Bank uses commercially reasonable efforts to have a new Issuing Bank
designated prior to the expiration of such notice period and such new Issuing
Bank agrees to assume the responsibilities of the Issuing Bank upon such
expiration. After the resignation of the Issuing Bank hereunder, the retiring
issuing bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit.

ARTICLE 4

CONDITIONS TO FUNDINGS AND ISSUANCE OF LETTERS OF CREDIT

4.1 CONDITIONS TO INITIAL FUNDING.

The obligation of the Lenders to make the initial Loans or the Issuing Bank to
issue (or be deemed to have issued) any Letters of Credit on the Closing Date
pursuant to this Credit Agreement shall be subject to the fulfillment, to the
satisfaction of the Administrative Agent, the Lead Arrangers, the Lenders and
Issuing Bank (unless otherwise specified), of the conditions set forth below.

4.1.1 Specified Closing Representations. The Specified Merger Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (or, with respect to representations and warranties that
contain a materiality qualification, true and correct).

4.1.2 Company Material Adverse Effect. Since April 4, 2015, no Company Material
Adverse Effect shall have occurred.

4.1.3 Indebtedness. The Closing Date Refinancing shall have occurred (or
concurrently with the initial funding of the Facilities hereunder on the Closing
Date shall occur) and the Borrower shall have issued Senior Notes in an
aggregate principal amount equal to at least Three Hundred Sixty Million Dollars
($360,000,000) (or such other amount as shall be satisfactory to the Lead
Arrangers).

4.1.4 Merger; Acquisition of Company. The Merger and the acquisition of the
Company and its Subsidiaries shall have been (or concurrently with the initial
funding of the Facilities hereunder on the Closing Date shall be) consummated
and pursuant to the terms of the Merger Agreement in effect on August 27, 2015
with such amendments thereto that are not materially adverse to the Lenders or
are otherwise acceptable to the Lead Arrangers.

 

-81-



--------------------------------------------------------------------------------

4.1.5 Closing Date Deliverables.

(a) This Agreement shall have been duly executed by Parent, the Borrower, each
Lender party hereto on the Closing Date, the Issuing Bank and the Administrative
Agent.

(b) The Borrower shall have delivered to the Administrative Agent duly executed
Notes in favor of each of the Lenders that shall have requested a Note (or
Notes) at least ten (10) Business Days (or such shorter period as may be agreed
to by the Administrative Agent) prior to the Closing Date.

(c) Each Loan Party shall have executed and delivered to the Administrative
Agent a Security Agreement (as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof, the “Security Agreement”)
in substantially the form attached to this Agreement as Exhibit D, together with
(a) such Uniform Commercial Code financing statements as are necessary to
perfect the security interests created by such Security Agreement that can be
perfected by the filing of financing statements, and (b) a power of attorney
duly executed by each such Loan Party in substantially the form attached as
Annex B to the Security Agreement.

(d) Each Subsidiary Guarantor shall have executed and delivered to the
Administrative Agent a Guaranty and Suretyship Agreement (as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof, the “Subsidiary Suretyship Agreement”) in substantially the form
attached to this Agreement as Exhibit E-1.

(e) Parent shall have executed and delivered to the Administrative Agent a
Guaranty and Suretyship Agreement (as amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof, the “Parent
Suretyship Agreement”) in substantially the form attached to this Agreement as
Exhibit E-2.

(f) Each Loan Party shall have executed and delivered to the Administrative
Agent a Pledge Agreement (as amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof, the “Pledge Agreement”) in
substantially the form attached to this Agreement as Exhibit F, together with
the stock and other certificates, assignment powers (duly executed in blank and
undated) and financing statements required thereunder; provided, however, stock
and other certificates of the Company and its Subsidiaries will be required to
be delivered on the Closing Date only to the extent received from the Company or
its equityholders after the Borrower’s use of commercially reasonable efforts to
obtain the same.

(g) Each Loan Party that owns any Intellectual Property registered at the United
States Patent and Trademark Office or United States Copyright Office (other than
inactive or immaterial Intellectual Property) shall have executed and delivered
to the Administrative Agent such additional security agreements with respect to
any Intellectual Property against which a filing has not been made in the name
of the Administrative Agent in the United States Patent and Trademark Office or
the United States Copyright Office, as applicable (in each case as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof, an “Intellectual Property Collateral Agreement”), in form and

 

-82-



--------------------------------------------------------------------------------

substance satisfactory to the Administrative Agent, together with such other
notices for recording in the United States Patent and Trademark Office or the
United States Copyright Office and such Uniform Commercial Code financing
statements as are necessary or advisable to perfect and maintain the security
interests reflected therein.

(h) The Administrative Agent shall have received insurance certificates
evidencing the insurance required by Section 8.14 (Insurance); provided, that as
it relates to the Company and its Subsidiaries, the Borrower shall only be
required to deliver such insurance certificates to the extent it can do so after
using commercially reasonable efforts; provided, further, that to the extent not
delivered on or before the Closing Date, the Borrower shall deliver them as soon
as practicable after the Closing Date but in any event no later than is required
by Section 4.3 (Post-Closing Requirements).

(i) The Lead Arrangers and the Administrative Agent shall have received GAAP
(i) (1) audited Consolidated balance sheets of Parent as at the end of the 2012,
2013 and 2014 fiscal years, and related statements of operations, comprehensive
income (loss), stockholders’ equity and cash flows of Parent for each of the
2012, 2013 and 2014 fiscal years, and (2) audited consolidated balance sheets of
Accellent as at the end of each of the 2012, 2013 and 2014 fiscal years, and
related statements of income, stockholders’ equity and cash flows of Accellent
for each of the 2012, 2013 and 2014 fiscal years; and (ii) (1) an unaudited
consolidated balance sheet of Parent as at the end of, and related statements of
operations, comprehensive income (loss) and cash flows of Parent for, each of
the first and second fiscal quarters (and the corresponding quarter in the prior
fiscal year) of 2015 and (2) (A) unaudited interim consolidated financial
statements for Accellent and its subsidiaries for the six (6) months ended
July 4, 2015 (consisting of a balance sheet and a statement of operations, loss
and stockholders’ equity) and (B) an unaudited consolidated balance sheet of
Accellent as at the end of, and related statements of income and cash flows of
Accellent for, each of the first and second fiscal quarters (and, in the case of
the statement of income and cash flows, the corresponding quarter in the prior
fiscal year) of 2015.

(j) The Lead Arrangers and the Administrative Agent shall have received a pro
forma Consolidated balance sheet and related pro forma consolidated statements
of income of Parent as of and for the twelve-month period ending on the last
date of the most recently completed four-fiscal quarter period for which
financial statements have been delivered pursuant to clause (i) above, prepared
after giving effect to the transactions contemplated by this Agreement and the
Merger Agreement and the Permitted Nuvectra Spinoff as if such transactions and
spin-off had occurred as of such date (in the case of such balance sheet) or at
the beginning of such period (in the case of such other financial statements).
The Borrower shall have delivered its most recent projections through the 2020
fiscal year.

(k) The Administrative Agent and the Lead Arrangers shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in Subsections 4.1.1 (Specified Closing
Representations), 4.1.2 (Company Material Adverse Effect), 4.1.3 (Indebtedness)
and 4.1.4 (Merger; Acquisition of Company) above and such other matters as the
Administrative Agent may request.

 

-83-



--------------------------------------------------------------------------------

(l) The Administrative Agent and the Lead Arrangers shall have received a
solvency certificate from a Financial Officer of Borrower in the form of Exhibit
I to this Agreement.

(m) The Administrative Agent shall have received:

(i) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each of the Loan Parties, certified, if
applicable, as of a recent date by the Secretary of State of the state or
commonwealth of its organization, and a certificate as to the good standing of
each of the Loan Parties as of a recent date, from such Secretary of State or
similar Governmental Authority; and

(ii) a certificate of a Responsible Officer of each of the Loan Parties dated
the Closing Date and certifying (1) to the effect that (w) attached thereto is a
true and complete copy of the operating agreement, limited liability company
agreement or by-laws, as applicable, of each of the Loan Parties as in effect on
the Closing Date, (x) attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of each of the Loan Parties
authorizing the execution, delivery and performance of the Loan Documents to
which each of the Loan Parties is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (y) the
certificate or articles of incorporation or organization of each of the Loan
Parties have not been amended since the date of the last amendment thereto
furnished pursuant to clause (i) above, and that such certificate or articles
are in full force and effect, and (2) as to the incumbency and specimen
signature of each officer executing any Loan Document on behalf of the Borrower
and signed by another officer as to the incumbency and specimen signature of the
Responsible Officer executing the certificate pursuant to this clause (ii).

(n) The Administrative Agent and the Lenders shall have received a favorable
opinion of counsel as to the transactions contemplated hereby addressed to the
Administrative Agent, the Issuing Bank and the Lenders and dated as of the
Closing Date, in form and content reasonably satisfactory to the Administrative
Agent and the Lead Arrangers from (i) Hodgson Russ LLP, counsel to the Borrower
and the other Loan Parties, (ii) special Virginia counsel to certain Loan
Parties, (iii) special Minnesota counsel to certain Loan Parties, and
(iv) special Massachusetts counsel to certain Loan Parties.

4.1.6 Perfection of Security Interests - Commercially Reasonable Efforts. All
documents and instruments required to create and perfect the security interests
of the Administrative Agent in the Collateral as required under the Loan
Documents shall have been executed and delivered and, if applicable, be in
proper form for filing, and none of the Collateral shall be subject to any other
pledges, security interest or mortgages, except for (a) Permitted Liens or
(b) Liens securing Indebtedness to be refinanced in full and to be released
concurrently with the initial funding of the Loans. Notwithstanding the
foregoing, to the extent any intended Collateral (other than the pledge and
perfection of the security interest in the Capital Stock of direct and indirect
U.S. Subsidiaries of Parent (other than the Company and its Subsidiaries)) and
other assets pursuant to which a Lien may not be perfected by the filing of a
financing statement under the UCC is not able to be provided on the Closing Date
after the use of commercially

 

-84-



--------------------------------------------------------------------------------

reasonable efforts to do so, the providing of a perfected security interest in
such Collateral shall not constitute a condition precedent to the availability
of the Loans on the Closing Date but shall instead be delivered and/or perfected
no later than is required by Section 4.3 (Post-Closing Requirements).

4.1.7 Payment of Fees and Costs. The Borrower shall have paid all of the fees of
the Administrative Agent, each of the Lead Arrangers and the other Lenders, and
the expenses (including, without limitation, fees and expenses of counsel) of
the Administrative Agent and each of the Lead Arrangers, in each case, on or
prior to the Closing Date, in each case to the extent required by any agreement
with the Borrower.

4.1.8 Patriot Act. The Administrative Agent and the Lenders shall have received,
at least three (3) Business Days prior to the Closing Date all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that shall have been requested by the Administrative Agent or the Lenders
in writing at least ten (10) Business Days prior to the Closing Date.

4.2 REQUIREMENTS FOR EACH LOAN/LETTER OF CREDIT.

The Lenders shall not be required to make any Loans to the Borrower and the
Issuing Bank shall not be required to issue any Letters of Credit, in each case
after the Closing Date, unless each of the following conditions are satisfied.

4.2.1 No Default. There shall not, either prior to or after giving effect to
each such funding or Letter of Credit, exist a Default or Event of Default.

4.2.2 Borrowing Notice/Request for Letter of Credit. The Administrative Agent
shall have timely received a borrowing notice pursuant to Section 2.3 (Borrowing
Notice) or the Issuing Bank shall have received a timely request for a Letter of
Credit pursuant to Subsection 3.1.1 (Commitment to Issue Letters of Credit) and
all accompanying documentation required thereby.

4.2.3 Compliance with Other Senior Debt Documents. The incurrence of the Loan or
Letter of Credit being requested shall not result in a default under any Other
Senior Debt Documents.

4.2.4 Representations and Warranties. Each of the representations and warranties
of the Borrower and the other Loan Parties made in the Loan Documents shall be
true and correct in all respects (or in all material respects if any such
representation or warranty is not by its terms already qualified as to
materiality) as of the date of each such Loan or Letter of Credit (both
immediately prior to and after giving effect to such Loan or Letter of Credit)
as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in all material respects
if any such representation or warranty is not by its terms already qualified as
to materiality) as of such earlier date.

 

-85-



--------------------------------------------------------------------------------

4.2.5 Method of Certifying Certain Conditions. The request for, and acceptance
of, each Loan and each Letter of Credit by the Borrower shall be deemed a
representation and warranty by the Borrower that the conditions specified in
Subsections 4.2.1 (No Default), 4.2.3 (Compliance with Other Senior Debt
Documents) and 4.24 (Representations and Warranties) have been satisfied.

4.3 POST-CLOSING REQUIREMENTS.

The Borrower shall deliver, or cause to be delivered, the documents and shall
take such other actions as is set forth on Schedule 4.3 hereto within the
timeframe set forth thereon.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Issuing Bank and the Lenders to enter into this Agreement
and to make the Loans and other extensions of credit contemplated by this
Agreement, each of Parent and the Borrower hereby makes the following
representations and warranties (which are unaffected by any investigation of the
Administrative Agent, the Issuing Bank or any Lender):

5.1 STATUS.

5.1.1 Organization and Qualification. Each of Parent and its Subsidiaries is a
duly organized and validly existing corporation, partnership or limited
liability company, as applicable, under the Laws of the respective jurisdictions
indicated on Schedule 5.1.1 and each is in good standing under the Laws of its
jurisdiction of incorporation or formation, as the case may be. Each such Person
has perpetual existence and has the corporate, partnership or limited liability
company, as applicable, power and authority to own its property and assets and
to transact the business in which it is engaged or presently proposes to engage.
None of such Persons has failed to qualify to do business in any state or
jurisdiction where the failure to so qualify could reasonably be expected to
result in a Material Adverse Change. As of the Closing Date, such Persons are
qualified to do business as a foreign corporation, partnership, or limited
liability company, as applicable, in the states in the United States, if
applicable, listed on Schedule 5.1.1.

5.1.2 Capitalization. All of the issued and outstanding shares of Capital Stock
of the Borrower are owned by Parent. Parent does not have any Subsidiaries and
does not presently operate all or any portion of its business through any other
Persons, other than as disclosed on Schedule 5.1.2. Schedule 5.1.2 also
correctly lists, as to Parent (other than with respect to clause (c) below) and
each of its Subsidiaries on the Closing Date:

(a) its name;

(b) the classes of Capital Stock issued by Parent and each of its Subsidiaries
and the principal characteristics of each such class; and

(c) the names of each of the equity holders and the number and percentage of the
issued and outstanding shares or other equity interests of each class (and
certificate numbers by which such shares or other equity interests are
designated, if applicable) owned by each of such holders.

 

-86-



--------------------------------------------------------------------------------

All the outstanding shares of Capital Stock of the Borrower and each of its and
Parent’s respective Subsidiaries are validly issued, fully paid and
nonassessable, and all such shares and other equity interests indicated on
Schedule 5.1.2 as owned by the Persons indicated on Schedule 5.1.2 are so owned
beneficially and of record by such Person, free and clear of any Lien, except
for Liens created pursuant to the Loan Documents. Schedule 5.1.2 also correctly
lists as to the Borrower and each of its and Parent’s respective Subsidiaries
any options, warrants or other securities issued by the Borrower or any
Subsidiary of the Borrower or Parent and the identity of each holder of any such
option, warrant or other security. Except as set forth on Schedule 5.1.2, there
are no preemptive rights, offers, options, rights, agreements or commitments of
any kind (contingent or otherwise) relating to the issuance, conversion,
registration, voting, sale or transfer of any equity interests or other
securities of the Borrower or any of its or Parent’s respective Subsidiaries
(including the Capital Stock of the Borrower or any of its or Parent’s
respective Subsidiaries) or obligating Parent or any of its Subsidiaries or any
other Person to purchase or redeem any such equity interests or other securities
pursuant to the Organizational Documents or any agreement or other instrument to
which Parent or any of its Subsidiaries is a party or by which any of them may
be bound.

5.1.3 Stock Ownership. Schedule 5.1.3 lists all of the Margin Stock owned or
held by or on behalf of each of Parent and its Subsidiaries as of the date of
this Agreement and the approximate value thereof.

5.2 POWER AND AUTHORITY; ENFORCEABILITY.

Each Loan Party has the corporate, partnership or other similar power to
execute, deliver and carry out the terms and provisions of the Loan Documents to
which it is a party, and each such Person has taken all necessary corporate,
partnership or other similar action (including any consent of stockholders or
partners required by Law or by their respective Organizational Documents) to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. The Loan Documents have been duly executed and delivered by each
Loan Party which is a party thereto and constitute or the authorized, valid and
legally binding obligations of such Person enforceable in accordance with their
respective terms, except as such enforceability may be limited by applicable
Debtor Relief Laws and by general principles of equity.

5.3 NO VIOLATION OF AGREEMENTS; ABSENCE OF CONFLICTS.

The execution and delivery of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and compliance with the terms
and provisions of the Loan Documents, will not:

(a) require any consent or approval, governmental or otherwise, not already
obtained;

(b) violate any Law or judgment respecting Parent or any of its Subsidiaries;

 

-87-



--------------------------------------------------------------------------------

(c) conflict with, result in a breach of, or constitute a default under, the
Organizational Documents of any Loan Party or Subsidiary thereof, or under any
indenture, agreement, license or other instrument to which a Loan Party or any
of its Subsidiaries is a party or by which any of them or their respective
properties may be bound; or

(d) result in, or require the creation or imposition of, any Lien upon or with
respect to any property now owned or hereafter acquired by a Loan Party or any
of its Subsidiaries.

5.4 RECORDING, ENFORCEABILITY AND CONSENT.

Assuming the due recording of the UCC-1 financing statements and the
Intellectual Property Collateral Agreements delivered in connection herewith, no
consent, approval or authorization of any Person, or recording, filing,
registration, notice or other similar action with or to any Person, is required
in order to insure the legality, validity, binding effect or enforceability of
any of the Loan Documents as against all Persons, except such consents,
approvals, authorizations and actions as are identified on Schedule 5.4 hereto,
all of which have been obtained and remain in effect. No consent, approval or
authorization of any Person that has not been obtained is required for the
continued conduct by Parent or any of its Subsidiaries of their respective
businesses as presently conducted or as presently proposed to be conducted.

5.5 LINES OF BUSINESS.

The Borrower and its Subsidiaries are engaged only in Permitted Businesses.
Parent is not engaged in any business activities other than: (a) owning one
hundred percent (100%) of the outstanding Capital Stock of the Borrower; (b) as
of the Closing Date, owning one hundred percent (100%) of the outstanding
Capital Stock of GB Ventures; and (c) activities reasonably related to the
foregoing. Greatbatch LLC is not engaged in any business activities other than
(i) owning ninety-nine percent (99%) of the outstanding Capital Stock of each of
Greatbatch Mexico and Greatbatch MCSO; and (ii) engaging in activities directly
related to the foregoing.

5.6 SECURITY INTEREST IN COLLATERAL.

The Borrower has delivered, or caused to be delivered, to the Administrative
Agent all UCC-1 financing statements in recordable form that may be necessary to
perfect the security interests granted pursuant to the Loan Documents to the
extent that such security interests may be perfected by filing. The Borrower has
delivered, or caused to be delivered, to the Administrative Agent all
instruments, documents, certificates and investment property necessary to
perfect the security interests granted pursuant to the Loan Documents, to the
extent such security interests may be perfected by delivery. Upon the filing of
such UCC-1 financing statements in the offices specified thereon and the
recordation of the Intellectual Property Collateral Agreements in the United
States Copyright Office, no further action, including, without limitation, any
filing or recording of any document or the obtaining of any consent, is
necessary in order to establish, perfect and maintain the Administrative Agent’s
first priority security interests (subject to Permitted Perfection Limitations)
in the equity of the Borrower, the U.S. Subsidiaries of the Borrower, the
Ventures owned by GB Ventures or QIG and sixty-six percent (66%) of the voting
Capital Stock and 100% of the nonvoting Capital Stock of the First-Tier

 

-88-



--------------------------------------------------------------------------------

Foreign Subsidiaries of the Loan Parties, and, subject to the limitations set
forth in the last sentence of Section 2 of the Security Agreement in the
personal property (including fixtures and Intellectual Property) of each Loan
Party other than Excluded Assets (for the benefit of the Secured Parties),
except for the periodic filing of continuation statements with respect to such
UCC-1 financing statements. Upon the sale or other disposition by GB Ventures or
QIG of any Capital Stock in any Venture to any Person in compliance with this
Agreement, the Administrative Agent’s security interest in such Capital Stock
will be deemed to be automatically released so long as any cash proceeds or such
sale or other disposition are applied in accordance with the terms of this
Agreement.

5.7 LITIGATION; COMPLIANCE WITH LAWS; OFAC REQUIREMENTS.

5.7.1 Litigation. There are no claims, actions, suits, protests,
reconsiderations or proceedings (collectively, “litigation”) pending, or to the
knowledge of Parent or any of its Subsidiaries, threatened, against or affecting
Parent, the Borrower, any of its shareholders or any of their Subsidiaries or
their respective equity holders before any court or Governmental Agency or
arbitral tribunal that could reasonably be expected to result in a Material
Adverse Change or which allege the invalidity of or dispute any terms of the
Loan Documents and, to the knowledge of Parent and its Subsidiaries, there is no
basis for any of the foregoing. Schedule 5.7 lists all litigation as of the
Closing Date in which the amount in controversy exceeds Two Million Five Hundred
Thousand Dollars ($2,500,000) (except to the extent covered by insurance) or
which could reasonably be expected to result in a Material Adverse Change.

5.7.2 Laws; FCPA. Parent and each of its Subsidiaries are in compliance in all
respects with all Laws, including all Environmental Laws and all applicable Food
and Drug Administration rules and regulations, except for such matters of
noncompliance as could not, individually or in the aggregate, result in a
Material Adverse Change. Without limiting the generality of the foregoing, none
of Parent or any Subsidiary thereof, has, directly or indirectly, made any
payments to foreign government officials in violation of the Foreign Corrupt
Practices Act of 1977 as amended (15 U.S.C. §§ 78dd-1, et seq.) (the “FCPA”).
The Borrower has delivered to the Administrative Agent a copy of its written
compliance program regarding the FCPA and is and has been in compliance with the
FCPA and other laws relating to foreign investment and has instituted and
maintains policies and procedures designed to ensure continued compliance
therewith.

5.7.3 Sanctioned Persons; Patriot Act. None of the Borrower, any Guarantor or
any Affiliate of the Borrower or any Guarantor (a) is a Sanctioned Person
(b) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(c) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (d) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law. No proceeds of any Loan will be used, and
none have been used, to fund any operations in, finance any investment or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country. Neither the making of the Loans hereunder or the use of proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto. Each Loan Party is
in compliance, in all material respects, with the Patriot Act.

 

-89-



--------------------------------------------------------------------------------

5.7.4 Anti-Corruption Policies. Each of the Loan Parties have instituted and
maintain policies and procedures designed to promote and achieve continued
compliance with the FCPA and other applicable anti-corruption law.

5.8 NO BURDENSOME AGREEMENTS; MATERIAL AGREEMENTS.

Neither Parent nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any corporate or other restrictions that, assuming
compliance by such Persons with the terms of such agreements or instruments,
could reasonably be expected to result in a Material Adverse Change. Parent and
its Subsidiaries have such good and enforceable agreements with third parties as
are necessary to conduct their respective businesses as presently conducted or
as contemplated to be conducted.

5.9 CONDITION OF PROPERTY.

The material properties, equipment and systems of Parent and its Subsidiaries
are in good repair, working order and operating condition, reasonable wear and
tear excepted, and are and will be in compliance in all material respects with
all standards or rules imposed by any Governmental Authority. Parent has no
tangible assets.

5.10 LICENSES; INTELLECTUAL PROPERTY.

Parent and each of its Subsidiaries owns or is the licensee of all patents,
trademarks, service marks, trade names, trade dress, trade secrets, domain
names, copyrights, franchises, licenses and authorizations, governmental or
otherwise that are individually or in the aggregate material to the business,
and all other material rights, priorities or privileges relating to Intellectual
Property necessary for the conduct of their respective businesses as presently
conducted, without any known material conflict with the rights of any other
Person. No settlement agreements, consents, licenses, judgments, orders,
forbearance to sue or similar obligations limit or restrict Parent’s or any of
its Subsidiaries’ rights in and to such patents, trademarks, service marks,
trade names, trade dress, trade secrets, domain names, copyrights, franchises,
licenses and authorizations, or such other rights, priorities or privileges
relating to Intellectual Property except those that do not relate to such
patents, trademarks, service marks, trade names, trade dress, trade secrets,
domain names, copyrights, franchises, licenses and authorizations that
individually or in the aggregate are material to the business of Parent and its
Subsidiaries or involve material amounts of money. No claim or proceeding, or to
the knowledge of the Borrower, threat of claim or proceeding, has been asserted
by any Person against Parent or any of its Subsidiaries relating to the use,
right to use or ownership of any Intellectual Property used or presently
proposed to be used in the conduct of their respective businesses, or
challenging or questioning the validity or effectiveness of any Intellectual
Property used or presently proposed to be used in the conduct of their
respective businesses. Parent and its Subsidiaries have taken all commercially
reasonable steps to maintain the confidentiality of their material trade secrets
and, to Parent’s and the Borrower’s knowledge, there has been no
misappropriation of any of such trade secrets by any Person. Schedule 5.10

 

-90-



--------------------------------------------------------------------------------

attached hereto correctly lists, as of the Closing Date, all patents, trademarks
and copyrights of the Borrower or any Guarantor registered at the United States
Patent and Trademark Office, the United States Copyright Office or any other
recording office in the United States for the recording of Intellectual Property
(other than inactive or immaterial Intellectual Property) and .other material
domestic Intellectual Property. All material copyrights are registered with the
United States Copyright Office.

5.11 TITLE TO PROPERTIES; LIENS.

Parent and each of its Subsidiaries has good and marketable title to its
properties and assets, including the properties and assets reflected in the
financial statements referred to in Subsection 5.13.1 (Financial Statements)
(except properties and assets disposed of since the date thereof in accordance
with Subsection 8.7.2 (Sales and Other Dispositions)), and none of such
properties or assets is subject to any Liens except Permitted Liens. Parent and
each of its Subsidiaries enjoys peaceful and undisturbed possession under all
leases necessary in any material respect for the operation of such properties
and assets, and all such leases are valid and subsisting and in full force and
effect. Parent and each of its Subsidiaries has obtained all material easements
and material equipment rental or other material agreements necessary for the
operation of its business as now conducted or presently proposed to be
conducted.

5.12 MANAGEMENT AGREEMENTS.

Neither Parent nor any of its Subsidiaries is a party to any management,
employment, consulting or other similar agreement or arrangement (whether oral
or written) respecting the management of their respective businesses except for
usual and customary employment agreements.

5.13 FINANCIAL STATEMENTS AND PROJECTIONS.

5.13.1 Financial Statements. Each of the financial statements delivered pursuant
to clause (i) of Subsection 4.1.5 (Closing Date Deliverables), Subsection 6.1.1
(Delivery of Quarterly Financial Statements), and Subsection 6.1.2 (Delivery of
Annual Financial Statements; Accountants’ Certification) has been prepared in
accordance with GAAP applied on a consistent basis throughout the period
specified and present fairly in all material respects the financial position of
Parent and its Subsidiaries as of the date specified and the results of
operations and statements of cash flow for the period specified subject, in the
case of quarterly financial statements delivered pursuant to clause (i) of
Subsection 4.1.5 (Closing Deliverables) or Subsection 6.1.1 (Delivery of
Quarterly Financial Statements), to usual year-end adjustments and the absence
of footnotes.

5.13.2 Undisclosed Liabilities. Neither Parent nor any of its Subsidiaries has
any material liabilities, contingent or otherwise, other than as disclosed in
the financial statements referred to in Subsection 5.13.1 (Financial Statements)
and there are not now and not anticipated any material unrealized losses of
Parent or any of its Subsidiaries.

5.13.3 Absence of Material Adverse Change. Since the date of the financial
statements delivered pursuant to clause (i) of Subsection 4.1.5 (Closing Date
Deliverables), there has been no event, circumstance, condition or development
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Change.

 

-91-



--------------------------------------------------------------------------------

5.13.4 Projections. The operating projections submitted on behalf of the
Borrower to the Lenders pursuant to clause (j) of Subsection 4.1.5 (Closing Date
Deliverables) and Subsection 6.1.6 (Annual Budget) present to the best of the
Borrower’s knowledge and belief based on the assumptions set forth in such
projections, which assumptions were reasonable at the time presented, the
expected results of operations and sources and uses of cash of Parent and its
Subsidiaries for the periods covered by such projections, it being understood
that actual results may differ.

5.14 TAX RETURNS AND PAYMENTS; OTHER FEES.

(a) All tax returns, reports and statements required by Law to be filed
(including extensions) by or in respect of Parent and its Subsidiaries and their
assets have been filed. All taxes, assessments and other governmental charges
levied upon Parent and its Subsidiaries and any of their respective properties,
assets, income or franchises that are due and payable have been paid, other than
those presently payable without penalty or interest and other than any charge or
claim being contested in good faith by appropriate proceedings promptly
initiated and diligently conducted and for which any reserve or other
appropriate provision, if any, as shall be required by GAAP has been made
therefor and, if the filing of a bond or other indemnity is necessary to avoid
the creation of a Lien against any of the assets of Parent or any of its
Subsidiaries, such bond has been filed or indemnity posted.

(b) Parent and each of its Subsidiaries has paid all franchise, license and
other fees and charges that have become due pursuant to any franchise or permit
in respect of its business and has made appropriate provision as is required by
GAAP for any such fees and charges which have accrued.

5.15 FISCAL YEAR.

The fiscal year of Parent and its Subsidiaries ends on the Friday closest to
December 31, and the first, second and third fiscal quarters within each such
fiscal year end on the Friday closest to the end of March, June and September,
respectively.

5.16 FEDERAL RESERVE REGULATIONS.

None of the Loan Parties is engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock in violation of any applicable Laws. None of the
proceeds of any of the Loans shall be used to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry any Margin Stock,
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock in violation of any applicable Laws. None of the Loan Parties, nor
any bank acting on any of its behalf, has taken or will take any action that
might cause this Agreement or the Notes to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System, as now
or hereafter in effect.

 

-92-



--------------------------------------------------------------------------------

5.17 INVESTMENT COMPANY ACT.

None of the Loan Parties is an “investment company,” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

5.18 [RESERVED]

5.19 COMPLIANCE WITH ERISA AND APPLICABLE FOREIGN LAW.

5.19.1 Plans. No Loan Party nor any ERISA Affiliate maintains or contributes to
or has any liability with respect to any U.S. Pension Plan or Multiemployer
Plan, except as disclosed on Schedule 5.19 attached hereto. The Borrower has
furnished to the Administrative Agent a copy of the most recent actuarial report
for each U.S. Pension Plan that is a defined benefit plan as defined in
Section 3(35) of ERISA, that is subject to the Minimum Funding Standards, and
for any Plan that is a funded employee welfare benefit plan, and each such
report is accurate in all material respects.

5.19.2 Favorable Determination Letters. Each Plan, which is intended to be
qualified within the meaning of Section 401(a) of the Code, (i) is entitled to
rely on a favorable opinion letter issued by the IRS, or (ii) if permitted under
rules adopted by the IRS, has received a favorable determination letter from the
IRS with respect to all plan document qualification requirements for which the
remedial amendment period under Section 401(b) of the Code has closed and any
plan document amendments required by such determination letter were made as and
when required by such determination letter, and nothing has occurred, whether by
action or failure to act, since the date of such letter (whether a favorable
opinion or determination letter) which would reasonably be expected to prevent
any such plan from remaining so qualified.

5.19.3 Compliance. Each Plan has been operated in all material respects in
compliance with the requirements of the Code and ERISA and the terms of each
Plan.

5.19.4 Absence of Certain Conditions. Except as specifically disclosed on
Schedule 5.19: (a) there has been no transaction in connection with which any
Loan Party or an ERISA Affiliate could be subject to either a material civil
penalty assessed pursuant to Section 502(i) of ERISA or a material tax penalty
imposed pursuant to Section 4975 of the Code; (b) no U.S. Pension Plan is, or is
reasonably expected to be, in at-risk status as defined in Section 430(i) of the
Code or Section 303 of ERISA, there is no failure to meet the Minimum Funding
Standard with respect to any U.S. Pension Plan or to make any required
installment under Section 430(j) of the Code by its due date, and there has been
no waived funding deficiency within the meaning of Section 302 of ERISA or
Section 412 of the Code with respect to any U.S. Pension Plan, and the funding
target attainment percentage (FTAP), as applicable, of each U.S. Pension Plan as
determined under section 430(i)(4) of the Code (without regard to the
assumptions required under Section 430(i)(1)(B) of the Code) is not less than
seventy percent (70%); (c) there has been (i) no Reportable Event with respect
to any U.S. Pension Plan, and (ii) no event or condition which presents a
material risk of termination of any U.S. Pension Plan in a distress termination
as described in Section 4041(c) of ERISA or by the PBGC; and no other condition
exists or is

 

-93-



--------------------------------------------------------------------------------

reasonably expected to exist which could result in any liability to the PBGC;
(d) no Loan Party nor any ERISA Affiliate (i) has any unfulfilled obligation to
contribute to any Multiemployer Plan, (ii) has incurred or reasonably expects to
incur Withdrawal Liability with respect to any Multiemployer Plan, (iii) has
received any notification or knows of or reasonably expects that a Multiemployer
Plan intends to terminate, is or is expected to be insolvent within the meaning
of Section 4245 of ERISA, in Reorganization or in endangered or critical status
within the meaning of Section 304 of ERISA or Section 432 of the Code; (e) there
is no material liability, and no circumstances exist pursuant to which any such
material liability could reasonably be imposed on any Loan Party or any ERISA
Affiliate under Chapter 43 of the Code or Sections 409, 502(c), 502(l) and 4071
of ERISA; (f) there is no Plan (that is an “employee welfare benefit plan,” as
defined in Section 3(1) of ERISA) (i) providing material retiree health and/or
life insurance or death benefits other than coverage mandated by applicable Law
or (ii) having unfunded liabilities other than ordinary and usual claims for
benefits by participants or beneficiaries; (g) no Loan Party or any ERISA
Affiliate has ceased operations at a facility within the meaning of
Section 4062(e) of ERISA or has withdrawn as a substantial employer as described
in Section 4063 of ERISA; and (h) no Loan Party or any ERISA Affiliate is
subject to the Early Warning Program of the PBGC (as described in PBGC Technical
Update 00-3) or has been contacted by the PBGC in connection with the PBGC’s
Early Warning Program.

5.19.5 Absence of Certain Liabilities. No liability (whether or not such
liability is being litigated) has been asserted against any Loan Party or any
ERISA Affiliate in connection with any U.S. Pension Plan or any Multiemployer
Plan by the PBGC other than for required premium payments to the PBGC, by a
trustee appointed pursuant to Section 4042(b) or (c) of ERISA, or by a sponsor
or an agent of a sponsor of a Multiemployer Plan, and no lien has been attached
and no Person has threatened to attach a lien on any property of a Loan Party or
an ERISA Affiliate as a result of failure to comply with ERISA or as a result of
the termination of any Plan. No material claim (other than routine claims for
benefits) has been asserted against any Plan or against any Loan Party or an
ERISA Affiliate in connection with any Plan and there is no outstanding material
liability attributable to any U.S. Pension Plan or any Multiemployer Plan which
was previously maintained by or to which contributions were made or required to
be made by any Loan Party, any ERISA Affiliate, or any entity that heretofore
was an ERISA Affiliate.

5.19.6 Foreign Plans. Each Foreign Plan has been administered in accordance with
its terms and is in compliance in all material respects with applicable Law; all
contributions have been timely made or accrued on the financial statements of
the applicable Loan Party and all contributions required under the terms of each
Foreign Plan or under applicable Law have been timely made; there are no legal
proceedings, audits, claims or suits pending against any Loan Party or, to the
knowledge of any Loan Party, threatened against any Loan Party with respect to
such Foreign Plan, the assets of such Foreign Plan, or the fiduciary of such
Foreign Plan; any Foreign Plan which would be considered an “employee pension
benefit plan” if such plan were maintained in the United States has been
maintained in good standing with the applicable regulatory authorities, and if
such plan is required or intended to be funded and/or book reserved it has been
so funded and/or book reserved, as appropriate based on reasonable actuarial
assumptions.

 

-94-



--------------------------------------------------------------------------------

5.20 ACCURACY AND COMPLETENESS OF DISCLOSURE.

Neither this Agreement nor any other document, certificate or instrument
delivered to the Lead Arrangers, the Administrative Agent or the Lenders by or
on behalf of the Borrower or any other Loan Party in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in this
Agreement and in such other documents, certificates or instruments not
misleading in light of the circumstances under which such statements were made.

5.21 ADEQUACY OF CAPITAL; SOLVENCY; STATUS OF PARENT.

The proceeds of the Loans, together with the proceeds of Indebtedness permitted
under Section 8.1 (Indebtedness) and the cash flow from the operations of Parent
and its Subsidiaries, will be sufficient to enable Parent and its Subsidiaries
to operate their respective businesses as presently conducted or as presently
proposed to be conducted. The Borrower and Parent, and after giving effect to
any savings clauses in the Suretyship Agreements, each of the other Loan
Parties, is Solvent and will be Solvent after giving effect to the transactions
contemplated by this Agreement. As of the Closing Date, Parent has (i) no assets
other than one hundred percent (100%) of the outstanding Capital Stock of each
of the Borrower and GB Ventures, and assets directly related thereto, and
(ii) no liabilities except for (a) usual and customary obligations related to
its existence, (b) usual and customary obligations related to compliance with
requirements for public companies and the ownership of the Capital Stock of the
Borrower and GB Ventures and (c) obligations under the Loan Documents and the
Senior Notes and the Senior Note Documents.

5.22 ABSENCE OF RESTRICTIVE PROVISIONS.

Other than the restrictions contained in this Agreement, any Incremental
Facility Amendment, any Refinancing Term Facility Agreement, and any Refinancing
RC Facility Agreement, neither Parent nor any of its Subsidiaries is subject or
party to any agreement, lien or encumbrance, Organizational Document, regulatory
or other provision (except for applicable statutory corporate Law) restricting,
directly or indirectly,

(a) the payment of dividends or distributions by a Subsidiary or the making of
advances or other cash payments by any Subsidiary, in each case to Parent or any
of its Subsidiaries; or

(b) the ability of Parent or any of its Subsidiaries to create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of Parent
or any of its Subsidiaries.

5.23 ENVIRONMENTAL COMPLIANCE.

(a) Parent and its Subsidiaries currently operate their respective businesses in
material compliance with Environmental Laws.

 

-95-



--------------------------------------------------------------------------------

(b) None of the real property currently or previously owned or occupied by
Parent or any of its Subsidiaries or their assets has ever been used by previous
owners or operators, or has ever been used by Parent or any of its Subsidiaries,
to treat, produce, store, handle, transfer, process, transport, dispose or
otherwise Release any Hazardous Substances in violation of any Environmental Law
except, in the case of previous owners or operators, where such violation could
not reasonably be expected to result in any liability to Parent or its
Subsidiaries, individually or in the aggregate, in excess of an aggregate of Ten
Million Dollars ($10,000,000) over the term of this Agreement.

(c) There is no condition that exists on the real property owned, occupied or
otherwise used by Parent or any of its Subsidiaries that requires Remedial
Action except where such Remedial Action could not reasonably be expected to
result in any cost or liability to Parent or its Subsidiaries, individually or
in the aggregate, in excess of an aggregate of Ten Million Dollars ($10,000,000)
over the term of this Agreement.

(d) Neither Parent nor any of its Subsidiaries has been notified of, or has
actual knowledge of any notification having been filed with regard to, a Release
on or about or into or adjacent to any real property now or previously owned,
occupied or otherwise used by Parent or any of its Subsidiaries or their assets.

(e) Neither Parent nor any of its Subsidiaries has received a summons, citation,
notice of violation, administrative order, directive, letter or other
communication, written or oral, from any Governmental Authority concerning any
intentional or unintentional action or omission related to the generation,
storage, transportation, handling, transfer, disposal or treatment of Hazardous
Substances in violation of any Environmental Law.

(f) There are no “friable” (as that term is defined in regulations under the
Federal Clean Air Act) asbestos or asbestos-containing materials which have not
been encapsulated in accordance with accepted guidelines promulgated by the
United States Environmental Protection Agency existing in any real property
owned or occupied by Parent or any of its Subsidiaries.

(g) No equipment containing polychlorinated biphenyls, including electrical
transformers, is located on any real property owned or occupied by Parent or any
of its Subsidiaries in levels that exceed those permitted by any and all
Governmental Authorities with jurisdiction over such premises and which are not
properly labeled in accordance with requisite standards.

(h) Each of the tanks (if any) on any real property owned or occupied by Parent
or any of its Subsidiaries has been registered and tested to the extent required
by, and in accordance with, any applicable Environmental Laws, and there is no
evidence of leakage from any such tanks. All tanks that have been removed or
abandoned have been closed in accordance with applicable standards under
Environmental Laws.

5.24 LABOR MATTERS.

Parent and its Subsidiaries has a stable work force in place and neither Parent
nor any Subsidiary is, as of the Closing Date, party to any collective
bargaining agreement nor has

 

-96-



--------------------------------------------------------------------------------

any labor union been recognized as the representative of its employees except as
set forth on Schedule 5.24. There are no strikes or other labor disputes pending
or, to Parent’s or the Borrower’s knowledge, threatened against Parent or any of
its Subsidiaries. Hours worked and payments made to the employees of Parent and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters. The working conditions of
employees of Parent and its Subsidiaries are in compliance in all material
respects with OSHA and any other applicable Law. All payments due from Parent
and its Subsidiaries, or for which any claim may be made against any of them, on
account of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books in accordance
with GAAP, as the case may be. The consummation of the transactions contemplated
by the Loan Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Parent or any of its Subsidiaries is a party or by which Parent or any
of its Subsidiaries is bound.

5.25 BROKERS.

No finder or broker acting on behalf of Parent or any of its Subsidiaries has
brought about the obtaining, making or closing of the Loans, and neither Parent
nor any of its Subsidiaries has or will have any obligation to any Person in
respect of any finder’s or brokerage fees in connection therewith.

5.26 EXISTING INDEBTEDNESS.

(a) As of the Closing Date, neither Parent nor any of its Subsidiaries will be
in default and no waiver of any such default will be in effect, in the payment
of any principal or interest on any Indebtedness and no event or condition will
exist as of the Closing Date with respect to any Indebtedness that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its
regularly scheduled dates of payment.

(b) As of the Closing Date, the obligations under or arising out of Swap
Agreements are as set forth on Schedule 5.26(b).

5.27 DESIGNATION AS SENIOR DEBT.

All Obligations shall be designated as “Senior Indebtedness” and “Designated
Senior Indebtedness” or a similar term or designation for purposes of and as
defined in, any documentation with respect to any subordinated Indebtedness.

ARTICLE 6

REPORTING REQUIREMENTS AND NOTICES

Each of Parent and the Borrower covenants that from the date of this Agreement,
and for so long as any of the Obligations (other than contingent indemnification
obligations) remain unpaid, any Letters of Credit remain outstanding (other than
those which have been Cash

 

-97-



--------------------------------------------------------------------------------

Collateralized in an amount equal to the Minimum Collateral Amount), the Lenders
have an unexpired commitment to lend hereunder or the Issuing Bank has an
unexpired commitment to issue Letters of Credit hereunder, it shall comply with
each of the reporting and notice requirements set forth in this Article 6.

6.1 FINANCIAL DATA AND REPORTING REQUIREMENTS; NOTICE OF CERTAIN EVENTS.

6.1.1 Delivery of Quarterly Financial Statements. As soon as practicable and in
any event within forty five (45) days after the close of each of the first three
(3) quarters of each fiscal year of Parent and its Subsidiaries, the Borrower
shall deliver to the Lenders a management-prepared Consolidated balance sheet,
statement of income and changes in retained earnings, and statement of cash
flows of Parent and its Subsidiaries as at the end of and for (a) the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter and (b) the period commencing at the end of the previous fiscal
quarter and ending with the end of such currently reported quarter, setting
forth in comparative form the corresponding figures for the appropriate periods
of the preceding fiscal year, each certified by a Financial Officer of Parent or
the Borrower as (i) having been prepared in accordance with GAAP (with any
changes in accounting policies discussed in reasonable detail) and
(ii) presenting fairly the financial position and results of operations of
Parent and its Subsidiaries as at the date and for the period specified (subject
to normal recurring year-end audit adjustments), it being understood that
footnotes may be omitted. The Borrower shall also deliver a management-prepared
Consolidating balance sheet, statement of income and changes in retained
earnings and statement of cash flows, showing separately the results of
operations and financial condition of (i) the U.S. Subsidiaries (including the
Borrower), taken as a separate group (but excluding any Ventures), (ii) the
Foreign Subsidiaries, taken as a separate group, and (iii) the Ventures, if any,
taken as a separate group.

6.1.2 Delivery of Annual Financial Statements; Accountants’ Certification. As
soon as practicable and in any event within ninety (90) days after the close of
each fiscal year of Parent and its Subsidiaries, the Borrower shall deliver to
the Lenders:

(a) an audited Consolidated balance sheet, statement of income and changes in
retained earnings, and statement of cash flows of Parent and each of its
Subsidiaries, as at the end of and for the fiscal year just closed in reasonable
detail and certified (without any “going concern” or like qualification or
exception and without any qualifications or exceptions as to the scope of such
audit) by Deloitte & Touche, LLP or another nationally-recognized independent
certified public accountants selected by the Borrower and satisfactory to the
Administrative Agent;

(b) an attestation report of such independent certified public accountants as to
Parent’s internal controls pursuant to Section 404 of Sarbanes-Oxley expressing
no concern that would result in such firm’s inability to issue a financial audit
opinion without limitation, qualification or modification;

(c) so long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered

 

-98-



--------------------------------------------------------------------------------

pursuant to the preceding clause (a) shall be accompanied by a written statement
of Parent’s independent public accountants that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that Parent or the Borrower has
violated any provisions of Article 7 (Financial Covenants) or, if any such
violation has occurred, specifying the nature and period of existence thereof,
it being understood that such accountants shall not be liable directly or
indirectly to any Person for any failure to obtain knowledge of any such
violation;

(d) a management-prepared Consolidating balance sheet, statement of income and
changes in retained earnings and statement of cash flows, showing separately the
results of operations and financial condition of each Foreign Subsidiary and the
results of operations and financial condition of the U.S. Subsidiaries as a
separate group, except that (1) the U.S. Subsidiaries shall include the Borrower
and (2) the French and Swiss Subsidiaries may be shown as a combined group, as
at the end of and for the fiscal year just closed; and

(e) a management-prepared Consolidating balance sheet, statement of income and
changes in retained earnings and statement of cash flows, showing separately the
results of operations and financial condition of the Ventures, if any, as a
separate group.

6.1.3 Delivery of Officer’s Compliance Certificates. As soon as practicable
after the close of each quarter of each fiscal year of Parent and its
Subsidiaries and in any event no later than the date on which financial
statements are required to be delivered for each such quarter or year, as
provided in Subsections 6.1.1 (Delivery of Quarterly Financial Statements) or
6.1.2 (Delivery of Annual Financial Statements; Accountants’ Certification),
Parent or the Borrower shall deliver to the Lenders an Officer’s Compliance
Certificate certified by a Financial Officer of Parent or the Borrower
(a) demonstrating compliance with the financial covenants set forth in Article 7
(Financial Covenants) and (b) certifying that, as at the date of such
certificate, there existed no Event of Default and no Default, or, if any such
Default or Event of Default existed, specifying the nature thereof, the period
of existence thereof and what action Parent and the Borrower propose to take or
has taken with respect thereto.

6.1.4 Auditors’ Reports. Promptly upon receipt, Parent or the Borrower shall
deliver to the Lenders copies of all management letters, financial reports or
written recommendations, if any, submitted to Parent or any of its Subsidiaries
by its auditors in connection with each annual or interim audit or examination
of its books by such auditors.

6.1.5 SEC Filings, Etc. Promptly upon receipt or transmission thereof by Parent,
as applicable, Parent or the Borrower shall deliver to the Lenders:

(a) all letters of comment or material correspondence sent to Parent or any of
its Subsidiaries by any securities exchange or the SEC in relation to the
affairs of Parent or any of its Subsidiaries;

(b) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Parent or any of its Subsidiaries with any
securities exchange or with the SEC;

 

-99-



--------------------------------------------------------------------------------

(c) all financial statements, reports, notices and proxy statements sent or made
available generally by Parent or any of its Subsidiaries to other lenders to
such Persons (if any) and their other respective bondholders or security holders
(or any trustee or other representative of any of the foregoing) and any
non-routine notices or other non-routine correspondence from such lenders,
bondholders or security holders (or trustee or other representative of such
Persons); and

(d) all press releases and other statements made available by Parent or any of
its Subsidiaries to the public concerning material developments in their
respective businesses;

provided, however, that any information or document described in clauses
(a) through (d) of this Subsection 6.1.5 that is filed with the SEC via the
EDGAR filing system and publicly available on www.sec.gov/edgar (or equivalent
web address) shall be deemed to be delivered to the Administrative Agent and the
Lenders upon the Lenders’ receipt of notice (including any notice received via
e-mail) from Parent or the Borrower that such information or document has been
filed and is publicly available on www.sec.gov/edgar (or equivalent web
address); provided, further, that no such notice need be delivered in connection
with the regularly filed Annual Reports of Parent on Form 10-K or Quarterly
Reports of Parent on Form 10-Q.

6.1.6 Annual Budget. As soon as available, and in any event within ninety
(90) days of the commencement of each fiscal year, the Borrower shall deliver to
the Lenders management-prepared operating projections and budgets for Parent and
its Subsidiaries for such fiscal year, which shall include a balance sheet,
income statement and statement of cash flows, together with a statement
presenting the assumptions made in preparing such projections and budgets and,
as soon as available, significant revisions, if any, of such projections and
budgets, in each case (a) in reasonable detail and otherwise in form and
substance satisfactory to the Lenders and (b) accompanied by a certificate of
Parent or the Borrower, executed on its behalf by a Financial Officer, stating
that (i) such projections and budgets (x) have been prepared on the basis of the
assumptions stated therein and (y) represent Parent’s and the Borrower’s best
and most recent estimate of the future financial performance of Parent and its
Subsidiaries and (ii) such assumptions are believed by Parent and the Borrower
to be reasonable and fair in light of current business conditions and current
facts known to Parent and the Borrower.

6.2 NOTICE OF DEFAULTS.

The Borrower shall promptly give written notice to the Lenders (a) of any
Default or Event of Default, (b) if any Lender has given notice to the Borrower
or taken any other action with respect to a claimed Default or Event of Default
or (c) if any Person has given any notice of or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Subsection 9.1.3 (Cross Default to Indebtedness), specifying the nature and
period of existence of any such Default or Event of Default, or specifying the
notice given or action taken by such Lender or Person and the nature of such
claimed Default, Event of Default, event or condition, and what action the
Borrower has taken, is taking or proposes to take with respect thereto.

 

-100-



--------------------------------------------------------------------------------

6.3 NOTICE OF DISPUTES AND OTHER MATTERS.

Parent or the Borrower shall promptly give written notice to the Administrative
Agent of the following matters:

6.3.1 Certain Litigation. Any actions, investigations, disputes, proceedings or
claims commenced or asserted against Parent or any of its Subsidiaries in which
the amount involved is Two Million Five Hundred Thousand Dollars ($2,500,000) or
more and that is not fully covered by insurance (subject to usual and customary
deductibles), or which, if not solely a claim for monetary damages, could
reasonably be expected to, if adversely determined, result in a Material Adverse
Change;

6.3.2 Conditions Affecting Collateral. Any of the following conditions:
(a) movement of any material amount of Collateral to a location not identified
in the Security Agreement; (b) acquisition of property by the Borrower or any
Guarantor not subject to a valid and perfected first priority Lien pursuant to
the Loan Documents (subject to Permitted Liens and Permitted Perfection
Limitations) other than Excluded Assets (subject to the limitations set forth in
the last sentence of Section 2 of the Security Agreement); (c) any change of
name, type of business entity or jurisdiction of registration or any change of
address of the chief executive office of the Borrower or any Guarantor or
(d) any other circumstance that could reasonably be expected to adversely affect
the attachment, perfection or enforcement of the Administrative Agent’s security
interest in the Collateral;

6.3.3 Material Adverse Change. Any Material Adverse Change or the existence of
any facts or circumstances or the occurrence or failure to occur of any event
which could reasonably be expected to result in a Material Adverse Change;

6.3.4 Nuvectra Spinoff. Any material changes, as compared to the series of
transactions set forth on Schedule 1.1A, with respect to the Permitted Nuvectra
Spinoff; and

6.3.5 Change in Rating. Any announcement by Moody’s or S&P of any change in (or
termination of) any rating referred to in Section 8.20 (Credit Ratings).

6.4 ERISA NOTICES AND FOREIGN PLAN NOTICES.

Parent or the Borrower shall deliver to the Administrative Agent:

(a) promptly, and in any event within ten (10) Business Days, after the receipt
thereof, copies of all reports and notices that any Loan Party or any ERISA
Affiliate receives from PBGC, IRS or the DOL that could reasonably be expected
to result in a Loan Party or any ERISA Affiliate incurring a material liability
and at the request of Lender, copies of all annual reports for U.S. Pension
Plans filed with the DOL or IRS;

(b) as soon as possible and in any event within ten (10) Business Days after any
Loan Party or any ERISA Affiliate knows or has reason to know that (i) any
Reportable Event has occurred or is reasonably expected to occur with respect to
any U.S. Pension Plan, (ii) there has been an unpaid “minimum required
contribution” as defined in Section 430 of the Code and Section 303 of ERISA or
an application has been made to the Secretary of the Treasury for a

 

-101-



--------------------------------------------------------------------------------

waiver or modification of the Minimum Funding Standard or an extension of any
amortization period under Section 412 of the Code with respect to an U.S.
Pension Plan, (iii) proceedings have been instituted or are reasonably expected
to be instituted under Title IV of ERISA to terminate any U.S. Pension Plan,
(iv) any U.S. Pension Plan is or is reasonable expected to be in at-risk status
under Section 430 of the Code (v) any Withdrawal Liability from a Multiemployer
Plan has been or will be incurred by any Loan Party or any ERISA Affiliate,
(vi) any Multiemployer Plan is or is reasonably expected to be in
Reorganization, in endangered or critical status as defined in Section 432 of
the Code and Section 305 of ERISA, terminated, partitioned or declared
insolvent, (vii) an action has been instituted pursuant to Section 515 of ERISA,
or can reasonably be expected to be instituted, to collect a delinquent
contribution to a Multiemployer Plan, (viii) any event, transaction or condition
has occurred or will occur that could reasonably be expected to result in the
imposition of a lien under Part 3 of Subtitle B of Title I of ERISA or Title IV
of ERISA, (ix) any Prohibited Transaction or other transaction, event or
condition has occurred or will occur with respect to a Plan that could
reasonably be expected to result in a Loan Party or any ERISA Affiliate
incurring a material liability or becoming subject to a material penalty or
excise tax, or (x) the PBGC has contacted a Loan Party or any ERISA Affiliate
with respect to the PBGC’s Early Warning Program, a certificate of a Financial
Officer of the Borrower setting forth the details as to such event, transaction
or condition and the action the Borrower (or any Loan Party or any ERISA
Affiliate) has taken, is taking or proposes to take with respect thereto and
with respect to (i), (ii) and (iii) above, with copies of any notices and
applications; and

(c) as soon as possible and in any event within ten (10) Business Days after any
Loan Party knows or has reason to know that an event or condition has occurred
with respect to a Foreign Plan that could reasonably be expected to result in a
Loan Party incurring a material liability or becoming subject to a material
penalty.

6.5 INTELLECTUAL PROPERTY.

Parent or the Borrower shall notify the Administrative Agent of any of the
following conditions no later than the date that the delivery of the Officer’s
Compliance Certificate is required, pursuant to Subsection 6.1.3 (Delivery of
Officer’s Compliance Certificates) immediately following the occurrence of such
event or condition: (a) any changes in and to the ownership of, or rights to
use, any material Intellectual Property owned or licensed by Parent or any of
its Subsidiaries; (b) the registration of any copyrights at the United States
Copyright Office; (c) any material infringement or misappropriation of any
material Intellectual Property owned or licensed by Parent or any of its
Subsidiaries by any Person of which Parent or any of its Subsidiaries has
knowledge; (d) the receipt of any written claim, demand or threat, or the
institution of any proceeding, relating to any material Intellectual Property
owned or licensed by Parent or any of its Subsidiaries or (e) any other material
adverse change affecting or relating in any way to any material Intellectual
Property owned or licensed by Parent or any of its Subsidiaries.

 

-102-



--------------------------------------------------------------------------------

6.6 MISCELLANEOUS.

With reasonable promptness, the Borrower shall deliver such other information
respecting the business, operations and financial condition of Parent and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request.

6.7 AUTHORIZATION OF THIRD PARTIES TO DELIVER INFORMATION.

Any opinion, report or other information delivered to the Administrative Agent,
the Issuing Bank or any Lender pursuant to the Loan Documents is hereby deemed
to have been authorized and directed by the Borrower to be delivered for the
benefit, and reliance thereupon, of such recipient.

ARTICLE 7

FINANCIAL COVENANTS

Each of Parent and the Borrower covenants that from the date of this Agreement
and for so long as the RC Commitment remains in effect, or Letters of Credit are
outstanding (other than those which have been Cash Collateralized in an amount
equal to the Minimum Collateral Amount) or any of the Obligations in respect of
the RC Loans, Swingline Loans or Term A Loans remain unpaid (other than
contingent indemnification obligations), the Lenders have an unexpired
commitment to lend hereunder or the Issuing Bank has an unexpired commitment to
issue Letters of Credit hereunder, it shall comply with each of the financial
covenants set forth in this Article 7 for the benefit of the RC Lenders, the
Swingline Lender, the Issuing Bank and the Term A Lenders only.

7.1 INTEREST COVERAGE RATIO.

Parent and its Subsidiaries, on a Consolidated basis, shall maintain a ratio of
Adjusted EBITDA to Interest Expense (each for the four (4) consecutive preceding
fiscal quarters) calculated as of the last day of any fiscal quarter, of at
least 3.00 to 1.00.

 

-103-



--------------------------------------------------------------------------------

7.2 TOTAL NET LEVERAGE RATIO.

Parent and its Subsidiaries, on a Consolidated basis, shall maintain a Total Net
Leverage Ratio of no more than the ratios specified below:

 

Maximum Total Net

Leverage Ratio

  

Period

6.50 to 1.00

   Through and including the third fiscal quarter of 2016.

6.25 to 1.00

   Fourth fiscal quarter of 2016.

6.00 to 1.00

   First fiscal quarter of 2017 and second fiscal quarter of 2017.

5.75 to 1.00

   Third fiscal quarter of 2017.

5.50 to 1.00

   Fourth fiscal quarter of 2017.

5.00 to 1.00

   First fiscal quarter of 2018 and second fiscal quarter of 2018.

4.75 to 1.00

   Third fiscal quarter of 2018.

4.50 to 1.00

   Fourth fiscal quarter of 2018.

4.25 to 1.00

   First fiscal quarter of 2019.

4.00 to 1.00

   Second fiscal quarter of 2019 and thereafter.

This covenant shall be tested quarterly on the last day of each fiscal quarter.

7.3 ADDITIONAL PROVISIONS RESPECTING CALCULATION OF FINANCIAL COVENANTS.

Except as otherwise provided in this Agreement, the following provisions shall
apply:

7.3.1 Source of Information. All the calculations of financial covenants shall
be based upon the figures set forth in the Consolidated financial statements of
Parent and its Subsidiaries most recently delivered pursuant to this Agreement
even where this Agreement may refer to a period ended on, or most recently prior
to, a specified date of determination.

7.3.2 Treatment of Acquisitions and Dispositions. Calculations made pursuant to
this Article 7 shall give effect, on a pro forma basis, to all Acquisitions and
dispositions made during the quarter or year to which the required compliance
relates, as if such Acquisition or disposition had been consummated on the first
day of the applicable period; provided, that items of revenue and expense shall
be based on actual amounts and not adjusted to

 

-104-



--------------------------------------------------------------------------------

give effect to potential savings and similar adjustments. Calculation of
financial covenants in connection with Acquisitions and dispositions shall be
based on the results of operations and financial position of Parent and its
Subsidiaries set forth on the most recently delivered financial statements,
adjusted, in the case of an Acquisition, to give effect to any additional
Indebtedness incurred in connection therewith and to include the results of
operations and financial position of the target during the applicable period,
and in the case of a disposition, to give effect to any repayment of
Indebtedness in connection therewith and to exclude the results of operations
and financial position for the applicable period of the assets so disposed of.

7.3.3 Changes in GAAP.

(a) Notwithstanding the definition of “GAAP” in Section 1.1 (Defined Terms), or
any provision to the contrary in this Agreement, the financial covenants set
forth in this Article 7 shall be calculated for all purposes in accordance with
generally accepted accounting principles as in effect on the date of the
delivery of the financial statements referred to in clause (i) of Subsection
4.1.5 (Closing Date Deliverables) (“Closing Date GAAP”) subject to the following
provisions of this Subsection 7.3.3.

(b) If, after the date of this Agreement, there are any changes to GAAP that
would affect the calculation of the financial covenants, and if the Borrower so
requests, the Majority Lenders may:

(i) approve the request of the Borrower to change the basis for calculating the
financial covenants from Closing Date GAAP to Closing Date GAAP as modified to
incorporate the change or changes in GAAP requested by the Borrower, after which
time, Closing Date GAAP shall be deemed to be Closing Date GAAP as so adjusted
(“Adjusted GAAP”); and

(ii) in connection with any such change to Adjusted GAAP, if the Majority
Lenders deem it to be appropriate, may adjust one or more of the financial
covenants set forth in this Article 7 (and, without limiting the generality of
the foregoing, the set points for determining Applicable Margin, Commitment Fee
or any other amount derived from the ratios referred to in the financial
covenants) or the method of calculating such financial covenants for all
purposes (including, without limitation, for purposes of determining Applicable
Margin) in such manner as is necessary or desirable to carry out the initial
intent of the parties with respect to such covenants (and pricing, as
applicable) as originally drafted.

(c) At any time that GAAP changes, the Borrower may initiate a request pursuant
to the preceding clause (b), it being understood that the right to make such a
request is not a one-time right. If Closing Date GAAP has already been adjusted
to be Adjusted GAAP at the time of any such request and if the Majority Lenders
agree to such further adjustments, then Adjusted GAAP shall thereafter be deemed
to incorporate such further adjustments.

7.3.4 Reconciliation. At any time that Closing Date GAAP (or Adjusted GAAP, as
applicable) is not the same as GAAP, the Borrower shall deliver, together with
the Officer’s Compliance Certificate pursuant to Subsection 6.1.3 (Delivery of
Officer’s Compliance

 

-105-



--------------------------------------------------------------------------------

Certificates), a reconciliation of each of the component figures used in
determining compliance with the financial covenants (based on Closing Date GAAP
or Adjusted GAAP, as applicable) and the corresponding amounts shown on the
financial statements delivered pursuant to Section 6.1 (Financial Data and
Reporting Requirements; Notice of Certain Events) (based on GAAP). If so
requested by the Majority Lenders, the Borrower shall also provide a
confirmation of such reconciliation by the Borrower’s independent certified
public accountants.

7.3.5 Pro Forma Calculations. Calculations required to be made on a pro forma
basis as of a date other than the date financial statements are required to be
delivered pursuant to this Agreement, unless otherwise expressly stated, shall
be made in the manner provided in this Subsection 7.3.5. In the pro forma
calculation of Total Net Leverage Ratio as at any date, (a) the amount of Total
Net Indebtedness, cash and Cash Equivalents shall be determined as of such date,
after giving effect to the transactions and events proposed on such date and
(b) Adjusted EBITDA shall be determined as of the most recent four (4) fiscal
quarters ended as to which financial statements shall have been delivered
pursuant to this Agreement, after giving effect to the adjustments contemplated
by Subsection 7.3.2 above for Acquisitions and dispositions including any
Acquisitions or dispositions proposed for such date. In the pro forma
calculation of the interest coverage ratio as set forth in Section 7.1 (Interest
Coverage Ratio) as at any date, (a) Adjusted EBITDA shall be determined as of
the four (4) fiscal quarters ended as to which financial statements shall have
been delivered pursuant to this Agreement, after giving effect to the
adjustments contemplated by Subsection 7.3.2 above for Acquisitions and
dispositions including any Acquisitions or dispositions proposed for such date
and (b) Interest Expense shall be determined as of the four (4) fiscal quarters
ended as to which financial statements shall have been delivered pursuant to
this Agreement, adjusted to give effect to the transactions and events proposed
on such date as though such transactions or events had occurred on the first day
of the most recent four (4) fiscal quarters as to which the applicable financial
statements relate (including any adjustments that would have occurred to debt
levels and interest rates if the related Indebtedness had been in place or
repaid, as applicable, on such first day).

ARTICLE 8

BUSINESS COVENANTS

Each of Parent and the Borrower covenants that from the date of this Agreement,
and for so long as any of the Obligations (other than contingent indemnification
obligations) remain unpaid, any Letters of Credit remain outstanding (other than
those that have been Cash Collateralized in an amount equal to the Minimum
Collateral Amount), the Lenders have an unexpired Commitment to lend hereunder
or the Issuing Bank has an unexpired commitment to issue Letters of Credit
hereunder, it shall comply with each of the covenants set forth in this Article
8.

8.1 INDEBTEDNESS.

8.1.1 In General. Parent shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume, guarantee, permit to exist or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness other than each of the following:

(a) obligations under Swap Agreements consistent with the terms of this
Agreement;

 

-106-



--------------------------------------------------------------------------------

(b) obligations under the Loan Documents (including any Refinancing Term Loan
Indebtedness and Refinancing RC Indebtedness) and in respect of Letters of
Credit and Banking Services Obligations;

(c) obligations in an aggregate principal amount not to exceed Fifteen Million
Dollars ($15,000,000) at any time outstanding in respect of Capital Lease
Obligations and purchase money security interests;

(d) obligations owing to the Borrower or to any Guarantor by the Borrower or any
Guarantor;

(e) other Indebtedness (not otherwise provided for in this Subsection 8.1.1)
existing on the Closing Date and listed on Schedule 8.1 hereto, and any
amendments or refinancings thereof so long as such amendments and refinancings
do not increase the principal amount thereof (except to the extent of any
transaction costs related to such refinancing), shorten the maturity or weighted
amortization or substantially increase the obligations of the obligors;

(f) unsecured Indebtedness of the Borrower or any Guarantor in an aggregate
amount not to exceed Twenty Million Dollars ($20,000,000) at any one time
outstanding; provided, that before and after the incurrence of any such
Indebtedness, the Borrower shall be in compliance with the financial covenants
set forth in Article 7 (Financial Covenants);

(g) Indebtedness in an aggregate amount outstanding at any time not to exceed
Thirty Million Dollars ($30,000,000) that is secured by any asset acquired, or
by the assets of any Person that becomes a Subsidiary pursuant to an
Acquisition, by the Borrower or any Subsidiary at the time of any such
acquisition or Acquisition, as applicable; provided, that such Indebtedness
(i) existed at the time of the acquisition of such asset (or Acquisition of such
Subsidiary) by Borrower or any Subsidiary and (ii) is not incurred in
contemplation of such transaction;

(h) Indebtedness permitted under clause (b) of Section 8.3 (Investments, Loans,
Acquisitions, Etc.);

(i) Indebtedness permitted by clause (d) of Section 8.3 (Investments, Loans,
Acquisition, Etc.);

(j) Indebtedness in an aggregate principal amount not exceeding Four Hundred Ten
Million Dollars ($410,000,000) under or in respect of Senior Notes, and any
Permitted Refinancings thereof, and Guaranties by the Loan Parties (other than
the Borrower) of such Indebtedness and any such Permitted Refinancings;

(k) Indebtedness permitted by clause (e) of Section 8.3 (Investments, Loans,
Acquisition, Etc.);

 

-107-



--------------------------------------------------------------------------------

(l) unsecured Indebtedness of one or more Foreign Subsidiaries, the aggregate
outstanding principal amount of which Indebtedness is not at any time in excess
of Thirty Million Dollars ($30,000,000);

(m) Indebtedness arising from the deferral of payment of a Restricted Payment
allowed under Subsection 8.4.2 (Ventures) (whether or not such Indebtedness is
subordinated);

(n) Indebtedness permitted by clause (k) of Section 8.3 (Investments, Loans,
Acquisitions, Etc.);

(o) Guaranties by Parent, the Borrower or Subsidiaries of the Borrower of
Indebtedness permitted by clause (l) above;

(p) Guaranties by the Borrower or any Guarantor of Indebtedness of another
Guarantor or the Borrower;

(q) Alternative Incremental Facility Debt; provided, that the aggregate
principal amount of such Alternative Incremental Facility Debt shall not exceed
the amount permitted under Subsection 2.1.11 (Increases in Facility); and

(r) Guaranties by one or more Foreign Subsidiaries of Indebtedness of one or
more of the Foreign Subsidiaries permitted hereunder.

Notwithstanding the foregoing, no Indebtedness shall be permitted pursuant to
this Subsection 8.1.1 unless the incurrence and maintenance of such Indebtedness
will not result in a default under any Other Senior Debt Documents.

8.1.2 Limitation on Incurrence. In addition to the limitations on the incurrence
or existence of Indebtedness referred to above, no additional Indebtedness under
clause (c), (f), (g), (h), (k), (p) or (q) and, as it relates to Permitted
Refinancings, (j) of Subsection 8.1.1 (Indebtedness—In General) may be incurred
by Parent or any of its Subsidiaries unless immediately before and after giving
effect to the incurrence of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing.

8.2 LIENS; LICENSES.

8.2.1 In General. Parent shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or assets of Parent or any Subsidiary, except
each of the following (the items referred to in clauses (a) through (i) are,
collectively, the “Permitted Liens”):

(a) Liens created in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Loan Documents and Liens, if any, in favor of
the Issuing Bank to Cash Collateralize or otherwise secure obligations of a
Defaulting Lender to fund risk participations under this Agreement;

 

-108-



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments or other governmental charges the payment of
which is not yet due or the payment of which is not at the time required by
Section 8.11 (Payment of Taxes and Claims; Tax Returns);

(c) statutory Liens of landlords and statutory Liens of carriers, warehousemen,
mechanics and materialmen incurred in the ordinary course of business for sums
not yet due or the payment of which is not at the time required by Section 8.11
(Payment of Taxes and Claims; Tax Returns);

(d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances on real property, in each
case incidental to, and not interfering with, the ordinary conduct of the
business of Parent or any of its Subsidiaries; provided, that Parent shall
notify the Administrative Agent of any such lease or subleases and
Administrative Agent may in the case of real property leases or subleases, in
its discretion, require assignments of the rents thereunder;

(e) Capital Leases and purchase money Liens incurred in compliance with clause
(c) of Subsection 8.1.1 (Indebtedness—In General); provided, that no such
security interest shall extend to or cover any property other than the leased
property or property acquired with such purchase money Indebtedness;

(f) Liens on assets at the time of acquisition of such asset (or at the time of
the Acquisition of the Person that owns such assets) by Borrower or any
Subsidiary (including any Liens securing Indebtedness incurred in reliance of
Subsection 8.1.1(g) above); provided, that (i) such Liens exist at the time of
such acquisition and are not created in anticipation of the acquisition of such
asset, (ii) any such Lien does not by its terms cover any asset other the asset
acquired and (iii) any such Lien does not by its terms secure any Indebtedness
other than Indebtedness permitted under Section 8.1 (Indebtedness) of this
Agreement;

(g) other Liens existing on the Closing Date and listed on Schedule 8.2 hereto,
relating to Indebtedness listed on Schedule 8.1 hereto and any amendments
thereto or refinancings thereof permitted by clause (e) of Subsection 8.1.1
(Indebtedness—In General), so long as the Liens do not encumber any property not
encumbered by the Liens listed on Schedule 8.2 hereto;

(h) Liens on Collateral securing Alternative Incremental Facility Debt (other
than any Senior Notes to the extent constituting Alternative Incremental
Facility Debt); provided, that such Liens are subject to customary intercreditor
terms and documentation reasonably satisfactory to the Administrative Agent; and

(i) other Liens securing liabilities in an aggregate amount not to exceed Forty
Million Dollars ($40,000,000) at any time outstanding.

Notwithstanding the foregoing, no Liens shall be permitted pursuant to this
Subsection 8.2.1 unless such Liens will not result in a default under any Other
Senior Debt Documents.

 

-109-



--------------------------------------------------------------------------------

8.2.2 Negative Pledge. Except pursuant to the Loan Documents, any Other Senior
Debt Documents or any documentation for any other Indebtedness permitted
hereunder (except that such documentation for any such other Indebtedness shall
not so restrict any Lien securing any of the Secured Obligations), or any
Permitted Refinancing thereof, Parent shall not, and shall not permit any of its
Subsidiaries to, agree with any Person to restrict or place limitations on the
right of Parent or any of its Subsidiaries to create, incur, assume or permit to
exist any Lien on or with respect to any property, including real property, or
asset of Parent or any of its Subsidiaries.

8.2.3 Licenses. Parent shall not, and shall not permit any of its Subsidiaries
to, license or sublicense any of its Intellectual Property or general
intangibles if the effect of such license or sublicense is to transfer all or
substantially all of the licensor’s or sublicensor’s economic value in the
Intellectual Property or general intangible to the licensee or sublicensee
except pursuant to a disposition permitted by Subsection 8.7.2 (Sales and Other
Dispositions).

8.3 INVESTMENTS, LOANS, ACQUISITIONS, ETC.

Parent shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or permit to exist any Investment or make any Acquisition,
except that the Borrower and the Subsidiaries may permit to exist and, so long
as no Default or Event of Default then exists or would be caused thereby, the
Borrower and the Subsidiaries may make, any of the following:

(a) Permitted Acquisitions; provided, that after giving pro forma effect to the
proposed Investment, the Specified Restricted Use Conditions are satisfied;

(b) Subject to Section 8.29 (Reset Provision), Investments by the Borrower or
any Subsidiary Guarantors in Foreign Subsidiaries in an aggregate amount at any
time outstanding not to exceed Forty Million Dollars ($40,000,000) for capital
expansion or working capital purposes; provided, that to the extent that the
Borrower or any Subsidiary provides a Guarantee pursuant to clause (o) of
Subsection 8.1.1 (Indebtedness—In General) of Foreign Subsidiary Indebtedness
incurred pursuant to clause (l) of Subsection 8.1.1 (Indebtedness—In General),
the above dollar amount provided for in this clause (b) shall be
reduced dollar-for-dollar by an amount equal to such Guaranteed Indebtedness;
provided, further, that after giving pro forma effect to the proposed
Investment, the Specified Restricted Use Conditions are satisfied;

(c) Investments by the Borrower or any Subsidiary Guarantors in Subsidiary
Guarantors, the creation by the Borrower or any Subsidiary Guarantor of new
direct or indirect wholly-owned Subsidiaries that become Subsidiary Guarantors,
and loans or advances from any Subsidiary Guarantor to the Borrower;

(d) Investments by Foreign Subsidiaries in other Foreign Subsidiaries or the
creation by a Foreign Subsidiary of additional Foreign Subsidiaries;

(e) Subject to Section 8.29 (Reset Provision), any Investment not otherwise
permitted pursuant to this Section 8.3 in an aggregate amount at any time
outstanding not to exceed Two Hundred Million Dollars ($200,000,000) (excluding
operating expenses that are written off in the ordinary course of business), so
long as after giving pro forma effect to the proposed Investment the Specified
Restricted Use Conditions are satisfied;

 

-110-



--------------------------------------------------------------------------------

(f) Investments in Swap Agreements consistent with the terms of this Agreement
or other Swap Agreements entered into in the ordinary course of business for the
purpose of minimizing risk and not for speculative purposes;

(g) Investments in Cash Equivalents;

(h) Investments in connection with a Permitted Stock Repurchase under Subsection
8.4.3 (Permitted Stock Repurchases and Dividends);

(i) Investments in Ventures that are contributed to or rolled over into new or
additional joint ventures entered into with third parties (which become
Ventures); provided, that any additional cash or other contributions by a Loan
Party in or to such new or additional joint venture shall be permitted only to
the extent otherwise permitted by other applicable clauses of this Section 8.3;

(j) Investments contemplated by clauses (g) and (h) of Subsection 8.7.2 (Sales
and Other Dispositions), subject to the requirements specified therein;

(k) other Investments set forth on Schedule 8.3 hereto as such schedule is in
effect on the Closing Date; and

(l) the Nuvectra Contribution pursuant to the Permitted Nuvectra Spinoff.

Notwithstanding the foregoing, no Investments shall be permitted pursuant to
this Section 8.3 unless such Investments will not result in a default under any
Other Senior Debt Documents.

For the purposes of this Section 8.3, the “amount” of any loan, advance,
extension of credit or investment made by any Person or Persons (collectively,
the “Investor”) in any other Person or Persons (collectively, the “Recipient”)
shall be:

(1) with respect to any loans, advances or extensions of credit made by any
Investor to or in any Recipient, an amount equal to the principal amount of
loans, advances and extensions of credit made to the Recipient, directly or
indirectly, by the Investor; and

(2) with respect to any equity investment made by any Investor in any Recipient,
the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investor or the purchase price paid to the Recipient by any
Investor in respect of any Capital Stock of the Recipient issued by the
Recipient to the Investor.

 

-111-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of clause (e) only, the “amount” of
any loan, advance, extension of credit or investment made by any Investor in any
Recipient shall be:

(1) with respect to any loan, advance or extension of credit made by any
Investor to or in any Recipient, an amount equal to the principal amount of such
loan, advance or extensions of credit made to the Recipient, directly or
indirectly, by the Investor less the amount of any repayment or prepayment of
such principal amount; and

(2) with respect to any equity investment made by any Investor in any Recipient,
the amount of any capital contribution made in the Recipient, directly or
indirectly, by the Investor or the purchase price paid to the Recipient by any
Investor in respect of any Capital Stock of the Recipient issued by the
Recipient to the Investor less the amount of any dividend or stock repurchase
received on account of any such equity investment.

8.4 RESTRICTED PAYMENTS.

Parent shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum or property for any
Restricted Payment, except that:

8.4.1 Intercompany. Restricted Payments may be declared and paid by any
Subsidiary of Parent (x) to any Loan Party or (y) that is not a Loan Party to
any other Subsidiary of Parent that is not a Loan Party.

8.4.2 Ventures. Restricted Payments for tax distributions and for the redemption
of Capital Stock in a Venture (including subsequent payments on Indebtedness
arising from the deferral of a payment created in connection with the redemption
of Capital Stock in a Venture so long as the deferred payment is not guaranteed
by a Loan Party) may be made by the Borrower to a Venture to be distributed to
any Person holding a minority interest in the Capital Stock of such Venture so
long as no Default or Event of Default exists at the time of the Restricted
Payment or would exist immediately after giving effect thereto.

8.4.3 Permitted Stock Repurchases and Dividends. Subject to Section 8.29 (Reset
Provision), the Borrower may make one or more Restricted Payments to be
distributed to Parent in an aggregate amount for all such Restricted Payments
not to exceed, at any date of determination, Two Hundred Fifty Million Dollars
($250,000,000), the proceeds of which may be used by Parent to repurchase
outstanding Capital Stock of Parent or paying dividends on its Capital Stock, in
each case so long as (a) the Specified Restricted Use Conditions are satisfied,
(b) the Borrower provides notice to the Administrative Agent that the Restricted
Payment is being made, and (c) the proceeds of the Restricted Payment paid to
Parent are promptly used by Parent to make such repurchases or dividends.

8.4.4 Distributions in Connection with the Permitted Nuvectra Spinoff. The
dividends and other Restricted Payments with respect to the Capital Stock of
Nuvectra and AlgoStim LLC and PelviStim LLC, if applicable, may be made pursuant
to the Permitted Nuvectra Spinoff.

8.5 SALE-LEASEBACKS.

Parent shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, sell or otherwise transfer, in one or more related transactions, any
property (whether real, personal or mixed) and thereafter rent or lease such
transferred property or substantially identical property.

 

-112-



--------------------------------------------------------------------------------

8.6 TRANSACTIONS WITH AFFILIATES.

Parent shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, engage in any transaction with any Affiliate on terms that are less
favorable (when taken as a whole) to Parent or any such Subsidiary than those
that could reasonably be expected to be obtained at the time from unaffiliated
third parties; provided, that the foregoing restrictions shall not apply to
(a) transactions exclusively among the Borrower and the Guarantors not
prohibited by this Agreement, (b) Restricted Payments, to the extent permitted
under Section 8.4 (Restricted Payments), (c) usual and customary indemnification
obligations in the Organizational Documents of Parent and its Subsidiaries for
acts and omissions of their officers and directors, (d) Investments permitted by
Section 8.3 (Investments, Loans, Acquisitions, Etc.), (e) transactions
exclusively among the Foreign Subsidiaries, and (f) transactions permitted under
clauses (g) and (h) of Subsection 8.7.2 (Sales and Other Dispositions), and
(g) transactions under or related to the Permitted Nuvectra Spinoff (to the
extent such transactions are approved by a majority of the disinterested members
of the Board of Directors of the Parent), subject to the requirements specified
therein. If any Affiliate transaction (other than as set forth in the preceding
proviso) involves an amount in excess of Twenty Million Dollars ($20,000,000),
it shall be approved by a majority of the disinterested members (if any) of the
Board of Directors of Parent or the Borrower. If any such transaction with an
Affiliate involves an amount in excess of Forty Million Dollars ($40,000,000),
it shall be determined by a nationally recognized investment banking or
accounting firm to be fair to Parent and its Subsidiaries. Parent shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, engage in
any transaction with Nuvectra or its successors on terms that are less favorable
(when taken as a whole) to Parent or such Subsidiary than those that could
reasonably be expected to be obtained at the time from unaffiliated third
parties except for usual and customary agreements (including one or more license
agreements to be entered into between Parent or the Borrower, as applicable, and
Nuvectra) entered into between the parties in connection with the Permitted
Nuvectra Spinoff.

8.7 MERGERS AND DISPOSITIONS.

8.7.1 Consolidations and Mergers. Parent shall not, and shall not permit any of
its Subsidiaries to:

(a) directly or indirectly, consolidate with or merge into any Person, except:

(i) a Subsidiary may consolidate with or merge into the Borrower so long as the
Borrower is the survivor;

(ii) subject in the case of any consolidation or merger involving Parent to
Section 8.32 (Lines of Business), a Subsidiary may consolidate with or merge
into a Guarantor so long as the Guarantor is the survivor;

(iii) a Foreign Subsidiary may consolidate with or merge into another Foreign
Subsidiary; and

 

-113-



--------------------------------------------------------------------------------

(iv) so long as no Default or Event of Default then exists or would be created
thereby, a Subsidiary may consolidate with or merge with another Person to
effect a Permitted Acquisition or a disposition permitted by Subsections 8.7.2
(Sales and Other Dispositions), in each case subject to Section 8.33 (Further
Assurances); or

(b) enter into any winding-up, liquidation, dissolution, division or similar
transaction except:

(i) a Subsidiary may be dissolved following the transfer of all of its assets to
the Borrower or one or more Subsidiary Guarantors; and

(ii) a Foreign Subsidiary may be dissolved following the transfer of all of its
assets to the Borrower, one or more Subsidiary Guarantors and/or one or more
Foreign Subsidiaries.

Notwithstanding the foregoing, no merger, winding-up, liquidation, dissolution,
division or similar transaction shall be permitted pursuant to this Subsection
8.7.1 unless the same will not result in a default under any Other Senior Debt
Documents.

8.7.2 Sales and Other Dispositions. Parent shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, sell, lease, license, abandon or
otherwise transfer or dispose of any of its assets or property of any nature
except:

(a) sales of inventory in the ordinary course of its business;

(b) licensing or sublicensing of Intellectual Property of Parent or any of its
Subsidiaries in the ordinary course of business consistent with past practice so
long as the effect of such license or sublicense shall not transfer all or
substantially all of the licensor’s or sublicensor’s economic value in the
Intellectual Property to the licensee or sublicensee;

(c) transfers of assets or property to the Borrower or a Subsidiary Guarantor;

(d) transfers of assets or property from a Foreign Subsidiary to another Foreign
Subsidiary;

(e) transfers of assets in an amount not to exceed One Hundred Million Dollars
($100,000,000) in any fiscal year, so long (i) as at the time of such
disposition no Default or Event of Default exists or would be created thereby
and (ii) at least seventy-five percent (75%) of the consideration for each such
transfer or sale pursuant to this clause (e) shall be cash or Cash Equivalents;

(f) sales of any assets of, or equity interests in, Ventures, including the
transactions contemplated by clause (i) of Section 8.3 (Investments, Loans,
Acquisitions, Etc.);

(g) transfers of Capital Stock set forth in, and in conformity with, the
definition of Permitted Maquiladora Restructuring;

 

-114-



--------------------------------------------------------------------------------

(h) transfers by the Borrower or a Subsidiary Guarantor to a Foreign Subsidiary
of the Borrower’s or such Subsidiary Guarantor’s maquiladora operations (which
are operated in conjunction with one or more Target Mexican Subsidiaries), so
long as (i) no Default or Event of Default shall then exist or be caused thereby
or by any of the transactions in connection with the maquiladora operations,
(ii) none of the assets transferred in connection with such operations shall
consist of Intellectual Property (other than non-exclusive licenses of
Intellectual Property necessary for such operations), (iii) in connection
therewith, the Foreign Subsidiary shall enter into a distributorship agreement
with the Borrower or another Loan Party and (iv) no more than Fifty Million
Dollars ($50,000,000) of assets (based on fair market value) are so transferred;
and

(i) transfers pursuant to Investments permitted by Section 8.3 (Investments,
Loans, Acquisitions, Etc.) and Restricted Payments permitted by Section 8.4
(Restricted Payments).

Notwithstanding the foregoing, no sale, lease, license, abandonment or other
transfer or disposition of property shall be permitted pursuant to this
Subsection 8.7.2 unless the same will not result in a default under any Other
Senior Debt Documents.

8.8 MANAGEMENT ARRANGEMENTS.

Parent shall not, and shall not permit any of its Subsidiaries to, (a) enter
into or remain bound by any management, employment or consulting agreement with
any Person that gives such Person the right to manage its business, except for
usual and customary employment agreements and consulting agreements consistent
with past practice, or (b) directly or indirectly pay or accrue to any Person
any sum or property for fees for management or similar services rendered in
connection with the operation of a Permitted Business except as set forth above.

8.9 EXISTENCE.

Subject to the provisions of Subsection 8.7.1 (Consolidations and Mergers), each
of Parent and the Borrower shall at all times preserve and keep in full force
and effect (a) its corporate existence and (b) the corporate, partnership or
other existence of each of its Subsidiaries (except as otherwise permitted by
this Agreement), and the good standing of such Persons in all states or
jurisdictions in which they are formed or required to qualify to do business,
except, as to qualification only, where the failure to keep in full force and
effect any such good standing could not reasonably be expected to result in a
Material Adverse Change.

8.10 COMPLIANCE WITH LAW.

Parent shall, and shall cause each of its Subsidiaries to, comply with all Laws,
and obtain or maintain all material permits, franchises and other governmental
authorizations and approvals necessary for the ownership, acquisition and
disposition of their respective properties and the conduct of their respective
businesses including, all applicable Food and Drug Administration rules and
regulations, except for such matters of noncompliance as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change. Without limiting the generality of the foregoing, Parent and its
Subsidiaries shall be in compliance with all orders,

 

-115-



--------------------------------------------------------------------------------

rules, regulations issued by, and recommendations of, the U.S. Department of the
Treasury and OFAC pursuant to IEEPA, the Patriot Act, other legal requirements
relating to money laundering or terrorism and any executive orders related
thereto, which at the time apply to them.

8.11 PAYMENT OF TAXES AND CLAIMS; TAX RETURNS.

Parent shall, and shall cause each of its Subsidiaries to, pay all taxes,
assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its franchises, business, income or
profits before any penalty or interest accrues thereon, and all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums that have become due and payable and that by Law create a
Lien upon any of its properties or assets; provided, that no such charge or
claim need be paid if being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor and, if the filing of a bond or other indemnity is necessary to avoid
the creation of a Lien against any of the assets of Parent or any of its
Subsidiaries, such bond shall have been filed or indemnity provided. Parent
shall, and shall cause each of its Subsidiaries to, timely file (including
extensions) all material tax returns, reports and statements required by Law to
be filed by any of Parent or its Subsidiaries.

8.12 TAX CONSOLIDATION.

The Borrower will not file or consent to or permit the filing of any
consolidated income tax return on behalf of it or any of its Subsidiaries with
any Person (other than a consolidated return of Parent and its Subsidiaries).
The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any agreement with any Person which would cause the Borrower or any of such
Subsidiaries to bear more than the amount of taxes to which it would have been
subject had it separately filed (or filed as part of a consolidated return among
Parent and its Subsidiaries).

8.13 COMPLIANCE WITH ERISA AND APPLICABLE FOREIGN LAW

(a) Parent shall not, and shall not permit any other Loan Party or any ERISA
Affiliate to, take, or fail to take, any of the following actions or permit any
of the following events to occur if such action or event individually or
together with all other actions or events would subject Borrower, other Loan
Party or any ERISA Affiliate to any material (i) tax, (ii) penalty, or
(iii) other liabilities:

(i) engage in or knowingly consent to any “party in interest” or any
“disqualified person,” as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code respectively, engaging in any Prohibited
Transaction in connection with which the Borrower, other Loan Party or any ERISA
Affiliate could be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code;

(ii) withdraw from any Multiemployer Plan, if such withdrawal would result in
the imposition of Withdrawal Liability;

 

-116-



--------------------------------------------------------------------------------

(iii) fail to comply in all material respects with the requirements of COBRA
regarding continued health coverage, of the Health Insurance Portability and
Accountability Act of 1996, and of Section 1862(b) of the Social Security Act,
and of the Patient Protection and Affordable Care Act with respect to any Plans
subject to the requirements thereof; or

(iv) fail to comply in all other material respects with the provisions of ERISA,
the Code and applicable Law with respect to any Plan or any Foreign Plan.

(b) Parent shall not, and shall not permit any other Loan Party or any ERISA
Affiliate to take, or fail to take, any of the following actions or permit any
of the following events to occur:

(i) terminate any U.S. Pension Plan in a manner, or take any other action, which
could result in any liability of a Loan Party or any ERISA Affiliate to the
PBGC;

(ii) fail to make full payment when due of all amounts which, under the
provisions of any Plan or any Multiemployer Plan, the Borrower, any other Loan
Party or any ERISA Affiliate is required to pay as contributions thereto, which
failure could result in any material liability to the Borrower, any other Loan
Party or any ERISA Affiliate, or cause there to be an unpaid “minimum required
contribution” as defined in Section 430 of the Code and Section 303 of ERISA or
fail to pay PBGC premiums when due; or

(iii) cause or permit an U.S. Pension Plan to be in at-risk status as defined in
Section 430(i) of the Code or Section 303 of ERISA, or cause or permit a Foreign
Plan to be in noncompliance with its terms or with applicable Law such that the
noncompliance could reasonably be expected to result in the Borrower, other Loan
Party or an ERISA Affiliate incurring a material liability or becoming subject
to a material tax or penalty; or cause or permit to exist any condition or event
that could result in imposition of a Lien on any asset of the Borrower, other
Loan Party or any ERISA Affiliate with respect to a U.S. Pension Plan, Foreign
Plan or Multiemployer Plan.

(c) The Borrower shall comply with the ERISA reporting requirements set forth in
Section 6.4 (ERISA Notices and Foreign Plan Notices).

8.14 INSURANCE.

8.14.1 Liability, Property Damage, Etc. Parent shall maintain, and shall cause
each of its Subsidiaries to maintain, with financially sound and reputable
insurers, insurance against loss or damage and liability of the kinds
customarily insured against by Persons of established reputation engaged in the
same or similar businesses and similarly situated and in such amounts as are
customarily carried under similar circumstances by other such Persons and
otherwise as is prudent for Persons engaged in such business. Parent’s or the
Borrower’s, as applicable, general liability and property insurance shall name
the Administrative Agent as lender loss payee and additional insured and shall
provide for at least thirty (30) days advance notice to the Administrative Agent
prior to any non-renewal, cancellation, change in risks (in any material
respect) or material amendment of any such Insurance, except for such

 

-117-



--------------------------------------------------------------------------------

limitations as may be consistent with industry standards unless such limitations
are not acceptable to the Administrative Agent, in its sole discretion. In
addition, Parent shall, and shall cause each of its Subsidiaries to, maintain
such other insurance as may be required by the Security Agreements and the other
Loan Documents. Annually (and from time to time upon request of the
Administrative Agent), the Borrower shall promptly furnish to the Administrative
Agent evidence, in form and substance satisfactory to the Administrative Agent,
of the maintenance of all insurance, indemnities or bonds required by this
Subsection 8.14.1.

8.14.2 PBGC. The Borrower shall maintain or cause to be maintained all insurance
available through the PBGC and/or insurers acceptable to the Administrative
Agent against its obligations and the obligations of the Subsidiaries to the
PBGC.

8.15 MAINTENANCE OF PROPERTIES.

Parent shall, and shall cause each of its Subsidiaries to: (a) maintain its
properties in good repair, working order and condition, ordinary wear and tear
excepted; and (b) make all appropriate and proper repairs, renewals,
replacements, additions and improvements thereto, ordinary wear and tear
excepted; and (c) keep all systems and equipment that may now or in the future
be subject to compliance with any material standards or rules imposed by any
Governmental Authority in compliance in all material respects with such
standards or rules. Parent shall, and shall cause each of its Subsidiaries to,
take all steps necessary to prosecute, maintain, preserve, defend and protect,
and, when necessary, renew: (i) all franchises, licenses, permits, patent
applications, patents, trademarks, service marks, trade dress, domain names,
trade names, trade secrets, copyrights and other general intangibles and
Intellectual Property owned or licensed by any of them, including but not
limited to the payment of all necessary maintenance fees and the filing of all
statutory declarations, except where such Person has reasonably determined that
it is in its best interest to terminate or abandon any such asset and such
termination or abandonment could not reasonably be expected to result in a
Material Adverse Change and (ii) all agreements to which any of them are parties
that are necessary to conduct Parent’s or the applicable Subsidiary’s business.

8.16 MAINTENANCE OF RECORDS; FISCAL YEAR.

Parent shall, and shall cause each of its Subsidiaries to, keep at all times
books of record and account in which full, true and correct (in each case in all
material respects) entries shall be made of all dealings or transactions in
relation to its business and affairs. Parent shall, and shall cause each of its
Subsidiaries to, keep its books of account and financial statements in
accordance with GAAP and to report on the basis of a fiscal year ending on the
Friday closest to December 31 (with the first, second and third fiscal quarters
within each such fiscal year ending on the Friday closest to the end of March,
June and September, respectively).

8.17 INSPECTION.

Upon reasonable notice (and for this purpose no more than two (2) Business Days’
notice shall be required under any circumstances) if no Default or Event of
Default shall exist, or at any time with or without notice after the occurrence
of a Default or Event of Default, Parent shall, and shall cause each of its
Subsidiaries to, allow any representative of the Administrative Agent, the
Issuing Bank or any Lender to visit and inspect any of the properties of Parent
and any of its

 

-118-



--------------------------------------------------------------------------------

Subsidiaries, to examine the books of account and other records and files of
Parent and any of its Subsidiaries (including the financial statements (audited
and unaudited, to the extent prepared) of each Subsidiary and information with
respect to each business operated by Parent and any of its Subsidiaries), to
make copies thereof and to discuss the affairs, business, finances and accounts
of Parent and its Subsidiaries with their personnel and accountants.

8.18 EXCHANGE OF NOTES.

Upon receipt of a written notice of loss, theft, destruction or mutilation of
any or all of the Notes and of a letter of indemnity from the affected Lender or
its successors or assigns, and upon surrendering for cancellation such Notes if
mutilated (in which event no indemnity shall be required), the Borrower shall
execute and deliver a new Note or Notes of like tenor in lieu of such lost,
stolen, destroyed or mutilated Notes, as the case may be.

8.19 TYPE OF BUSINESS; OTHER ACTIVITIES.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly enter into any business that is not a Permitted Business.

8.20 CREDIT RATINGS.

The Borrower shall use commercially reasonable efforts (a) to cause the
Facilities to be continuously publicly rated by S&P and Moody’s and (b) to
maintain a public corporate credit rating from S&P and a public corporate family
rating from Moody’s, in each case under this clause (b) in respect of the
Borrower (it being understood and agreed that “commercially reasonable efforts”
shall in any event include the payment by the Borrower of customary rating
agency fees and cooperation with information and data requests by Moody’s or S&P
in connection with their respective ratings process).

8.21 CHANGE IN DOCUMENTS.

Parent shall not, and shall not permit any of its Subsidiaries to, amend or
otherwise modify the respective Organizational Documents of such Person or the
Other Senior Debt Documents to which each such Person is a party in any manner
inconsistent with this Agreement or in any manner that could reasonably be
expected to have an adverse effect on the rights of the Administrative Agent and
Lenders.

8.22 PAYMENT OF SUBORDINATED INDEBTEDNESS.

Parent shall not, and shall not permit any of its Subsidiaries to, make any
voluntary payment or prepayment, whether in respect of principal, interest,
fees, expenses or otherwise, or any redemption, retirement, purchase or other
acquisition, direct or indirect, in respect of any subordinated Indebtedness. So
long as no Default or Event of Default has occurred and is continuing, Parent
and its Subsidiaries may make required payments on subordinated Indebtedness in
accordance with its terms when due, but only to the extent in compliance with
the subordination provisions applicable thereto.

 

-119-



--------------------------------------------------------------------------------

8.23 COMPLIANCE WITH FEDERAL RESERVE REGULATIONS.

No proceeds of the Loans shall be used, in whole or in part, by the Borrower,
any of its Subsidiaries or other Person, directly or indirectly, to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock in violation of applicable Law. Neither
Parent nor any of the Subsidiaries shall, directly or indirectly, otherwise take
or permit to be taken any action which would result in the Loans or the carrying
out of any of the other transactions contemplated by this Agreement being
violative of Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of the Board of Governors of the Federal
Reserve System.

8.24 LIMITATIONS ON CERTAIN RESTRICTIVE PROVISIONS.

Parent shall not, and shall not permit any of its Subsidiaries to, (a) permit or
place any restriction, directly or indirectly, on (i) the payment of dividends
or distributions by any of such Subsidiaries, or (ii) the transfer by any of
such Subsidiaries of any of its properties or assets, in each case, to Parent or
its Subsidiaries or (b) agree with any Person that Parent and/or any
Subsidiaries shall not amend the Loan Documents except (1) any such agreement
set forth in the Loan Documents, (2) any such agreement set forth in Other
Senior Debt Documents or any other Indebtedness permitted hereunder, and any
Permitted Refinancing thereof, (3) any restrictions regarding licenses or
sublicenses by the Intellectual Property of Parent and its Subsidiaries in the
ordinary course of business (in which case such restriction shall relate only to
such Intellectual Property), (4) customary restrictions contained in any
agreement or instrument governing or evidencing any Capital Leases or purchase
money Indebtedness permitted under this Agreement so long as such restrictions
apply only to the assets so leased or purchased, (5) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under this Agreement pending the consummation of such sale, and
(6) customary provisions in leases and other contracts restricting the
assignment thereof.

8.25 ENVIRONMENTAL MATTERS.

Parent shall not, and shall not permit any of its Subsidiaries to,

(a) cause a Release of any Hazardous Substance in violation of any Environmental
Law or so as to create a risk of harm to public or occupant health or safety or
to the environment, or

(b) permit to exist any Release of any Hazardous Substance on any real property
owned or occupied by Parent or any of its Subsidiaries in violation of any
Environmental Law or so as to create a risk of harm to public or occupant health
or safety or to the environment, or

(c) take any other action (or fail to take any action) in violation of any
Environmental Law or take any action (or fail to take any action) so as to
create a risk of harm to public or occupant health or safety or to the
environment.

 

-120-



--------------------------------------------------------------------------------

8.26 CORPORATE SEPARATENESS.

(a) Parent shall, and shall cause each of its Subsidiaries to, conduct its
business and operations separate from that of each Affiliate that is not Parent
or one of Parent’s Subsidiaries. Without limiting the generality of the
foregoing, the Borrower shall not, and shall not permit any of its Subsidiaries,
to commingle funds with any Person that is not the Borrower or a Subsidiary of
the Borrower.

(b) Parent shall, and shall cause the Borrower and each of the Subsidiary
Guarantors to, conduct its business and operations separate from that of each of
their respective Affiliates that is not a Loan Party. Without limiting the
generality of the foregoing, Parent shall not, and shall not permit any Loan
Party to commingle funds with any Person that is not a Loan Party.

8.27 CERTAIN OBLIGATIONS RESPECTING SUBSIDIARIES.

Parent will take such action, and will cause each of its Subsidiaries to take
such action, from time to time as shall be necessary to ensure that Parent, and
all U.S. Subsidiaries (other than U.S. Subsidiaries that are Ventures) are
guarantors of the Secured Obligations and that all of the equity and material
assets (other than Excluded Assets) of the Borrower and all Guarantors are
subject to a first priority Lien securing the Secured Obligations, subject to no
other Lien except Permitted Liens and subject to Permitted Perfection
Limitations. Without limiting the generality of the foregoing, in the event that
Parent or any of its Subsidiaries shall form or acquire any new Subsidiary
(which it shall only do in compliance with the provisions of this Agreement),
the applicable Loan Party (if any), contemporaneously with the formation or
acquisition of such new Subsidiary: (a) will execute and deliver such documents
as shall be necessary to cause (without duplication) all of the Capital Stock of
any new Venture owned by GB Ventures or, prior to consummation of the Permitted
Nuvectra Spinoff, QIG, and any new U.S. Subsidiary and one hundred percent
(100%) of the non-voting Capital stock and sixty-six percent (66%) of the voting
Capital Stock of each new First-Tier Foreign Subsidiary of such Loan Party, in
each case to be duly pledged (on a first-priority perfected basis to the extent
required by the Loan Documents) to secure the Secured Obligations; (b) will
cause such new U.S. Subsidiary (other than a U.S. Subsidiary that is a Venture)
to execute and deliver a Subsidiary Suretyship Agreement (or a joinder thereto),
joinders to the Security Agreements and Pledge Agreements, UCC-1 financing
statements, and such other documents as may be necessary to cause such new U.S.
Subsidiary (other than a U.S. Subsidiary that is a Venture) to be a guarantor of
the Secured Obligations and its material assets (other than Excluded Assets) to
be pledged to secure such guaranty; and (c) will cause such new Subsidiary
Guarantor to deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Borrower pursuant to Section 4.1 (Conditions to Initial Funding) on the
Closing Date or as the Administrative Agent shall have requested, and to take
such other action as the Administrative Agent shall reasonably request to
perfect the security interest in the Capital Stock and material assets (other
than Excluded Assets) of such new Subsidiary Guarantor so created pursuant to
the Loan Documents. For the avoidance of doubt, and without limiting the
generality of the foregoing, if any Venture shall become a wholly-owned U.S.
Subsidiary of Parent (except, in the case of any Venture owned by QIG, only
after March 31, 2016 if the Permitted Nuvectra Spinoff has not occurred), Parent
shall cause

 

-121-



--------------------------------------------------------------------------------

such wholly-owned U.S. Subsidiary to execute and deliver a Subsidiary Suretyship
Agreement (or a joinder thereto), joinders to the Security Agreements and Pledge
Agreements, UCC-1 financing statements, and such other documents as may be
necessary to cause such wholly-owned Subsidiary to be a guarantor of the Secured
Obligations and its material assets (other than Excluded Assets) to be pledged
to secure such guaranty.

8.28 CERTAIN LIMITATIONS ON TRANSACTIONS WITH NON-LOAN PARTIES.

Notwithstanding anything to the contrary in this agreement, unless Parent or the
Borrower shall have (in their discretion) caused the Foreign Subsidiaries and/or
Ventures to Guaranty the Secured Obligations and pledge their material assets to
secure such pledge, (x) no Loan Party shall transfer, either by way of
Investment or otherwise, assets to any Venture or Foreign Subsidiary in excess
of the amounts permitted in clauses (e), (i) and (j) of Subsection 8.3
(Investments, Loans, Acquisitions, Etc.) (with respect to clause (i) of
Subsection 8.3, solely to the extent the Investment relates to a Venture that is
contributed to, or rolled over into, a new or additional joint venture), and
(y) all transactions between the Loan Parties on the one hand, and a Foreign
Subsidiary or Venture on the other hand, shall be in the ordinary course of
business and, except as provided in clauses (e), (i) and (j) of Subsection 8.3
(Investments, Loans, Acquisitions, Etc.) (with respect to clause (i) of
Subsection 8.3, solely to the extent the Investment relates to a Venture that is
contributed to, or rolled over into, a new or additional joint venture) on an
arm’s length basis.

8.29 RESET PROVISION.

At any time, and from time to time, if the Total Net Leverage Ratio, for the two
(2) most recently ended fiscal quarters (as evidenced by financial statements
delivered pursuant to Section 6.1.1 (Delivery of Quarterly Financial Statements)
or Section 6.1.2 (Delivery of Annual Financial Statements; Accountants’
Certification), as applicable, for such quarters and the delivery of an
Officer’s Compliance Certificate pursuant to Subsection 6.1.3 (Delivery of
Officer’s Compliance Certificates) is less than 2.75 to 1.00, the Borrower may
make an election (the date of any such election being a “Reset Election Date”)
by delivering a notice to the Administrative Agent certifying that the
conditions to the election have been satisfied and directing the Administrative
Agent to reset the amount referenced in clause (c) of the definition of
Specified Restricted Use Conditions to be reset at $400,000,000 and the amount
permitted for each of the Specified Restricted Uses shall be reset to the amount
set forth in this Agreement therefor on the Closing Date. On each Reset Election
Date, the amount referenced in clause (c) of the definition of Specified
Restricted Use Conditions and in each of the provisions referenced in the
definition of Specified Restricted Uses shall be so reset to the full amount
available as of the Closing Date, enabling the Borrower to use such provisions
after such Reset Election Date as if no Restricted Payments or Investments had
been made in reliance on such provisions prior to such Reset Election Date.

 

-122-



--------------------------------------------------------------------------------

8.30 CERTAIN LIMITATIONS ON ACTIVITIES OF MAQUILADORA HOLDING SUBSIDIARIES.

(a) Parent and the Borrower shall ensure that Maquiladora Holding Subsidiaries
shall not engage in any activities or own assets other than the ownership of
ninety-nine percent (99%) of the Capital Stock of Greatbatch Mexico, Greatbatch
MCSO and one or more Target Mexican Subsidiaries, and activities directly
related thereto.

(b) Maquiladora Holding Subsidiaries may not rely on the exceptions set forth in
clause (d), (f) or (g) of Section 8.1.1 (Indebtedness—In General), clause (a) or
(c) of Section 8.3 (Investments, Loans, Acquisitions, Etc.), clause (a) of
Section 8.6 (Transactions with Affiliates), clause (a)(ii) or (b) of Subsection
8.7.1 (Consolidations and Mergers), clause (c) of Subsection 8.7.2 (Sales and
Other Dispositions), nor may any Loan Party rely on such exceptions in
connection with transactions with any Maquiladora Holding Subsidiary. Each
Maquiladora Holding Subsidiary shall be treated as a “Foreign Subsidiary” for
all purposes of this Agreement (including Section 8.6 (Transactions with
Affiliates) and Section 8.27 (Certain Obligations Respecting Subsidiaries))
unless it shall have ceased to be a Subsidiary of a Foreign Subsidiary.

8.31 DESIGNATION AS SENIOR DEBT; GUARANTORS.

(a) The Borrower shall designate all Obligations as “Senior Indebtedness” and
“Designated Senior Indebtedness” or as a similar term or designation for
purposes of and as defined in, any documentation with respect to any
subordinated Indebtedness.

(b) The Borrower shall not permit Parent or any of its Subsidiaries to be a
guarantor, issuer, obligor or borrower under any Other Senior Debt Document
unless such Person is also a Guarantor or Borrower under the Loan Documents.

8.32 LINES OF BUSINESS.

The Borrower and the other Subsidiaries shall engage only in Permitted
Businesses. Parent shall not engage in any business activities other than
(a) owning one hundred percent (100%) of the outstanding Capital Stock of the
Borrower, (b) owning one hundred percent (100%) of the outstanding Capital Stock
of GB Ventures and (c) activities reasonably related to the foregoing. Unless
and until any Maquiladora Holding Subsidiary becomes a Subsidiary Guarantor, the
Borrower shall ensure that such Maquiladora Holding Subsidiary shall not engage
in any business activities other than (i) owning ninety-nine percent (99%) of
the outstanding Capital Stock of Greatbatch Mexico, Greatbatch MCSO and one or
more Target Mexican Subsidiaries; and (ii) engaging in activities directly
related to the foregoing.

8.33 FURTHER ASSURANCES.

At its sole cost and expense, upon the reasonable request of the Administrative
Agent, Parent shall, and shall cause each of its Subsidiaries to, execute and
deliver to the Administrative Agent and the Lenders such further instruments and
do or cause to be done such further acts as may be necessary or proper in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purpose of this Agreement and the other Loan Documents

 

-123-



--------------------------------------------------------------------------------

including (a) using commercially reasonable efforts to deliver such landlord
waivers and bailee waivers as the Administrative Agent shall request and
(b) delivering a control agreement for each such deposit account and brokerage
account included in the Collateral as the Administrative Agent shall request.

8.34 PARENT BUSINESS AND ASSETS.

Parent shall not engage in any business activities nor shall it acquire, lease,
license or hold any assets other than owning the Capital Stock of Borrower, the
Capital Stock of GB Ventures and engaging in activities directly related thereto
and to its corporate existence and activities directly related to requirements
of public companies.

ARTICLE 9

EVENTS OF DEFAULT

9.1 EVENTS OF DEFAULT.

“Event of Default” wherever used herein means any one of the following events
(whatever the reason for such Event of Default, whether it shall be voluntary or
involuntary or be effected by operation of Law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental instrumentality):

9.1.1 Failure to Pay Principal or Reimbursement Obligations. If the Borrower
shall fail to make any payment of (a) the principal of the Loans on the dates
when the same shall become due and payable, whether at stated maturity or at a
date fixed for any installment or prepayment thereof or otherwise or
(b) reimbursement obligations in respect of Letters of Credit on the dates when
the same shall become due and payable; or

9.1.2 Failure to Pay Interest, Fees, Etc. If the Borrower shall fail to make any
payment of interest on the Loans, the Commitment Fees, or any other amounts
owing hereunder (other than principal of the Loans and reimbursement obligations
in respect of Letters of Credit) on the dates when such interest, Commitment
Fees or other amounts shall become due and payable, and such failure continues
for more than five (5) Business Days; or

9.1.3 Cross Default to Indebtedness. (a) If Parent or any of its Specified
Subsidiaries shall default (as payor or guarantor or other surety) in the
payment of any Indebtedness (other than obligations which are covered in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations) and
9.1.2 (Failure to Pay Interest, Fees, Etc.)) and the underlying obligation with
respect to which a default has occurred aggregates to the Threshold Amount or
more or could result in a required payment of the Threshold Amount or more, or
(b) if any event shall occur or condition shall exist in respect of any such
Indebtedness that would permit, or shall have caused, the acceleration of the
payment, time for payment or maturity of any such Indebtedness; or

9.1.4 Misrepresentations. If any representation or warranty made (a) by any Loan
Party in this Agreement or in any other Loan Document or (b) by the Borrower or
any other Person (other than the Administrative Agent, the Issuing Bank or a
Lender) in any

 

-124-



--------------------------------------------------------------------------------

document, certificate or statement furnished pursuant to this Agreement or any
other Loan Document, shall be false or misleading in any respect (or in any
material respect if such representation or warranty is not by its terms already
qualified as to materiality) when made or deemed made; or

9.1.5 Certain Covenant Defaults.

(a) If there shall occur a default in the due performance or observance of any
term, covenant or agreement to be performed or observed pursuant to Sections 8.9
(Existence) as it pertains to Subsidiaries (other than the Borrower), 8.10
(Compliance with Law), 8.13 (Compliance with ERISA and Applicable Foreign Law),
8.15 (Maintenance of Properties), 8.16 (Maintenance of Records; Fiscal Year),
8.18 (Exchange of Notes), 8.27 (Certain Obligations Respecting Subsidiaries) or
8.29 (Reset Provision) and, in each case where such default is capable of being
cured, to the extent such default shall continue unremedied for a period of ten
(10) or more Business Days; or

(b) If there shall occur a default in the due performance or observance of any
term, covenant or agreement to be performed or observed pursuant to any of
Article 6 (Reporting Requirements and Notices), Article 7 (Financial Covenants),
or Article 8 (Business Covenants) other than pursuant to the Sections set forth
in clause (a) of Subsection 9.1.5 (Certain Covenant Defaults) above; provided,
that a Default by Parent or the Borrower under the covenants in Article 7
(Financial Covenants) (a “Financial Covenant Event of Default”) shall not
constitute a Default or Event of Default with respect to the Term B Facility
unless and until the Required Financial Covenant Lenders shall have accelerated
Financial Covenant Indebtedness and terminated the RC Commitment as a result of
such Event of Default (such period commencing with a Default under Article 7
(Financial Covenants) and ending on the date on which the Required Financial
Covenant Lenders accelerate the Financial Covenant Indebtedness and terminate
the RC Commitment, the “Term B Loan Standstill Period”) and such declaration has
not been rescinded on or prior to the date on which the Lenders with respect to
the Term B Facility, Term B Loans, Refinancing Term B Indebtedness or
Incremental Term B Loans, as applicable, declare an Event of Default in
connection therewith.

9.1.6 Other Covenant Defaults. If there shall occur any default in the due
performance or observance of any term, covenant or agreement to be performed or
observed pursuant to the provisions of this Agreement, other than as provided in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations), 9.1.2
(Failure to Pay Interest, Fees, Etc.), 9.1.3 (Cross Default to Indebtedness) and
9.1.5 (Certain Covenant Defaults), or any agreement incidental hereto (other
than as provided in Subsection 9.1.7 (Other Loan Document Defaults; Security)
and, if capable of being remedied, such default shall continue unremedied for
thirty (30) days after the commencement of such default; or

9.1.7 Other Loan Document Defaults; Security. If any Loan Party shall fail to
perform any of its obligations under any Loan Documents (after taking into
account any applicable cure period set forth in such agreements); or if the
validity of this Agreement or any of the other Loan Documents shall have been
challenged or disaffirmed by or on behalf of any of such parties thereto; or if,
other than as a direct result of any action or inaction of the Administrative
Agent, the Issuing Bank or the Lenders, the Liens created or intended to be

 

-125-



--------------------------------------------------------------------------------

created by any of the Loan Documents on any material amount of collateral shall
at any time cease to be valid and perfected first priority Liens in favor of the
Administrative Agent (for the benefit of the Secured Parties), subject to no
equal or prior Liens except Permitted Liens and subject to Permitted Perfection
Limitations; or if any court or other Governmental Authority shall issue a
judgment, order, decree or ruling to the effect that any material covenant,
agreement or obligation of any Loan Party under any Loan Document is illegal,
invalid or unenforceable; or

9.1.8 Custody or Control of Assets. If custody or control of any substantial
part of the property of the Borrower or the Guarantors shall be assumed by any
Governmental Authority or any court of competent jurisdiction, or any other
Person at the insistence of any Governmental Authority or any court of competent
jurisdiction; or

9.1.9 Discontinuance of Business. If the Borrower or any of the Specified
Subsidiaries shall suspend for more than ten (10) consecutive Business Days or
discontinue their business or any Material Line of Business; or

9.1.10 Insolvency. (a) If Parent, the Borrower or any of the Specified
Subsidiaries shall (i) make an assignment for the benefit of creditors or a
composition with creditors, (ii) generally not be paying its debts as they
mature, (iii) admit its inability to pay its debts as they mature, (iv) file a
petition in bankruptcy, (v) become insolvent (howsoever such insolvency may be
evidenced), (vi) be adjudicated insolvent or bankrupt, (vii) petition or apply
to any tribunal for the appointment of any receiver, custodian, liquidator or
trustee of or for it or any substantial part of its property or assets, or
(viii) commence any proceeding relating to it under any Debtor Relief Law; or
(b) if there shall be commenced against Parent, the Borrower or any of the
Specified Subsidiaries any such proceeding and the same shall not be dismissed
within thirty (30) days or an order, judgment or decree approving the petition
in any such proceeding shall be entered against Parent, the Borrower or any of
the Specified Subsidiaries; or (c) if Parent, the Borrower or any of the
Specified Subsidiaries shall have concealed, removed, or permitted to be
concealed or removed, any part of its property, with intent to hinder, delay or
defraud its creditors, or any of them, or shall have made or suffered a transfer
of any of its property which may be fraudulent under any Debtor Relief Law
including any fraudulent transfer or fraudulent conveyance or similar Law; or
(d) if Parent, the Borrower or any of the Specified Subsidiaries shall have made
any transfer of its property to or for the benefit of a creditor which
constitutes a preferential transfer under any Debtor Relief Law; or (e) if
Parent, the Borrower or any of the Specified Subsidiaries shall have suffered or
permitted, while insolvent, any creditor to obtain a lien upon any of its
property through legal proceedings or distraint; or

9.1.11 Change of Control. If there shall occur a Change of Control; or

9.1.12 Subordination. If the obligations purported to be subject to any
subordination agreement in favor of the Administrative Agent and the Lenders in
respect of the Obligations cease to be fully subordinated to all of the
Obligations; or

9.1.13 Swap Agreements. If Parent or any of its Subsidiaries shall default in
any payment when due (after giving effect to any applicable grace or cure
periods) of any obligations under any Swap Agreement entered into with any Swap
Party, regardless of the amount involved in such default, and any termination
event (or equivalent or analogous event or action) shall have resulted
therefrom; or

 

-126-



--------------------------------------------------------------------------------

9.1.14 Judgments. If any judgment or judgments or assessment or assessments for
the payment of money in excess of the Threshold Amount in the aggregate (except
to the extent covered by insurance) shall be rendered against Parent or any of
its Subsidiaries and such judgment remains either unstayed or unsatisfied for a
period of thirty (30) days or more.

9.2 ACCELERATION; REMEDIES.

9.2.1 Acceleration upon Insolvency. Upon the occurrence of any event described
in Subsection 9.1.10 (Insolvency), the entire unpaid principal balance of the
Loans, and interest accrued and premium, if any, thereon, and any unpaid accrued
Commitment Fees and all other amounts accrued hereunder or under the other Loan
Documents, shall be immediately due and payable by the Borrower and the
Commitments shall terminate without presentment, demand, protest, notice of
protest or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Borrower.

9.2.2 Acceleration upon Other Defaults. Upon the occurrence of any Event of
Default other than any event described in Subsection 9.1.10 (Insolvency), or at
any time thereafter if any Event of Default shall then be continuing, the
Administrative Agent shall, if directed by the Majority Lenders (or, if a
Financial Covenant Event of Default (and no other Event of Default not resulting
from such Financial Covenant Event of Default) shall have occurred and is
continuing at a time when the Term B Loan Standstill Period has not expired,
then at the request of, or with the consent of, the Required Financial Covenant
Lenders only, and in such case only with respect to the Financial Covenant
Indebtedness), (a) by written notice to the Borrower, declare the entire unpaid
principal balance or any portion of the principal balance of all or any of the
Loans, and interest accrued and premium, if any, thereon and any unpaid accrued
Commitment Fees and all other amounts accrued hereunder or under the other Loan
Documents (or only the Financial Covenant Indebtedness, as applicable), to be
immediately due and payable by the Borrower, and/or (b) terminate the
Commitment.

9.2.3 Remedies in General. In the event of acceleration pursuant to Subsection
9.2.1 (Acceleration upon Insolvency) or Subsection 9.2.2 (Acceleration upon
Other Defaults), all principal and interest, premium, fees, and other amounts
(or just the Financial Covenant Indebtedness, as applicable) shall thereupon
become and be immediately due and payable, without presentation, demand,
protest, notice of protest or other notice of dishonor of any kind, all of which
are hereby expressly waived by the Borrower; and the Administrative Agent
(acting directly or through appointment of one or more trustees of the
Administrative Agent’s choosing) may proceed to protect and enforce its rights
and those of the Issuing Bank and the Lenders under the Loan Documents in any
manner or order it deems expedient without regard to any equitable principles of
marshalling or otherwise. In addition to all other rights hereunder or under
Law, the Administrative Agent shall have the right to institute proceedings in
equity or other appropriate proceedings for the specific performance of any
covenant or agreement made in any of the Loan Documents or for an injunction
against the violation of any of the terms of any of the Loan Documents or in aid
of the exercise of any power granted in any

 

-127-



--------------------------------------------------------------------------------

of the Loan Documents or by Law or otherwise. Further, the Administrative Agent
shall be entitled to the appointment of a trustee or receiver for all or any
part of the businesses of Parent or any of its Subsidiaries, which trustee or
receiver shall have such powers as may be conferred by the appointing authority.
All rights and remedies given by this Agreement, the Notes and the other Loan
Documents are cumulative and not exclusive of any of such rights or remedies or
of any other rights or remedies available to the Administrative Agent, the
Issuing Bank or any Lender, and no course of dealing between Parent or any of
its Subsidiaries, on one hand, and the Administrative Agent, the Issuing Bank or
any Lender, on the other hand, or any delay or omission in exercising any right
or remedy shall operate as a waiver of any right or remedy, and every right and
remedy may be exercised from time to time and as often as shall be deemed
appropriate by the Administrative Agent.

9.3 PROCEEDS OF COLLATERAL.

Following an Event of Default and acceleration of the Obligations, the
Administrative Agent shall apply proceeds of Collateral as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
expenses (including expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and accrued and unpaid Commitment Fees or other
fees, ratably amongst the Secured Parties in proportion to the respective
amounts described in this clause “Second” due to them;

Third, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans, reimbursement obligations under Letters of Credit and
obligations arising out of Swap Agreements entered into with Swap Parties,
ratably amongst the Secured Parties in proportion to the respective amounts
described in this clause “Third” due to them;

Fourth, to payment of all other Secured Obligations, ratably amongst the Secured
Parties in proportion to the respective amounts described in this clause
“Fourth” due to them; and

Finally, the balance, if any, after all of the Secured Obligations have been
satisfied, to the Borrower or its applicable Subsidiary or as otherwise required
by Law.

Notwithstanding the foregoing, (a) Cash Collateral provided to specifically
secure LC Obligations shall first be applied against any outstanding LC
Obligations and (b) proceeds of Guaranties provided by Loan Parties who are not
“eligible contract participants” within the meaning of the Commodity Exchange
Act and proceeds of Collateral securing those Guaranties shall not be applied to
any Swap Obligations.

 

-128-



--------------------------------------------------------------------------------

ARTICLE 10

AGENCY

10.1 APPOINTMENT AND AUTHORITY.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints M&T to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Without limiting the generality of the foregoing, the Lenders and the Issuing
Bank hereby authorize the Administrative Agent (in its sole discretion):

(a) in connection with the sale or other disposition of any asset included in
the Collateral or all of the Capital Stock of any Guarantor, to the extent
undertaken in accordance with the terms of this Agreement, to release a Lien
granted to it (for the benefit of the Secured Parties) on such asset or Capital
Stock and/or to release such Guarantor from its obligations hereunder;

(b) to determine that the cost to the Borrower is disproportionate to the
benefit to be realized by the Administrative Agent, the Lenders and the other
Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that the Borrower should not be required to
perfect such Lien in favor of the Administrative Agent (for the benefit of the
Secured Parties);

(c) to appoint subagents to be the holder of record of a Lien to be granted to
the Administrative Agent (for the benefit of the Secured Parties) or to hold on
behalf of the Administrative Agent the Collateral or instruments relating
thereto;

(d) to enter into and perform its obligations under the other Loan Documents;
and

(e) to execute and deliver the agreements contemplated by Section 11.5
(Amendments, Waivers and Consents).

In addition to any other rights and remedies hereunder or under the other Loan
Documents or applicable Law, upon the occurrence and during the continuance of
an Event of Default, each of the Secured Parties hereby authorizes the
Administrative Agent to take such

 

-129-



--------------------------------------------------------------------------------

actions on behalf of the Secured Parties and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents together with such actions and powers as are reasonably incidental
thereto and exercise any other rights and remedies under applicable law, in the
name of the Secured Parties or otherwise, including sell, assign, lease, license
(on an exclusive or nonexclusive basis) or otherwise dispose of the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as the Administrative Agent may deem commercially reasonable and to
credit bid any or all of the Secured Obligations on behalf of the Secured
Parties in connection with any sale or other disposition of any or all assets or
equity of any or all Loan Parties.

10.2 RIGHTS AS A LENDER.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with Parent or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 EXCULPATORY PROVISIONS.

10.3.1 Limited Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing,

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law and shall
be entitled to confirmation by the Lenders of their indemnification of the
Administrative Agent for any such actions, and

 

-130-



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

10.3.2 Further Limitations on Liability.

(a) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 (Amendments, Waivers and Consents)
and 9.2 (Acceleration; Remedies) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Event of Default unless and until notice describing
such Event of Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank which notice states that it is a “Notice of Default”
or a “Notice of an Event of Default.”

(b) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document including any Liens
provided for herein or therein, or (v) the satisfaction of any condition set
forth in Article 4 (Conditions to Fundings and Issuances of Letters of Credit)
or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

(c) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

10.4 RELIANCE BY ADMINISTRATIVE AGENT.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of

 

-131-



--------------------------------------------------------------------------------

Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. As of the date of this
Agreement, counsel to the Administrative Agent is Drinker Biddle & Reath LLP and
the Lenders acknowledge that said counsel is only representing the
Administrative Agent in connection with the matters herein; each Lender
acknowledges that it has or may consult with separate legal counsel to the
extent it deems appropriate at its sole cost and expense; provided, that nothing
in this Section 10.4 shall expand or limit the Lenders’ rights pursuant to
Subsection 11.14.1 (Costs and Expenses).

10.5 DELEGATION OF DUTIES.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. Should any instrument in writing from the Borrower
or any other Loan Party be required by any sub-agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
it such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon reasonable request by the Administrative Agent or such
sub-agent.

10.6 RESIGNATION OF ADMINISTRATIVE AGENT.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a Lender, or an Affiliate of a
Lender. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided, that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents

 

-132-



--------------------------------------------------------------------------------

(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Bank under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring (or retired) Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this paragraph). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article 10 and Section 11.14 (Expenses; Indemnity; Damage
Waiver) shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

10.7 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 LEAD ARRANGERS; CO-DOCUMENTATION AGENTS.

(a) Anything herein to the contrary notwithstanding, no Lead Arranger, in its
capacity as such, or any other Person acting as an arranger or bookrunner or in
a similar capacity with respect to any Incremental Extension of Credit,
Refinancing Term Loan Indebtedness, Refinancing RC Indebtedness, Repricing Event
or other transaction relating to the Loan Documents or the Facilities shall have
any duties or responsibilities hereunder or under any other Loan Documents.
Without limiting the foregoing, no Lead Arranger or such other Person shall be
liable to any party hereto for any actions such Person may take or fail to take
in such capacity.

(b) Anything herein to the contrary notwithstanding, no co-documentation agent,
in its capacity as such, or any other Person acting as a documentation agent or
in a similar capacity with respect to any Incremental Extension of Credit,
Refinancing Term

 

-133-



--------------------------------------------------------------------------------

Loan Indebtedness, Refinancing RC Indebtedness, Repricing Event or other
transaction relating to the Loan Documents or the Facilities shall have any
powers, duties or responsibilities hereunder or under any other Loan Documents.
Without limiting the foregoing, no co-documentation agent or such other Person
shall be liable to any party hereto for any actions such Person may take or fail
to take in such capacity.

10.9 ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
constituting Secured Obligations allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder or under
any other Loan Document.

10.10 COLLATERAL AND GUARANTY MATTERS.

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made) as
more fully set forth in Section 11.16 (Termination of Security; Partial Release
of Security), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part

 

-134-



--------------------------------------------------------------------------------

of or in connection with any sale or other disposition permitted under the Loan
Documents as more fully set forth in Section 11.16 (Termination of Security;
Partial Release of Security), or (z) subject to Section 11.5 (Amendments,
Waivers and Consents), if approved, authorized or ratified in writing by the
Majority Lenders;

(b) to release any Subsidiary Guarantor from its obligations under the
Suretyship Agreements if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents; and

(c) to release from the Collateral the Capital Stock of one or more Target
Mexican Subsidiaries owned by any Subsidiary Guarantor as of the Closing Date at
such time as it is transferred in accordance with a Permitted Maquiladora
Restructuring and to release the Maquiladora Holding Subsidiary as a Guarantor
and to release from Collateral the assets (including, specifically, the shares
of such Target Mexican Subsidiary) and/or Capital Stock of the Maquiladora
Holding Subsidiary, in each case, in connection with such Permitted Maquiladora
Restructuring.

Except as otherwise expressly set forth herein or in any Loan Document that
specifically references such Person, no provider of Banking Services and no Swap
Party or any other Secured Party that obtains the benefits of any Collateral by
virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11 NO RELIANCE ON ADMINISTRATIVE AGENT’S CUSTOMER IDENTIFICATION PROGRAM.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or its agents, this Agreement, the other documents or
the transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any record-keeping, (c) comparisons with government lists,
(d) customer notices or (e) other procedures required under the CIP Regulations
or such other laws.

 

-135-



--------------------------------------------------------------------------------

10.12 NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the Lenders
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Administrative Agent and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

ARTICLE 11

MISCELLANEOUS

11.1 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

11.1.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Subsection 11.1.2 (Electronic Communications)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(a) if to Parent, the Borrower or any other Loan Party, to it at 10000 Wehrle
Drive, Clarence New York 14031, Attention of Michael Dinkins (Facsimile No.
(214) 618- 5246; Telephone No. (214) 618-5242) and Timothy G. McEvoy (Facsimile
No. (716) 759-5028); Telephone No. (716) 759-5623 and a copy to Hodgson Russ
LLP, 140 Pearl Street, Suite 100, Buffalo, NY 14202-4040 (Facsimile No.
(716) 819-4714; Telephone No. (716) 848-1757), Attention of Christofer C. Fattey
(which copy shall not constitute notice);

(b) if to the Administrative Agent, to it at One Fountain Plaza, Buffalo, New
York, 14203, Attention: Michael Prendergast (Facsimile No. (716) 848-7318;
Telephone No. (716) 848-7304) and a copy to 25 South Charles Street, 12th Floor,
Baltimore, Maryland 21201, Attention of Hugh Giorgio (Facsimile No.
(410) 244-4477; Telephone No. (410) 244-3849)

 

-136-



--------------------------------------------------------------------------------

and a copy to Drinker Biddle & Reath LLP, One Logan Square, Suite 2000,
Philadelphia, Pennsylvania 19103 (Facsimile No. (215) 988-2757; Telephone No.
(215) 988-2665), Attention of Jill Bronson (which copy shall not constitute
notice);

(c) if to the Issuing Bank, to it at One Fountain Plaza, Buffalo, New York,
14203, Attention: Michael Prendergast (Facsimile No. (716) 848-7318; Telephone
No. (716) 848-7304) and a copy to 25 South Charles Street, 12th Floor,
Baltimore, Maryland 21201, Attention of Hugh Giorgio (Facsimile No.
(410) 244-4477; Telephone No. (410) 244-3849) and a copy to Drinker Biddle &
Reath LLP, One Logan Square, Suite 2000, Philadelphia, Pennsylvania 19103
(Facsimile No. (215) 988-2757; Telephone No. (215) 988-2665), Attention of Jill
Bronson (which copy shall not constitute notice); and

(d) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection 11.1.2 (Electronic Communications), shall be effective as
provided in Subsection 11.1.2 (Electronic Communications). In the event of a
discrepancy between any telephonic and any written notice, the written notice
shall control. Any Lender giving any notice to the Borrower shall send
simultaneously a copy of such notice to the Administrative Agent.

11.1.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Section 2.12 (Mechanics of Payments; Lender Payments) or Subsection 3.1.7
(Participation by Lenders). If such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Sections by electronic communication, the Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

 

-137-



--------------------------------------------------------------------------------

11.1.3 Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

11.1.4 Platform; MNPI.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(b) The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by, or on behalf of, Parent and its Subsidiaries hereunder or in
connection herewith (collectively, the “Borrower Materials”) by posting the
Borrower Materials on the Platform and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive MNPI) (each, a
“Public Lender”). The Borrower hereby agrees that: (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any MNPI (provided that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
(or equivalent); and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor” (or
equivalent). Notwithstanding the foregoing, the following Borrower Materials
shall be deemed to be marked “PUBLIC” (unless the Borrower notifies the
Administrative Agent promptly prior to the distribution thereof that any such
document contains MNPI, in which case the Borrower agrees that it shall (or
shall cause Parent to) promptly publicly disclose such document such that it no
longer contains MNPI): (i) the Loan Documents (including all exhibits and
schedules thereto), (ii) notification of changes in the terms of the Facilities,
(iii) all information, reports, documents and certificates delivered pursuant to
Subsections 6.1.1, 6.1.2 and 6.1.3 and (iv) the DQ List.

(c) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI.

(d) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a

 

-138-



--------------------------------------------------------------------------------

particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower or any
Loan Party provides to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

11.2 SURVIVAL OF REPRESENTATIONS.

All representations and warranties contained in the Loan Documents shall survive
the making of the Loans and the issuance of the Letters of Credit and shall not
be waived by the execution and delivery of this Agreement or any investigation
by the Administrative Agent, the Issuing Bank or the Lenders.

11.3 NO IMPLIED WAIVERS.

No failure or delay on the part of the Administrative Agent, the Issuing Bank or
any Lender in exercising any right, power or privilege under the Loan Documents
and no course of dealing between Parent or any of its Subsidiaries, on the one
hand, and the Administrative Agent, the Issuing Bank or any Lender, on the other
hand, shall operate as a waiver of any such right, power or privilege. No single
or partial exercise of any right, power or privilege under the Loan Documents
precludes any other or further exercise of any such right, power or privilege or
the exercise of any other right, power or privilege. The rights and remedies
expressly provided in the Loan Documents are cumulative and not exclusive of any
rights or remedies that the Administrative Agent, the Issuing Bank or any Lender
would otherwise have. No notice to or demand on Parent or the Borrower in any
case shall entitle Parent or the Borrower to any other or further notice or
demand in similar or other circumstances or shall constitute a waiver of the
right of the Administrative Agent, the Issuing Bank or any Lender to take any
other or further action in any circumstances without notice or demand. Any
waiver that is given shall be effective only if in writing and only for the
limited purposes expressly stated in the applicable waiver.

11.4 SEVERABILITY.

Every provision of the Loan Documents is intended to be severable. If any term
or provision of the Loan Documents shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired thereby. Any invalidity, illegality
or unenforceability of any term or provision of the Loan Documents in any
jurisdiction shall not affect the validity, legality or enforceability of any
such term or provision in any other jurisdiction.

 

-139-



--------------------------------------------------------------------------------

11.5 AMENDMENTS, WAIVERS AND CONSENTS.

11.5.1 In General. This Agreement and the other Loan Documents may not be
amended or modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Administrative Agent with the
consent of the necessary Lenders, as applicable, as provided in this Subsection
11.5.1. With the written consent of the Majority Lenders (other than with
respect to any amendment or waiver contemplated in clause (l) below, which shall
only require the consent of the Required Financial Covenant Lenders), the
Administrative Agent may, on behalf of the Lenders, enter into agreements that
modify, amend or supplement this Agreement or any other Loan Document, and with
such consent, the Administrative Agent may waive compliance with any provision
of any of the Loan Documents, all as referred to in this Subsection 11.5.1.
However, no such modification, amendment, supplement or waiver shall:

(a) increase the maximum amount of the RC Commitment, the Term A Commitment or
the Term B Commitment of any Lender without such Lender’s written consent;

(b) extend the Maturity Date or any scheduled amortization or date for payment
of principal or interest on the Loans or fee under Subsection 2.7.1 (Commitment
Fees), Subsection 3.1.6 (Fees) or other fees payable hereunder of any Lender
without such Lender’s written consent (it being understood that the extension
contemplated by Section 2.18 (Extension of Maturity Date) shall not be deemed an
amendment subject to this clause (b));

(c) amend the interest rate provisions hereof to decrease the rate of interest
or fees payable to any Lender without such Lender’s written consent; provided,
that the written consent of the Majority Lenders, rather than the consent of all
Lenders, shall be sufficient to waive imposition of the Default Rate pursuant to
Subsection 2.8.6 (Default Rate); and provided, further, that any amendment to
the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (c);

(d) reduce the principal amount of Loans due to any Lender without such Lender’s
written consent;

(e) reduce the amount of the fees payable under Subsection 2.7.1 (Commitment
Fees), Subsection 3.1.6 (Fees) or other fees, payable to any Lender without such
Lender’s written consent;

(f) amend Subsections 2.11.3 (Disbursements from Administrative Agent to
Lenders) or 2.11.4 (Sharing of payments by Lenders) in a manner that would alter
the pro rata sharing of payments required thereby without the consent of the
each Lender directly and adversely affected thereby (it being understood that
transactions contemplated by Sections 2.18 (Extension of Maturity Date) and 2.19
(Refinancing Facilities) and Subsections 2.1.11 (Incremental Extensions of
Credit), 2.7.3 (Repricing Event) and 11.6.7 (Borrower Buybacks) shall not be
deemed to alter such pro rata sharing of payments);

(g) amend Section 9.3 (Proceeds of Collateral) without the consent of each
Lender directly and adversely affected thereby;

 

-140-



--------------------------------------------------------------------------------

(h) amend, modify or waive the provisions of this Section 11.5 without each
Lender’s written consent;

(i) amend or modify the definition of (i) “Majority Lenders” without each
Lender’s written consent; provided, however, if this Agreement is amended to
provide for additional tranches of revolver or term Indebtedness hereunder, the
definition of “Majority Lenders” may be amended to accommodate such new tranches
in a manner similar to the existing Loans and Commitments with the consent of
the Lenders constituting the Majority Lenders (determined without giving effect
to such amendment), or (ii) “Required Financial Covenant Lenders” without the
consent of each Lender holding Loans or Commitments under the Financial Covenant
Indebtedness;

(j) release all or substantially all of the guaranties (or value thereof) or all
or substantially all of the Collateral (or value thereof) that secures the
Obligations without each Lender’s written consent; provided, however, the
Administrative Agent may without the consent of any Person release any Guarantor
or any Collateral granted pursuant to the Loan Documents and file UCC-3
termination statements or statements of amendment or take other appropriate
action (i) as a court of competent jurisdiction may direct, (ii) in connection
with a disposition (other than to Parent or any of its Subsidiaries) permitted
under Subsection 8.7.2 (Sales and Other Dispositions) or as otherwise provided
under the Loan Documents, (iii) if, in accordance with and to the extent
required by this Agreement, cash proceeds from any sale or transfer of the
Collateral are used to prepay outstanding sums due under this Agreement or are
reinvested in Parent and its Subsidiaries or (iv) as otherwise provided in the
Loan Documents;

(k) waive an Event of Default under Subsection 9.1.1 (Failure to Pay Principal
or Reimbursement Obligations) or 9.1.2 (Failure to Pay Interest, Fees, Etc.)
(other than in respect of the imposition of the Default Rate and other than as a
result of an acceleration of only Financial Covenant Indebtedness resulting from
a Financial Covenant Event of Default) after such Event of Default shall have
occurred without each Lender’s written consent (but the Majority Lenders may
direct the Administrative Agent to forbear under such circumstances and the
Majority Lenders may rescind any acceleration of the Obligations (or in the case
of Obligations in respect of Financial Covenant Indebtedness only accelerated
upon a Financial Covenant Event of Default, such acceleration may be rescinded
by the Required Financial Covenant Lenders));

(l) (i) amend, waive or otherwise modify Article 7 (Financial Covenants) or the
defined terms used in Article 7 (Financial Covenants), or (ii) waive any
Financial Covenant Event of Default, in each case, without the consent of the
Required Financial Covenant Lenders (and, for the avoidance of doubt, without
the need for any consent by any other Lenders or the Majority Lenders);

(m) waive an Event of Default under Subsection 9.1.1 (Failure to Pay Principal
or Reimbursement Obligations) or 9.1.2 (Failure to Pay Interest, Fees, Etc.) as
it relates only to Financial Covenant Indebtedness that has been accelerated in
connection with a Financial Covenant Event of Default without the written
consent of each Lender (other than Defaulting Lenders) holding any Financial
Covenant Indebtedness (but the Required Financial Covenant Lenders may direct
the Administrative Agent to forbear under such circumstances);

 

-141-



--------------------------------------------------------------------------------

(n) amend or modify the definition of “Required Financial Covenant Lenders”
without the consent of each Lender directly affected thereby; or

(o) amend Subsection 2.7.3 (Repricing Event) without the consent of each of the
Term B Lenders holding Initial Term B Loans or Commitments in respect thereof.

In addition to the foregoing, no amendment, modification or waiver shall affect
the rights or obligations of (i) the Administrative Agent without the written
consent of the Administrative Agent, (ii) the Issuing Bank without the written
consent of the Issuing Bank, or (iii) the Swingline Lender without the written
consent of the Swingline Lender.

Notwithstanding any of the foregoing, (1) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to cure any ambiguity, omission,
mistake, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from (x) the
Majority Lenders stating that the Majority Lenders object to such amendment or
(y) if affected by such amendment, the Swingline Lender or any Issuing Bank
stating that it objects to such amendment, (2) this Agreement may be amended to
provide for Incremental Extensions of Credit in the manner contemplated by
Subsection 2.1.11 (Increases in Facility), the extension of the Maturity Date as
provided in Section 2.18 (Extension of Maturity Date) and the incurrence of
Refinancing Term Loan Indebtedness and Refinancing RC Indebtedness as provided
in Section 2.19 (Refinancing Facilities), in each case without any additional
consents, (3) any fee letters in connection herewith may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto, (4) subject to clause (c) of Subsection 11.6.8 (Disqualified
Institution), each Lender is entitled to vote as such Lender sees fit on any
Bankruptcy Plan that affects the Loans, and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein, (5) the Majority
Lenders shall determine whether or not to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders, (6) only the written
consent of the Borrower, Required Financial Covenant Lenders and the
Administrative Agent shall be required to amend, waive or otherwise modify any
term or provision of Article 7 (Financial Covenants) (in each case, including
any definitions used therein) or Section 9.1.5 (Certain Covenant Defaults)
(solely as it relates to Article 7 (Financial Covenants)).

11.5.2 Other Amendments. No modification, amendment, supplement or waiver of any
provision of this Agreement shall be made that would reduce or extend the date
of payment for reimbursement obligations in respect of Letters of Credit without
the consent of the Issuing Bank and all Lenders having a participation interest
therein.

11.5.3 Exception. Notwithstanding the foregoing provisions of this Section 11.5
or anything to the contrary contained in this Agreement, any Lender that has
requested that it not receive material, non-public information concerning the
Borrower, and that is therefore unable or unwilling to vote with respect to an
issue arising under this Agreement, will agree to vote, and will be deemed to
have voted, its Commitment and Loans under this Agreement pro rata in accordance
with the percentage of Commitments and Loans voted in favor of, and the
percentage of Commitments and Loans voted against, any such issue under this
Agreement.

 

-142-



--------------------------------------------------------------------------------

11.6 SUCCESSORS AND ASSIGNS.

11.6.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Loan Parties
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (a) to an Eligible Assignee in accordance with the
provisions of Subsection 11.6.2 (Assignments by Lenders), (b) by way of
participation in accordance with the provisions of Subsection 11.6.4
(Participations) or (c) by way of pledge or assignment of a security interest
subject to the restrictions of Subsection 11.6.6 (Certain Pledges), and any
other attempted assignment or transfer by any party hereto shall be null and
void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Subsection 11.6.4 (Participations) and, to the extent expressly contemplated
hereby, the Lead Arrangers and the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

11.6.2 Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided, that (in each case with respect to any Facility)
any such assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in clause (a)(ii) below or in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and

(ii) in any case not described in the preceding clause (i), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than Two Million Dollars ($2,000,000), in the case of any assignment in
respect of any RC Commitment, or One Million Dollars ($1,000,000), in the case
of any assignment in respect of any Term Facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).

 

-143-



--------------------------------------------------------------------------------

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or Commitment
assigned, except that this clause (b) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by Subsection 11.6.1 (Successors and Assigns Generally) and,
in addition:

(i) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) a Default or Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment of an interest in a Term Facility unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice of such assignment; provided, further, that the consent
of the Borrower shall not be required for any assignments of Loans or
Commitments during the primary syndication of the Facilities to any assignee
separately approved by the Borrower to the Lead Arrangers; and

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (1) the RC Facility or any unfunded Commitments with respect to a
Term Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (2) any Term Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; provided, that
the consent of the Administrative Agent shall not be required for any
assignments of Term B Loans during the primary syndication of the Term B
Facility to any assignee approved by the Lead Arrangers; and

(iii) the consent of the Issuing Bank and Swingline Lender (each such consent
not to be unreasonably withheld, conditioned or delayed) shall be required for
any assignment in respect of the RC Facility.

(d) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of Three Thousand Five Hundred Dollars
($3,500); provided, that (i) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment, (ii) only a single processing and recordation fee (if any) of
any Lender shall be payable in respect of multiple contemporaneous assignments
by such Lender pursuant to a single Assignment and Assumption and (iii) only a
single processing and recordation fee (if any) of any Lender shall be payable in
respect of multiple contemporaneous assignments between or to Approved Funds of
such Lender. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

-144-



--------------------------------------------------------------------------------

(e) No Assignment to Certain Persons. No such assignment shall be made to
(i) except, solely with respect to Term B Loans, as permitted by Subsection
11.6.7 (Borrower Buybacks), the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (ii) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any Disqualified
Institution (to the extent the DQ List has been made available to the Lenders).

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(g) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Subsection 11.6.3 (Register), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Subsection 2.8.5 (Breakage), Section 2.9
(Increased Costs; Unavailability) and Section 11.14 (Expenses; Indemnity; Damage
Waiver) with respect to the facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

-145-



--------------------------------------------------------------------------------

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Subsection 11.6.4 (Participations).

11.6.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

11.6.4 Participations.

(a) Any Lender may at any time, without the consent of, or notice to, the
Administrative Agent, the Swingline Lender, the Issuing Bank or the Borrower,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Lender may furnish any information
concerning the Borrower in its possession from time to time to prospective
Participants; provided, that such Lender shall require any such prospective
Participants to agree in writing to maintain the confidentiality of such
information as provided in Section 11.13 (Treatment of Certain Information;
Confidentiality; Advertisement). For the avoidance of doubt, each Lender shall
be responsible for the indemnity under clause (b) of Subsection 2.13.3
(Indemnification) with respect to any payments made by such Lender to its
Participant(s).

(b) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the matters
specifically referred to in clauses (a), (b), (c) and (i) of Section 11.5.1
(Amendments, Waivers and Consents—In General). Subject to clause (b) of this
Subsection 11.6.4 (Participations), the Borrower agrees that each Participant
shall be entitled to the benefits of Subsection 2.8.5 (Breakage) and, subject to
Subsection 11.6.5 (Limitations Upon Participants Rights), Section 2.9 (Increased
Costs; Unavailability) to the same extent as if it were a Lender

 

-146-



--------------------------------------------------------------------------------

and had acquired its interest by assignment pursuant to Subsection 11.6.2
(Assignments by Lenders). To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 11.11 (Right of Setoff) as though
it were a Lender; provided, that such Participant (A) agrees to be subject to
Subsection 2.11.4 (Sharing of Payments by Lenders) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

11.6.5 Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.9 (Increased Costs;
Unavailability) than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.13 (Taxes) unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Subsection 2.13.5
(Status of Lenders) as though it were a Lender.

11.6.6 Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided, that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.6.7 Borrower Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Term B Lender may, at any time, assign all or a portion of its
Term B Loans on a non-pro rata basis to Parent or a Subsidiary of Parent in
accordance with the procedures set forth on Exhibit J, pursuant to an offer made
available by Parent or such Subsidiary of Parent to all Term B Lenders on a pro
rata basis (a “Dutch Auction”), subject to the following conditions and
limitations:

(a) Parent (or its Subsidiary, as applicable) shall represent and warrant, as of
the date of the launch of the Dutch Auction and on the date of any such
assignment, that neither it, its Affiliates nor any of its respective directors
or officers has any MNPI that has not been disclosed to the Term B Lenders
generally (other than to the extent any such Term B Lender does not wish to
receive MNPI) prior to such date;

 

-147-



--------------------------------------------------------------------------------

(b) immediately and automatically, without any further action on the part of the
Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Term B Loans from a Term B Lender to the
Borrower, such Term B Loans and all rights and obligations as a Term B Lender
related thereto shall, for all purposes under this Agreement, the other Loan
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrower
shall neither obtain nor have any rights as a Term B Lender hereunder or under
the other Loan Documents by virtue of such assignment;

(c) Parent and its Subsidiaries, collectively, shall have a minimum Liquidity of
at least Fifty Million Dollars ($50,000,000) after giving pro forma effect to
the proposed assignment;

(d) the Borrower shall be in compliance with the covenants set forth in Article
7 (Financial Covenants) on a pro forma basis after giving effect to the proposed
assignment;

(e) no proceeds of any RC Loans shall be used to fund any such purchase by
assignment; and

(f) no Default or Event of Default shall have occurred and be continuing before
or immediately after giving effect to such assignment.

11.6.8 Disqualified Institutions.

(a) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (a) shall not be void, but the other provisions of this Subsection 11.6.8
shall apply.

(b) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (a) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (i) terminate
any RC Commitment of such Disqualified Institution and

 

-148-



--------------------------------------------------------------------------------

repay all obligations of the Borrower owing to such Disqualified Institution in
connection with such RC Commitment, (ii) in the case of outstanding Term Loans
held by Disqualified Institutions, purchase or prepay such Term Loan by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (iii) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.6 and Subsection 2.14.2 (Replacement
of Lenders), all of its interest, rights and obligations under this Agreement to
one or more Eligible Assignees at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(c) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (i) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(ii) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (each,
a “Bankruptcy Plan”), each Disqualified Institution party hereto hereby agrees
(1) not to vote on such Plan, (2) if such Disqualified Institution does vote on
such Bankruptcy Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

(d) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (i) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(ii) provide the DQ List to each Lender requesting the same.

11.7 CALCULATIONS AND FINANCIAL DATA.

Except as otherwise provided in this Agreement, calculations under this
Agreement shall be made and financial data and terms referred to in this
Agreement shall be prepared and interpreted both as to classification of items
and as to amounts in accordance with GAAP.

 

-149-



--------------------------------------------------------------------------------

11.8 DESCRIPTIVE HEADINGS.

The descriptive headings of the several sections of this Agreement are inserted
for convenience only and shall not affect the meaning or construction of any of
the provisions of this Agreement.

11.9 GOVERNING LAW; JURISDICTION; ETC.

11.9.1 Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York
(excluding the Laws applicable to conflicts or choice of law); provided,
however, that solely for purposes of Subsection 4.1.2 (Company Material Adverse
Effect) the interpretation of the term “Company Material Adverse Effect” and
terms used for purposes of such definition shall be governed by and interpreted
in accordance with the law of the State of Delaware (excluding the Laws
applicable to conflicts or choice of law).

11.9.2 Submission to Jurisdiction. Each of Parent and the Borrower irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York and of the
United States District Court of the Southern District of New York, in each case
located in New York County, New York, and any appellate court from any thereof,
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined exclusively in such
New York state court or, to the fullest extent permitted by applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Notwithstanding the foregoing, nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any of
the Loan Parties or their respective properties in the courts of any
jurisdiction.

11.9.3 Waiver of Venue. Each of Parent and the Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Subsection 11.9.2 (Submission to
Jurisdiction). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

-150-



--------------------------------------------------------------------------------

11.9.4 Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1 (Notices;
Effectiveness; Electronic Communication). Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Law.

11.10 MAXIMUM LAWFUL INTEREST RATE.

If, at any time, the rate of interest, together with all amounts that constitute
interest and that are reserved, charged or taken hereunder as compensation for
fees, services or expenses incidental to the making, negotiating or collecting
of the Loans, shall be deemed by a court of law with competent jurisdiction, a
governmental agency or a tribunal to exceed the maximum rate of interest
permitted to be charged by the Lenders to the Borrower under applicable Law, if
such interest, fees and expenses are in excess of the maximum amount permitted
by applicable Law, then, during such time as such rate of interest would be
deemed excessive, that portion of each sum paid attributable to that portion of
such interest rate that exceeds the maximum rate of interest so permitted shall
be deemed a voluntary prepayment of the unpaid principal amount due pursuant to
this Agreement and the Notes. As used in this Section 11.10, the term
“applicable Law” shall mean the Law in effect as of the date hereof; provided,
however, that in the event there is a change in the Law that results in a higher
permissible rate of interest, then this Agreement shall be governed by such new
Law as of its effective date.

11.11 RIGHT OF SETOFF.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or any other Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the Issuing Bank, irrespective of whether
or not such Lender or the Issuing Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or any other Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
(Defaulting Lenders) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff

 

-151-



--------------------------------------------------------------------------------

and application. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL THAT SECURES THE LOANS, PRIOR
TO EXERCISING ITS RIGHT TO SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

11.12 COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.

11.12.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate fee letters or other letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arrangers constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Article 4 (Conditions to Fundings
and Issuance of Letters of Credit), this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.12.2 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

11.13 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY; ADVERTISEMENT.

11.13.1 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in

 

-152-



--------------------------------------------------------------------------------

connection with the exercise of any remedies hereunder or under any other Loan
Document or any Swap Agreement with any Lender, Swap Party or any of their
respective Affiliates or any action or proceeding relating to this Agreement or
any other Loan Document or any Swap Agreement with any Lender, any Swap Party or
any of their respective Affiliates or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Borrower
and its obligations or (iii) a Federal Reserve Bank or central bank in
connection with a pledge or assignment under Subsection 11.6.6 (Certain
Pledges); (g) this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (g)) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the Facilities or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower. Notwithstanding the foregoing, any
Lender may disclose Information, without notice to Borrower, to governmental
regulatory authorities in connection with any regulatory examination of such
Lender or in accordance with such Lender’s regulatory compliance policy.

11.13.2 Information. For purposes of this Section 11.13, “Information” means all
information received from Parent or any of its Subsidiaries relating to Parent
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by Parent or any
of its Subsidiaries; provided, that in the case of information received from
Parent or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

11.13.3 Advertisement. Each of Parent and the Borrower hereby authorizes each
Lead Arranger and the Administrative Agent to publish the name of Parent and the
Borrower and the amount of the financing evidenced hereby in any “tombstone” or
comparable advertisement which such Lead Arranger or the Administrative Agent
elects to publish. In addition, each of Parent and the Borrower agrees that any
Lead Arranger and the Administrative Agent may provide lending industry trade
organizations with information necessary and customary (including the amount and
type of facilities, the rates and counsel’s name) for inclusion in league table
measurements after the Closing Date. Without limiting the generality of the
foregoing, each of Parent and the Borrower acknowledges and agrees to the
disclosure by any Lead Arranger or the Administrative Agent after the Closing
Date of information relating to the Loans to Gold Sheets, and other similar bank
trade publications, with such information to consist of deal terms consisting of
(a) the Borrower’s name (or Parent’s name, if applicable), (b)

 

-153-



--------------------------------------------------------------------------------

principal loan amounts, (c) interest rates, (d) term length and (e) commitment
fees and other fees to the Lenders in the syndicate, the identity of their
respective attorneys and other information customarily found in (or reported to)
such publications.

11.14 EXPENSES; INDEMNITY; DAMAGE WAIVER.

11.14.1 Costs and Expenses. The Borrower shall pay (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
the Lead Arrangers, the Swingline Lender and the Issuing Bank including the
fees, charges and disbursements of any counsel for the Administrative Agent, the
Lead Arrangers, the Swingline Lender and the Issuing Bank (and fees and time
charges for attorneys who may be employees of the Administrative Agent, the Lead
Arrangers, any Lender, the Swingline Lender or the Issuing Bank) in connection
with the syndication of the Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents and
any documents contemplated thereby or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (c) all out-of-pocket expenses incurred by the
Administrative Agent, the Lead Arrangers, any Lender, the Swingline Lender and
the Issuing Bank including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Lead Arrangers, any Lender, the Swingline
Lender or the Issuing Bank (and fees and time charges for attorneys who may be
employees of the Administrative Agent, the Lead Arrangers, any Lender, the
Swingline Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including, all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

11.14.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender, and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee and fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee), incurred by or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (a) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby or thereby, (b) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or Release of
Hazardous Substances on or from any property owned or operated by Parent or any
of its Subsidiaries, or any environmental liability related in any way to Parent
or any of its Subsidiaries or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of

 

-154-



--------------------------------------------------------------------------------

the foregoing, whether based on contract, tort or any other theory whether
brought by a third party or by the Borrower or any other Loan Party and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document if the Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

11.14.3 Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required under Subsections 11.14.1 (Costs and Expenses) and 11.14.2
(Indemnification by the Borrower) to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Bank or any
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Facility at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided, that with respect to such unpaid amounts owed to any
Issuing Bank or Swingline Lender solely in its capacity as such, only the RC
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such RC Lenders’ Applicable Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Swingline Lender or the Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Swingline Lender or Issuing Bank in connection with
such capacity. The obligations of the Lenders under this Subsection 11.14.3 are
subject to the provisions of Section 2.5 (Lenders’ Obligations Several).

11.14.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Parent shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Subsection 11.14.2 (Indemnification by the
Borrower) shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

11.14.5 Payments. All amounts due under this Section 11.14 shall be payable
promptly after demand therefor.

 

-155-



--------------------------------------------------------------------------------

11.14.6 Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

11.15 CERTIFICATION OF AMOUNTS; RESPONSIBLE OFFICERS.

11.15.1 Certification of Amounts. The certification by the Administrative Agent,
the Issuing Bank, the Swingline Lender or a Lender of the amount of liabilities,
losses, costs, expenses, claims and/or charges pursuant to Section 11.14
(Expenses; Indemnity; Damage Waiver) shall be conclusive if such amounts have
been computed or reached in a reasonable manner.

11.15.2 Responsible Officers. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

11.16 TERMINATION OF SECURITY; PARTIAL RELEASE OF SECURITY.

11.16.1 Termination of Security. At such time as no Secured Party has any
commitment to make financial accommodations to the Borrower pursuant to the
terms hereof and all the Obligations (other than contingent indemnification
obligations) have been paid in full, then the security interests and other Liens
provided for in the Loan Documents shall terminate; provided, however, that all
indemnities of the Borrower and each other Loan Party contained in this
Agreement or any other Loan Document shall survive and remain operative and in
full force and effect regardless of the termination of such security; provided,
further, that all such security interests and other Liens shall continue to be
effective or be reinstated, as the case may be, if at any time all or part of
any payment of any Obligation is rescinded or must otherwise be returned by any
Secured Party or any other Person upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise.

11.16.2 Banking Services Obligations and Swap Obligations. Any Banking Services
Obligations or obligations of any Loan Party under or arising out of Swap
Agreements with any Swap Party (including the Swap Obligations identified in
Schedule 5.26(b)) shall be secured and guaranteed pursuant to the Loan Documents
only to the extent that, and for so long as, the Obligations are so secured and
guaranteed. No Person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Banking Services agreement or Swap Agreement. For the avoidance of doubt, no
release of Collateral or Guarantors effected in the manner permitted by this
Agreement or the other Loan Documents shall require the consent of or notice to
any holder of obligations under Banking Services agreements or Swap Agreements.

11.16.3 Partial Release of Security. Effective upon the closing of a disposition
of any Collateral to any Person (other than to another Loan Party) and the
application of proceeds thereof, in each case in compliance with the provisions
of this Agreement and the other Loan Documents, the Liens of the Administrative
Agent (and the Secured Parties) under the Loan Documents on the assets subject
to such disposition shall terminate and effective upon

 

-156-



--------------------------------------------------------------------------------

the transfer of the Capital Stock of a Maquiladora Holding Subsidiary in
accordance with a Permitted Maquiladora Restructuring, the Lien of the
Administrative Agent on such Capital Stock and on the assets of such Maquiladora
Holding Subsidiary shall terminate and, in each case, upon receipt by the
Administrative Agent of a certification to such effect from a Financial Officer
of the Borrower, the Administrative Agent shall deliver such releases as may be
appropriate; provided, however, the Liens granted under the Loan Documents in
all remaining Collateral shall remain in full force and effect.

11.17 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.18 PATRIOT ACT NOTICE.

To help fight the funding of terrorism and money laundering activities, federal
Law requires all financial institutions to obtain, verify and record information
that identifies each Person who opens an account. For purposes of this
Section 11.18, account shall be understood to include loan accounts.

[Signature Page Follows]

 

-157-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders have caused this Agreement to be duly executed by their
respective duly authorized officers as of the date first above written.

 

GREATBATCH LTD. By:  

/s/ Thomas J. Hook

Name:   Thomas J. Hook Title:   President GREATBATCH, INC. By:  

/s/ Thomas J. Hook

Name:   Thomas J. Hook Title:   President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, in its capacity as the Administrative
Agent, the Issuing Bank, the Swingline Lender and a Lender By:  

/s/ Michael J. Prendergast

Name:   Michael J. Prendergast Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Max Wallins

Name:   Max Wallins Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Stacy Moritz

Name:   Stacy Mortiz Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EVANS BANK, N.A., as a Lender By:  

/s/ Stephen L. Bojdak

Name:   Stephen L. Bojdak Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK LEUMI USA, as a Lender By:  

/s/ Douglas J. Meyer

Name:   Douglas J. Meyer Title:   First Vice President By:  

/s/ Peter J. Dawson

Name:   Peter J. Dawson Title:   First Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FRANKLIN SYNERGY BANK, as a Lender By:  

/s/ Lisa Fletcher

Name:   Lisa Fletcher Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIRST NIAGARA BANK N.A., as a Lender By:  

/s/ Joseph R. Murphy

Name:   Joseph R. Murphy Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:  

/s/ Maria Levy

Name:   Maria Levy Title:   Vice President By:  

/s/ Melissa J. Brown

Name:   Melissa J. Brown Title:   Sr. Loan Closer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CTBC BANK CO., LTD., NEW YORK BRANCH, as a Lender By:  

/s/ Ralph Wu

Name:   Ralph Wu Title:   SVP & Branch General Manager

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Joshua N. Livingston

Name:   Joshua N. Livingston Title:   Duly Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK N.A., as a Lender By:  

/s/ Christine Keating

Name:   Christine Keating Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HEALTHCARE FINANCIAL SOLUTIONS, LLC, as a Lender By:  

/s/ Elizabeth Dove

Name:   Elizabeth Dove Title:   Duly Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By:  

/s/ Michael Gardner

Name:   Michael Gardner Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., as a Lender By:  

/s/ David W. Kee

Name:   David W. Kee Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

List of Addenda (Exhibits and Schedules)

EXHIBITS

Exhibit A-1

  

Form of Term A Note (§ 2.6)

Exhibit A-2

  

Form of Term B Note (§ 2.6)

Exhibit A-3

  

Form of RC Note (§ 2.6)

Exhibit A-4

  

Form of Swingline Note (§ 2.6)

Exhibit B

  

Form of Request for Advance (§ 2.3)

Exhibit C

  

Form of LIBOR Election (§ 2.8.4)

Exhibit D

  

Form of Security Agreement (§ 4.1.5(c))

Exhibit E-1

  

Form of Subsidiary Guaranty and Suretyship Agreement (§ 4.1.5(d))

Exhibit E-2

  

Form of Parent Guaranty and Suretyship Agreement (§ 4.1.5(e))

Exhibit F

  

Form of Pledge Agreement (§ 4.1.5(f))

Exhibit G

  

Form of Officer’s Compliance Certificate (§ 1.1)

Exhibit H

  

Form of Assignment and Assumption (§ 11.6.2(d))

Exhibit I

  

Form of Closing Date Solvency Certificate (§ 4.1.5(l))

Exhibit J

  

Dutch Auction Procedures (§ 11.6.7)

SCHEDULES   

Schedule 1.1A

  

Nuvectra Spinoff

Schedule 1.1B

  

Existing Letters of Credit

Schedule 2.1.1

  

RC Commitment

Schedule 2.1.3

  

Term A Loan Commitment

Schedule 2.1.4

  

Term B Loan Commitment

Schedule 4.3

  

Post-Closing Obligations

Schedule 5.1.1

  

Organization and Qualification

Schedule 5.1.2

  

Capitalization

Schedule 5.1.3

  

Equity Ownership

Schedule 5.4

  

Consents

Schedule 5.7

  

Litigation

Schedule 5.10

  

Intellectual Property

Schedule 5.19

  

ERISA

Schedule 5.24

  

Labor

Schedule 5.26(b)

  

Swap Obligations

Schedule 8.1

  

Other Indebtedness

Schedule 8.2

  

Other Liens

Schedule 8.3

  

Other Investments



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS

     2   

1.1

 

Defined Terms

     2   

1.2

 

Terms Generally

     40   

ARTICLE 2

 

THE LOANS

     41   

2.1

 

RC Loans; Term A Loans; Term B Loans

     41     

2.1.1

  

Commitment to Make RC Loans

     41     

2.1.2

  

Available RC Commitment

     41     

2.1.3

  

Commitment to Make Term A Loans

     41     

2.1.4

  

Commitment to Make Term B Loans

     42     

2.1.5

  

Scheduled Repayment of RC Loans

     42     

2.1.6

  

Scheduled Repayment of Term A Loans

     42     

2.1.7

  

Scheduled Repayment of Term B Loans

     43     

2.1.8

  

Voluntary Commitment Reductions and Prepayments

     43     

2.1.9

  

Mandatory Prepayments

     44     

2.1.10

  

Application of Prepayments

     47     

2.1.11

  

Incremental Extensions of Credit

     48   

2.2

 

Swingline Loans

     51     

2.2.1

  

Swingline Loan Advances

     51     

2.2.2

  

Terms of Swingline Loan Borrowings

     51     

2.2.3

  

Participation by Lenders

     51     

2.2.4

  

No Setoff, Etc.

     52     

2.2.5

  

Certain Limitations

     52     

2.2.6

  

Resignation of Swingline Lender

     52   

2.3

 

Borrowing Notice

     52   

2.4

 

[Reserved]

     53   

2.5

 

Lenders’ Obligations Several

     53   

2.6

 

Notes

     54   

2.7

 

Fees to Lenders

     54     

2.7.1

  

Commitment Fees

     54     

2.7.2

  

Letter of Credit Fees

     55     

2.7.3

  

Repricing Event

     55     

2.7.4

  

Other Fees

     55   



--------------------------------------------------------------------------------

2.8

 

Interest

     56        2.8.1    Rates    56    

2.8.2

  

Applicable Margin

     56     

2.8.3

  

Adjustments to Applicable Margin

     57     

2.8.4

  

LIBOR Election

     58     

2.8.5

  

Breakage

     58     

2.8.6

  

Default Rate

     58     

2.8.7

  

Source of Funds

     59   

2.9

 

Increased Costs; Unavailability

     59     

2.9.1

  

Increased Costs Generally

     59     

2.9.2

  

Capital Requirements

     59     

2.9.3

  

Certificates for Reimbursement

     60     

2.9.4

  

Delay in Requests

     60     

2.9.5

  

Inability to Determine LIBOR

     60     

2.9.6

  

Laws Affecting LIBOR Availability

     60   

2.10

 

Purpose

     61   

2.11

 

Mechanics of Payments: Borrower Payments

     61     

2.11.1

  

Manner of Making Payments

     61     

2.11.2

  

Payments by Borrower; Presumptions by Administrative Agent

     61     

2.11.3

  

Disbursements from Administrative Agent to Lenders

     62     

2.11.4

  

Sharing of Payments by Lenders

     62     

2.11.5

  

Payments or Documentation Due on Non-Business Days

     63   

2.12

 

Mechanics of Payments; Lender Payments

     63     

2.12.1

  

Funding by Lenders; Presumption by Administrative Agent

     63   

2.13

 

Taxes

     63     

2.13.1

  

Payments Free of Taxes

     63     

2.13.2

  

Payment of Other Taxes by the Borrower

     64     

2.13.3

  

Indemnification

     64     

2.13.4

  

Evidence of Payments

     64     

2.13.5

  

Status of Lenders

     64     

2.13.6

  

Treatment of Certain Refunds

     65     

2.13.7

  

Survival

     66   

2.14

 

Mitigation Obligations; Replacement of Lenders

     66     

2.14.1

  

Designation of a Different Lending Office

     66   



--------------------------------------------------------------------------------

    2.14.2    Replacement of Lenders    66  

2.15

 

Defaulting Lenders.

     67     

2.15.1

  

Defaulting Lender Adjustments.

     67     

2.15.2

  

Defaulting Lender Cure.

     70     

2.15.3

  

New Swingline Loans/Letters of Credit

     70   

2.16

 

Termination of Defaulting Lender.

     70   

2.17

 

Cash Collateral.

     71   

2.18

 

Extension of Maturity Date

     72   

2.19

 

Refinancing Facilities

     74     

2.19.1

  

Term Facility Refinancing

     74     

2.19.2

  

Revolver Refinancing

     75   

ARTICLE 3

 

LETTERS OF CREDIT

     77   

3.1

 

Letters of Credit

     77     

3.1.1

  

Commitment to Issue Letters of Credit.

     77     

3.1.2

  

Reimbursement Obligations

     78     

3.1.3

  

Limitation on Amount.

     78     

3.1.4

  

Obligations Absolute

     78     

3.1.5

  

Reliance by Issuing Bank

     79     

3.1.6

  

Fees

     79     

3.1.7

  

Participation by Lenders

     79     

3.1.8

  

Standard of Conduct

     80     

3.1.9

  

Cash Collateral Account.

     80     

3.1.10

  

Obligations Secured

     80   

3.2

 

Resignation of Issuing Bank.

     81   

ARTICLE 4

 

CONDITIONS TO FUNDINGS AND ISSUANCE OF LETTERS OF CREDIT

     81   

4.1

 

Conditions to Initial Funding

     81     

4.1.1

  

Specified Closing Representations

     81     

4.1.2

  

Company Material Adverse Effect

     81     

4.1.3

  

Indebtedness

     81     

4.1.4

  

Merger; Acquisition of Company

     81     

4.1.5

  

Closing Date Deliverables

     82     

4.1.6

  

Perfection of Security Interests - Commercially Reasonable Efforts

     84   



--------------------------------------------------------------------------------

    4.1.7    Payment of Fees and Costs    85    

4.1.8

  

Patriot Act

     85   

4.2

 

Requirements for Each Loan/Letter of Credit

     85     

4.2.1

  

No Default.

     85     

4.2.2

  

Borrowing Notice/Request for Letter of Credit

     85     

4.2.3

  

Compliance with Other Senior Debt Documents

     85     

4.2.4

  

Representations and Warranties.

     85     

4.2.5

  

Method of Certifying Certain Conditions

     86   

4.3

 

Post-Closing Requirements

     86   

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

     86   

5.1

 

Status

     86     

5.1.1

  

Organization and Qualification

     86     

5.1.2

  

Capitalization

     86     

5.1.3

  

Stock Ownership

     87   

5.2

 

Power and Authority; Enforceability

     87   

5.3

 

No Violation of Agreements; Absence of Conflicts

     87   

5.4

 

Recording, Enforceability and Consent

     88   

5.5

 

Lines of Business

     88   

5.6

 

Security Interest in Collateral

     88   

5.7

 

Litigation; Compliance with Laws; OFAC Requirements

     89     

5.7.1

  

Litigation

     89     

5.7.2

  

Laws; FCPA

     89     

5.7.3

  

Sanctioned Persons; Patriot Act

     89     

5.7.4

  

Anti-Corruption Policies

     90   

5.8

 

No Burdensome Agreements; Material Agreements.

     90   

5.9

 

Condition of Property.

     90   

5.10

 

Licenses; Intellectual Property

     90   

5.11

 

Title to Properties; Liens

     91   

5.12

 

Management Agreements

     91   

5.13

 

Financial Statements and Projections

     91     

5.13.1

  

Financial Statements

     91     

5.13.2

  

Undisclosed Liabilities

     91     

5.13.3

  

Absence of Material Adverse Change

     91        5.13.4    Projections    92  



--------------------------------------------------------------------------------

5.14

 

Tax Returns and Payments; Other Fees

     92   

5.15

 

Fiscal Year

     92   

5.16

 

Federal Reserve Regulations

     92   

5.17

 

Investment Company Act.

     93   

5.18

 

[Reserved]

     93   

5.19

 

Compliance with ERISA and Applicable Foreign Law

     93     

5.19.1

  

Plans

     93     

5.19.2

  

Favorable Determination Letters

     93     

5.19.3

  

Compliance

     93     

5.19.4

  

Absence of Certain Conditions

     93     

5.19.5

  

Absence of Certain Liabilities

     94     

5.19.6

  

Foreign Plans

     94   

5.20

 

Accuracy and Completeness of Disclosure.

     95   

5.21

 

Adequacy of Capital; Solvency; Status of Parent

     95   

5.22

 

Absence of Restrictive Provisions

     95   

5.23

 

Environmental Compliance

     95   

5.24

 

Labor Matters

     96   

5.25

 

Brokers

     97   

5.26

 

Existing Indebtedness

     97   

5.27

 

Designation as Senior Debt

     97   

ARTICLE 6

 

REPORTING REQUIREMENTS AND NOTICES

     97   

6.1

 

Financial Data and Reporting Requirements; Notice of Certain Events.

     98     

6.1.1

  

Delivery of Quarterly Financial Statements

     98     

6.1.2

  

Delivery of Annual Financial Statements; Accountants’ Certification

     98     

6.1.3

  

Delivery of Officer’s Compliance Certificates

     99     

6.1.4

  

Auditors’ Reports

     99     

6.1.5

  

SEC Filings, Etc.

     99     

6.1.6

  

Annual Budget.

     100   

6.2

 

Notice of Defaults.

     100   

6.3

 

Notice of Disputes and Other Matters

     101     

6.3.1

  

Certain Litigation

     101   



--------------------------------------------------------------------------------

    6.3.2    Conditions Affecting Collateral    101    

6.3.3

  

Material Adverse Change

     101     

6.3.4

  

Nuvectra Spinoff

     101     

6.3.5

  

Change in Rating

     101   

6.4

 

ERISA Notices and Foreign Plan Notices.

     101   

6.5

 

Intellectual Property

     102   

6.6

 

Miscellaneous

     103   

6.7

 

Authorization of Third Parties to Deliver Information

     103   

ARTICLE 7

 

FINANCIAL COVENANTS

     103   

7.1

 

Interest Coverage Ratio

     103   

7.2

 

Total Net Leverage Ratio

     104   

7.3

 

Additional Provisions Respecting Calculation of Financial Covenants

     104     

7.3.1

  

Source of Information

     104     

7.3.2

  

Treatment of Acquisitions and Dispositions

     104     

7.3.3

  

Changes in GAAP

     105     

7.3.4

  

Reconciliation

     105     

7.3.5

  

Pro Forma Calculations

     106   

ARTICLE 8

 

BUSINESS COVENANTS

     106   

8.1

 

Indebtedness

     106     

8.1.1

  

In General

     106     

8.1.2

  

Limitation on Incurrence

     108   

8.2

 

Liens; Licenses

     108     

8.2.1

  

In General

     108     

8.2.2

  

Negative Pledge

     110     

8.2.3

  

Licenses

     110   

8.3

 

Investments, Loans, Acquisitions, Etc.

     110   

8.4

 

Restricted Payments

     112     

8.4.1

  

Intercompany

     112     

8.4.2

  

Ventures

     112     

8.4.3

  

Permitted Stock Repurchases and Dividends

     112     

8.4.4

  

Distributions in Connection with the Permitted Nuvectra Spinoff.

     112   

8.5

 

Sale-Leasebacks

     112   



--------------------------------------------------------------------------------

8.6

 

Transactions with Affiliates.

     113   

8.7

 

Mergers and Dispositions.

     113     

8.7.1

  

Consolidations and Mergers

     113     

8.7.2

  

Sales and Other Dispositions

     114   

8.8

 

Management Arrangements

     115   

8.9

 

Existence

     115   

8.10

 

Compliance with Law

     115   

8.11

 

Payment of Taxes and Claims; Tax Returns

     116   

8.12

 

Tax Consolidation

     116   

8.13

 

Compliance with ERISA and applicable foreign law

     116   

8.14

 

Insurance

     117     

8.14.1

  

Liability, Property Damage, Etc.

     117     

8.14.2

  

PBGC

     118   

8.15

 

Maintenance of Properties

     118   

8.16

 

Maintenance of Records; Fiscal Year

     118   

8.17

 

Inspection

     118   

8.18

 

Exchange of Notes

     119   

8.19

 

Type of Business; Other Activities

     119   

8.20

 

Credit Ratings

     119   

8.21

 

Change in Documents

     119   

8.22

 

Payment of Subordinated Indebtedness

     119   

8.23

 

Compliance with Federal Reserve Regulations

     120   

8.24

 

Limitations on Certain Restrictive Provisions

     120   

8.25

 

Environmental Matters.

     120   

8.26

 

Corporate Separateness

     121   

8.27

 

Certain Obligations Respecting Subsidiaries

     121   

8.28

 

Certain Limitations on transactions with non-loan parties

     122   

8.29

 

Reset Provision

     122   

8.30

 

Certain Limitations on Activities of MAQUILADORA HOLDING SUBSIDIARIES

     123   

8.31

 

Designation as Senior Debt; GUARANTORS

     123   

8.32

 

Lines of Business

     123   

8.33

 

Further Assurances

     123   

8.34

 

Parent Business and Assets

     124   



--------------------------------------------------------------------------------

ARTICLE 9

 

EVENTS OF DEFAULT

     124   

9.1

 

Events of Default

     124     

9.1.1

  

Failure to Pay Principal or Reimbursement Obligations

     124     

9.1.2

  

Failure to Pay Interest, Fees, Etc.

     124     

9.1.3

  

Cross Default to Indebtedness

     124     

9.1.4

  

Misrepresentations

     124     

9.1.5

  

Certain Covenant Defaults

     125     

9.1.6

  

Other Covenant Defaults

     125     

9.1.7

  

Other Loan Document Defaults; Security

     125     

9.1.8

  

Custody or Control of Assets

     126     

9.1.9

  

Discontinuance of Business

     126     

9.1.10

  

Insolvency

     126     

9.1.11

  

Change of Control

     126     

9.1.12

  

Subordination

     126     

9.1.13

  

Swap Agreements

     126     

9.1.14

  

Judgments.

     127   

9.2

 

Acceleration; Remedies

     127     

9.2.1

  

Acceleration upon Insolvency

     127     

9.2.2

  

Acceleration upon Other Defaults

     127     

9.2.3

  

Remedies in General

     127   

9.3

 

Proceeds of Collateral

     128   

ARTICLE 10

 

AGENCY

     129   

10.1

 

Appointment and Authority.

     129   

10.2

 

Rights as a Lender

     130   

10.3

 

Exculpatory Provisions

     130     

10.3.1

  

Limited Duties

     130     

10.3.2

  

Further Limitations on Liability

     131   

10.4

 

Reliance by Administrative Agent

     131   

10.5

 

Delegation of Duties

     132   

10.6

 

Resignation of Administrative Agent

     132   

10.7

 

Non-Reliance on Administrative Agent and Other Lenders

     133   

10.8

 

Lead Arrangers; Co-Documentation Agents

     133   



--------------------------------------------------------------------------------

10.9

 

Administrative Agent May File Proofs of Claim

     134   

10.10

 

Collateral and Guaranty Matters

     134   

10.11

 

No Reliance on Administrative Agent’s Customer Identification Program

     135   

10.12

 

No Advisory or Fiduciary Responsibility

     136   

ARTICLE 11

 

MISCELLANEOUS

     136   

11.1

 

Notices; Effectiveness; Electronic Communication.

     136     

11.1.1

  

Notices Generally

     136     

11.1.2

  

Electronic Communications

     137     

11.1.3

  

Change of Address, Etc.

     138     

11.1.4

  

Platform; MNPI

     138   

11.2

 

Survival of Representations

     139   

11.3

 

No Implied Waivers.

     139   

11.4

 

Severability

     139   

11.5

 

Amendments, Waivers and Consents

     140     

11.5.1

  

In General

     140     

11.5.2

  

Other Amendments

     142     

11.5.3

  

Exception

     142   

11.6

 

Successors and Assigns

     143     

11.6.1

  

Successors and Assigns Generally

     143     

11.6.2

  

Assignments by Lenders

     143     

11.6.3

  

Register

     146     

11.6.4

  

Participations

     146     

11.6.5

  

Limitations upon Participant Rights

     147     

11.6.6

  

Certain Pledges

     147     

11.6.7

  

Borrower Buybacks

     147     

11.6.8

  

Disqualified Institutions

     148   

11.7

 

Calculations and Financial Data

     149   

11.8

 

Descriptive Headings.

     150   

11.9

 

Governing Law; Jurisdiction; Etc.

     150     

11.9.1

  

Governing Law

     150     

11.9.2

  

Submission to Jurisdiction

     150     

11.9.3

  

Waiver of Venue

     150     

11.9.4

  

Service of Process

     151   



--------------------------------------------------------------------------------

11.10

 

Maximum Lawful Interest Rate

     151   

11.11

 

Right of Setoff.

     151   

11.12

 

Counterparts; Integration; Effectiveness; Electronic Execution

     152     

11.12.1

  

Counterparts; Integration; Effectiveness.

     152     

11.12.2

  

Electronic Execution of Assignments

     152   

11.13

 

Treatment of Certain Information; Confidentiality; Advertisement

     152     

11.13.1

  

Confidentiality

     152     

11.13.2

  

Information

     153     

11.13.3

  

Advertisement

     153   

11.14

 

Expenses; Indemnity; Damage Waiver

     154     

11.14.1

  

Costs and Expenses

     154     

11.14.2

  

Indemnification by the Borrower

     154     

11.14.3

  

Reimbursement by Lenders

     155     

11.14.4

  

Waiver of Consequential Damages, Etc.

     155     

11.14.5

  

Payments.

     155     

11.14.6

  

Survival.

     156   

11.15

 

Certification of Amounts; Responsible Officers

     156     

11.15.1

  

Certification of Amounts

     156     

11.15.2

  

Responsible Officers

     156   

11.16

 

Termination of Security; Partial Release of Security

     156     

11.16.1

  

Termination of Security.

     156     

11.16.2

  

Banking Services Obligations and Swap Obligations

     156     

11.16.3

  

Partial Release of Security.

     156   

11.17

 

Waiver of Jury Trial

     157   

11.18

 

Patriot Act Notice

     157   